REPUBLIQUE DE COTE D'IVOIRE
Union - Discipline - Travail

CONTRAT DE PARTAGE DE PRODUCTION
D'HYDROCARBURES

BLOC CI-605

e et:
SOMMAIRE

Article

© O1 BR & ND =

&2 > © L9 LU © D D N N D D ND N NN 2 = 2 2 2 = = à à à
SIERRA N SSD D NO 00 N O0 0 UM BR NS

Définitions

Champ d'application du Contrat

Durée des Périodes d'Exploration et rendus de surface

Engagements de travaux d'exploration

Etablissement et Approbation des Programmes Annuels de Travaux et Budgets
Obligations du Contracteur afférentes aux Périodes d'Exploration

Droits du Contracteur afférents aux Périodes d'Exploration

Rapports d'Activités pendant les Périodes d'Exploration et surveillance des Opérations

Pétrolières

Occupation des terrains

Utilisation des installations

Evaluation d'une Découverte d'Hydrocarbures

Octroi d'une Autorisation Exclusive d'Exploitation relative à une Découverte Commerciale 18

Durée de la Période d'Exploitation
Obligation d'Exploitation

Obligations et droits du Contracteur afférents aux Autorisations Exclusives d'Exploitation 19

Recouvrement des Coûts Pétroliers et Partage de la Production
Régime Fiscal

Prix de vente du Pétrole Brut

Bonus

Propriété et abandon des biens

Gaz Naturel

Participation de PETROCI

Contrôle des changes

Unité monétaire utilisée pour la tenue des livres

Méthode de comptabilité et vérification

Importation et exportation

Mise à disposition de la production pour la satisfaction des besoins nationaux
Transfert de propriété des Hydrocarbures et enlèvements
Protection des droits

Personnel, formation, équipements et œuvres sociales
Rapports d'activités afférents aux Autorisations Exclusives d'Exploitation
Arbitrage

Force Majeure

Obligations solidaires et garanties

Droit de cession

Loi applicable et stabilité des conditions

Application du Contrat

Entrée en vigueur

Annexe 1 : Région Délimitée

Annexe 2 : Procédure Comptable
Annexe 3 : Garantie Bancaire

Annexe 4 : Garantie de bonne exécution
CONTRAT
ENTRE

La République de Côte d'Ivoire, ci-après dénommée le « Gouvernement », représentée aux fins
des présentes par le Ministre du Pétrole et de l'Energie, Monsieur Adama TOUNGARA, le Ministre
auprès du Premier Ministre, chargé de l'Economie et des Finances, Monsieur Adama KONE et le
Ministre auprès du Premier Ministre, chargé du Budget et du Portefeuille de l'Etat, Monsieur
Abdourahmane CISSE, dûment mandatés à l'effet de signer les présentes ;

D'une part,
ET

TOTAL E&P CÔTE D'IVOIRE CI-605 B.V., société de droit néerlandais immatriculée sous le
numéro 59240539 à la Chambre de Commerce Néerlandaise dont le siège social est sis
Bordewijklaan 18, 2591XR La Haye, Pays-Bas, désignée ci-après par « TOTAL» dûment
représentée par Monsieur Olivier WATTEZ, dûment mandaté à l'effet de signer les présentes ;

PETROCI HOLDING, la Société Nationale d'Opérations Pétrolières de la Côte d'Ivoire, société de
droit ivoirien, ayant son siège social sis au 14, Boulevard CARDE, BP. V 194 Abidjan Plateau,
République de Côte d'Ivoire, ci-après dénommée « PETROCI » et représentée aux fins des
présentes par son Directeur Général, Dr. DIABY Ibrahima,

D'autre part,

ATTENDU

- Que conformément aux dispositions de l’article 2 de la loi n° 96-669 du 29 Août 1996 portant
Code Pétrolier, tous les Gisements où accumulations naturelles d'Hydrocarbures dans le sol
ou le sous-sol du territoire de la République de Côte d'Ivoire, sa mer territoriale, sa zone
économique exclusive et son plateau continental, découverts ou non découverts, sont et
demeurent la propriété exclusive de l'Etat ;

- Que la découverte et l'exploitation d'Hydrocarbures sont importantes pour l'intérêt et le
développement économique du pays et de ses habitants ;

- Que conformément aux dispositions de l'article 5 de la loi n° 96-669 du 29 Août 1996 portant
Code Pétrolier, l'Etat peut autoriser des personnes morales de nationalité ivoirienne ou de
nationalité étrangère à réaliser les opérations de recherche, d'exploitation, de transport, de
stockage, de transformation et de vente d'Hydrocarbures, en exécution d’un contrat pétrolier
conclu par ces personnes avec l'Etat ;

- Que conformément aux dispositions de l'article 6 de la loi n° 96-669 du 29 Août 1996 portant
Code Pétrolier, PETROCI est désignée par l'Etat pour participer aux Opérations Pétrolières au
titre du présent Contrat ;

- Que le Gouvernement, souhaite promouvoir la mise en valeur de la Région Délimitée, et que
le Contracteur désire coopérer avec le Gouvernement en l'aidant à explorer et exploiter les
ressources potentielles de la Région Délimitée et, par là même, favoriser l'expansion
économique du pays ;

- Que conformément au décret n° 2014-248 du 08 mai 2014 portant délégation de pouvoir de
signature des contrats pétroliers, le Ministre du Pétrole et de l'Energie, le Ministre auprès du
Premier Ministre, chargé du Budget et le Ministre auprès du Premier Ministre, chargé de
l'Economie et des Finances ont délégation pour signer conjointement les contrats pétroliers
au nom du Gouvernement ;

- Que le Contracteur déclare posséder les capitaux, la compétence technique et l'habileté
d'organisation nécessaires pour mener à bien dans la Région Délimitée les Opérations
Pétrolières spécifiées ci-après ;

IL EST CONVENU ET ARRETE CE QUI SUIT :

“_.
ARTICLE 1 : DEFINITIONS

Les termes utilisés dans le présent Contrat ont la signification suivante :
1.1. ANNEE CIVILE signifie une période de douze (12) mois consécutifs commençant le premier
(1°) janvier et se terminant le trente et un (31) décembre suivant, selon le calendrier grégorien.
1.2. ANNEE CONTRACTUELLE signifie une période de douze (12) mois consécutifs commençant
à la date d'Effet, ou le jour anniversaire de ladite Date d'Effet.
1.3. ANNEE FISCALE signifie une période de douze (12) mois consécutifs commençant le premier
(1°) janvier et se terminant le trente et un (31) décembre suivant.
1.4. BARIL signifie « U.S. barrel », soit 42 gallons américains mesurés à la température de 60° F et
à la pression atmosphérique de 14,696 p.s.i.a.
1.5. BUDGET signifie l'estimation chiffrée, poste par poste, des Opérations Pétrolières figurant dans
un Programme Annuel de Travaux.
1.6. CODE GENERAL DES IMPOTS signifie le recueil des dispositions législatives et
réglementaires du droit fiscal ivoirien dont la codification a été instituée par la loi n° 63-524 du 26
décembre 1963 modifiée par l'article 45 de la loi n° 2003-206 du 7 juillet 2003 portant loi de finances
pour la gestion 2003 et qui intègre chaque année, après adoption de la loi de finances, les
dispositions législatives et réglementaires intervenues dans le droit fiscal ivoirien.
1.7. CODE PETROLIER signifie la loi n°96-669 du 29 août 1996 entrée en vigueur le 29 août 1996,
telle que modifiée par l'ordonnance n°2012-369 du 18 avril 2012 et en vigueur à la Date d'Effet.
1.8. COMITE DE COORDINATION a le sens qui lui est attribué à l'article 37.1.
1.9. CONTRACTEUR signifie collectivement ou individuellement, TOTAL et PETROCI, ainsi que
toute entité à laquelle elles pourraient céder un intérêt en application des articles 35.1 et 35.2.
A la Date d’Effet du présent Contrat, les droits et obligations résultant du présent Contrat, entre les
entités constituant le Contracteur sont basés sur les participations suivantes :

TOTAL : 90%

PETROCI : 10%
1.10. CONTRAT signifie le présent acte et ses annexes, qui en font partie intégrante, ainsi que
toute extension, renouvellement, substitution ou modification aux présentes signées par les Parties.
1.11. COUTS PETROLIERS signifie toutes les dépenses effectivement supportées et payées par le
Contracteur pour l'exécution des Opérations Pétrolières prévues au présent Contrat, et déterminées
conformément à la procédure comptable objet de l'Annexe 2.
1.12. CPI a le sens qui lui est attribué à l’article 16.3.
1.13. CREDIT D'INVESTISSEMENT a le sens qui lui est attribué à l’article 16.2.
1.14. DATE D’EFFET signifie la date d'entrée en vigueur du Contrat telle qu'elle est définie à
l'article 38.
1.15. DOLLAR signifie Dollar des Etats-Unis d'Amérique.
1.16. FORCE MAJEURE a le sens qui lui est attribué à l’article 33.2.
1.17. GAZ NATUREL signifie méthane, éthane, propane, butane et les hydrocarbures gazeux,
humides ou secs, associés ou non avec le Pétrole Brut, ainsi que tous les autres produits gazeux
extraits en association avec les hydrocarbures, notamment l'azote, l'hydrogène sulfuré, le gaz
carbonique, l'hélium et la vapeur d’eau.
1.18. GAZ NATUREL ASSOCIE signifie le Gaz Naturel existant dans un réservoir en solution avec
le Pétrole Brut, ou sous forme de « gaz-cap » en contact avec le Pétrole Brut, et qui est produit ou
pouvant être produit en association avec le Pétrole Brut.
1.19. GAZ NATUREL NON ASSOCIE signifie le Gaz Naturel à l'exclusion du Gaz Naturel Associé.
1.20. GISEMENT signifie une accumulation d'Hydrocarbures, dans un ou plusieurs horizons
superposés, qui a été dûment évaluée conformément aux dispositions de l'article 11.
1.21. HYDROCARBURES signifie Pétrole Brut et Gaz Naturel.
1.22. IMPOTS ET/OU TAXES signifie tous les prélèvements pécuniaires obligatoires, définitifs et
sans contrepartie requis par l'Etat ou ses démembrements à toute personne physique ou morale en
raison de l'exercice en République de Côte d'Ivoire d'une activité, de la possession d’un bien, d'un
capital, de l'accomplissement d'un acte ou de l’utilisation d'un service y compris les pénalités qui

pourraient être rattachées auxdits prélèvements. we
+ |
ae \e ?-
Les impôts et taxes comprennent notamment, les impôts sur les revenus, les impôts sur les
Bénéfices Industriels et Commerciaux (BIC), les impôts sur les Bénéfices Non Commerciaux (BNC),
les impôts sur les Bénéfices Agricoles (BA), l'impôt Général sur le Revenu (IGR), les taxes sur le
chiffre d’affaires (Taxe sur la Valeur Ajoutée (TVA), la taxe sur les opérations bancaires, les droits
d'accises, l'impôt foncier (impôt sur le patrimoine foncier et sur le revenu foncier), la contribution des
patentes, les impôts sur les traitements et salaires, et les diverses retenues à la source y afférentes,
les droits d'enregistrement et de timbre, les redevances, les droits ou taxes douanières et tous
autres prélèvements obligatoires assimilés.

1.23. OPERATEUR a le sens qui lui est attribué à l'article 2.8.

1.24. OPERATIONS PETROLIERES signifie toutes opérations d'exploration, d'évaluation, de
développement, de production, de transport, de traitement (à l'exception du raffinage) et de
commercialisation des Hydrocarbures et, plus généralement, toutes autres opérations directement
liées aux précédentes, effectuées dans le cadre du présent Contrat.

1.25. PARTICIPATION ADDITIONNELLE a le sens qui lui est attribué à l'article 22.2.a).

1.26. PARTICIPATION INITIALE a le sens qui lui est attribué à l'article 22.1.

1.27. PARTIES signifie le Gouvernement et le Contracteur et PARTIE signifie le Gouvernement, le
Contracteur ou l'une quelconque des entités constituant le Contracteur.

1.28. PERIMETRE D'EVALUATION signifie toute fraction de la Région Délimitée où une
découverte d'Hydrocarbures a été mise à jour et dont l'importance doit être appréciée, sur laquelle
le Gouvernement a accordé au Contracteur une autorisation exclusive d'évaluation conformément
aux dispositions de l’article 11.3.

1.29. PERIMETRE D'EXPLOITATION signifie toute fraction de la Région Délimitée sur laquelle le
Gouvernement a accordé au Contracteur une autorisation exclusive d'exploitation conformément
aux dispositions de l'article 12.

1.30. PETROLE BRUT signifie huile minérale brute, asphalte, ozokérite et toutes sortes
d'hydrocarbures et bitumes, tant solides que liquides dans leur état naturel ou obtenus du Gaz
Naturel par condensation ou extraction, y compris les condensats et les liquides de Gaz Naturel.
1.31. PIED CUBE signifie la quantité de Gaz Naturel contenu dans un volume d’un (1) pied cube
mesuré à la température de 60° F et à la pression atmosphérique de 14,696 p.s.i.a.

1.32. PLAN D'ABANDON a le sens que lui donne l'article 20.7.

1.33. POINT DE LIVRAISON DU GAZ NATUREL signifie un point de transfert convenu entre les
Parties lors du dépôt du plan de développement et de production.

1.34. POINT DE LIVRAISON DU PETROLE BRUT signifie le point F.O.B. de raccordement entre les
installations de chargement et le navire procédant au chargement du Pétrole Brut produit au titre du
présent Contrat en République de Côte d'Ivoire, ou tout autre point de transfert fixé d'un commun
accord par les Parties.

1.35. PRIX DU MARCHE a le sens que lui donne l'article 18.1.

1.36. PRODUCTION RESTANTE a le sens que lui donnent les articles 16.3 et 21.3, comme il
convient au Pétrole Brut et au Gaz Naturel, respectivement.

1.37. PRODUCTION TOTALE signifie la Production Totale de Gaz Naturel et la Production Totale
de Pétrole Brut.

1.38. PRODUCTION TOTALE DE GAZ NATUREL signifie la production totale de Gaz Naturel
obtenue à partir de l'ensemble de la Région Délimitée diminuée des quantités utilisées pour les
besoins des Opérations Pétrolières, des pertes inévitables et sous réserves des dispositions de
l'article 21.2.3, des quantités de Gaz Naturel brûlées.

1.39. PRODUCTION TOTALE DE PETROLE BRUT signifie la production totale de Pétrole Brut
obtenue à partir de l'ensemble de la Région Délimitée diminuée des quantités utilisées pour les
besoins des Opérations Pétrolières et des pertes inévitables.

1.40. PRODUCTION TOTALE JOURNALIERE DE GAZ NATUREL a le sens que lui donne
l'article 21.3.

1.41. PRODUCTION TOTALE JOURNALIERE DE PETROLE BRUT a le sens que lui donne
l'article 16.3.

æ ts

fe
1.42. PROGRAMME ANNUEL DE TRAVAUX signifie le document descriptif, poste par poste, des
Opérations Pétrolières devant être réalisées au cours d'une Année Civile dans la Région Délimitée,
et le cas échéant dans chaque Périmètre d'Exploitation, établi conformément aux dispositions des
articles 4 et 5.

1.43. REGION DELIMITEE signifie la surface visée à l'article 2.7 sur laquelle le Gouvernement,
dans le cadre du présent Contrat, accorde au Contracteur un droit exclusif d'exploration.

Les surfaces rendues par le Contracteur conformément aux dispositions des articles 3.5 et 3.6
seront considérées comme ne faisant plus partie de la Région Délimitée qui sera donc réduite
d'autant. En revanche, le ou les Périmètres d'Exploitation et le ou les Périmètres d'Evaluation feront
partie intégrante de la Région Délimitée pendant la durée de validité de l'autorisation exclusive
d'exploitation et de l'autorisation(s) exclusive(s) d'évaluation correspondantes.

1.44. SOCIETE AFFILIEE signifie :

- Une société ou toute autre entité qui contrôle ou est contrôlée, directement ou indirectement,
par toute entité constituant le Contracteur ; où

- Une société ou toute entité qui contrôle ou est contrôlée directement ou indirectement par
une société ou entité qui contrôle elle-même, directement ou indirectement, toute entité
constituant le Contracteur.

Ledit « contrôle » signifie la propriété, directe ou indirecte, par une société ou toute autre entité, de
plus de cinquante pour cent (50%) des actions, donnant lieu à droits de vote, composant le capital
d'une autre société.

4.45. TIERS signifie toute personne physique ou morale, autre que le Contracteur, le
Gouvernement, ou une Société Affiliée au sens de l'article 1.44.

1.46. TRIMESTRE CIVIL signifie une période de trois (3) mois consécutifs commençant le premier
jour de Janvier, Avril, Juillet ou Octobre durant une Année Civile.

ARTICLE 2 : CHAMP D'APPLICATION DU CONTRAT

2.1. Le présent Contrat est un contrat de partage de production régi par les dispositions des présentes.

2.2. Le Gouvernement autorise le Contracteur, aux conditions stipulées dans les présentes, à
effectuer, à titre exclusif, toutes les Opérations Pétrolières utiles et nécessaires dans le cadre du
présent Contrat.

2.3. Le Contracteur s'engage à réaliser tous les travaux nécessaires aux Opérations Pétrolières
prévues au présent Contrat, conformément aux Règles de l'Art, et à se soumettre aux lois et
règlements en vigueur en République de Côte d'Ivoire dans la mesure où le présent Contrat n’en
dispose autrement.

2.4. Le Contracteur fournira tous les moyens financiers et techniques nécessaires au déroulement
des Opérations Pétrolières conformément aux Règles de l'Art.

2.5. Le Contracteur supportera seul le risque financier attaché à la réalisation des Opérations
Pétrolières. Les Coûts Pétroliers y afférents seront recouvrables par le Contracteur conformément
aux dispositions des articles 16 et 21.

2.6. En cas d'exploitation, la Production Totale résultant des Opérations Pétrolières sera, durant la
période de validité du présent Contrat, partagée entre les Parties dans les conditions définies aux
articles 16 et 21.

2.7. A la Date d’Effet, la Région Délimitée correspond à la surface définie à l'Annexe 1.

2.8. À la Date d'Effet, le Gouvernement approuve la désignation de TOTAL comme opérateur
(« Opérateur ») chargé de la conduite et de la réalisation des Opérations Pétrolières au nom et pour
le compte du Contracteur. Tout changement d'Opérateur sera soumis à l'approbation préalable du
Gouvernement.

L'opérateur, au nom et pour le compte du Contracteur, communiquera au Gouvernement tous
rapports, informations et renseignements visés au présent Contrat, y compris notamment l’accord
d'association et tous accords se rapportant aux Opérations Pétrolières liant, le cas échéant, les

entités constituant le Contracteur.
Ÿ 5
ARTICLE 3 : DUREE DES PERIODES D'EXPLORATION ET RENDUS DE SURFACE

3.1. L'autorisation exclusive d'exploration est accordée par les présentes au Contracteur pour une
première période d'exploration de deux virgule cinq (2,5) Années Contractuelles et ce, pour la totalité
de la Région Délimitée, prolongée le cas échéant, conformément aux dispositions de l'article 3.4.

3.2. Si le Contracteur, à l'expiration de cette première période d'exploration prévue ci-dessus, et à
condition que ses engagements de travaux aient été remplis comme stipulé à l'article 4.2, le
demande, une seconde période d'exploration sera autorisée pour cinq (5) Années Contractuelles à
compter de la date d'expiration de la première période d'exploration, prolongée, le cas échéant,
conformément aux dispositions de l'article 3.4.

3.3. Si le Contracteur, à l'expiration de cette seconde période d'exploration, et à condition que ses
engagements de travaux aient été remplis comme stipulé à l'article 4.3, le demande, une troisième
période d'exploration sera autorisée pour un virgule cinq (1,5) Années Contractuelles à compter de
la date d'expiration de la seconde période d'exploration prolongée, le cas échéant, conformément
aux dispositions de l'article 3.4.

3.4. Les demandes visées aux articles 3.2 et 3.3 devront être faites au moins soixante (60) jours
avant l'expiration de la période d'exploration en cours.

Si la date d'expiration d'une période d'exploration intervient alors qu'un forage d'exploration, des
essais de production dans un forage d'exploration ou des travaux d'abandon temporaire ou définitif
d'un forage d'exploration sont en cours d'exécution, ladite période d'exploration sera prolongée du
délai nécessaire aux opérations de complétion et de test où d'abandon dudit forage, sous réserve
que cette prolongation ne dépasse pas quatre-vingt-dix (90) jours. Le Contracteur notifiera ladite
prolongation au Gouvernement dans les sept (7) jours précédant la date normale d'expiration de la
période d'exploration en cours.
3.5. Le Contracteur aura l'obligation de rendre au moins les surfaces suivantes :
a) Vingt-cinq pour cent (25%) de la surface initiale de la Région à l'expiration de la première
période d'exploration ; et
b) Vingt-cinq pour cent (25%) de la surface initiale de la Région Délimitée à l'expiration de la
seconde période d'exploration.

Ledit rendu sera effectué en une surface de forme géométrique simple, étant entendu qu'une
surface délimitée par des lignes Nord-Sud, Est-Ouest ou des limites initiales de la Région Délimitée
est une forme géométrique simple.

La superficie correspondant à tout Périmètre d'Exploitation et tout Périmètre d'Evaluation sera
déduite de la surface initiale de la Région Délimitée avant calcul des rendus de surface.

Les surfaces déjà abandonnées antérieurement, conformément aux dispositions de l'article 3.6,
viendront en déduction des surfaces à rendre.

Sous réserve du respect par le Contracteur des prescriptions ci-dessus énoncées, celui-ci dispose
du libre choix pour la détermination de la partie de la Région Délimitée devant être rendue.

Le Contracteur s'engage à fournir au Gouvernement une description précise et une carte montrant
avec détail les surfaces rendues et celles retenues ainsi qu'un rapport précisant les Opérations
Pétrolières effectuées depuis la Date d’Effet sur les surfaces rendues et les résultats obtenus.

La forme géométrique et la continuité des surfaces rendues sont sujettes à l'approbation du
Gouvernement.

Les obligations de l’article 8 du présent Contrat doivent être intégralement remplies pour les
surfaces rendues.

3.6. Au cours d'une période d'exploration, le Contracteur peut, à tout moment, sous préavis de
soixante (60) jours, notifier au Gouvernement qu'il renonce, sur tout ou partie de la Région
Délimitée, aux droits qui lui sont conférés par le présent Contrat.

En cas de renonciation partielle, les dispositions de l'article 3.5 concernant les surfaces rendues
seront applicables.

Aucune renonciation au cours ou à la fin d'une période d'exploration ne réduira les engagements de
travaux et les obligations d'investissements visés à l'article 4 pour la période d'exploration en cours.

En cas de renonciation, le Contracteur aura le droit exclusif de conserver, pour leur durée de
validité respective, les surfaces des Périmètres d'Evaluation et des Périmètres d'Exploitation qui ont

été octroyés.
#7 «À 7

(22

sé
Pour ce qui concerne les demandes de Périmètres d'Evaluation ou d'Exploitation déposées avant la
date de renonciation effective, le Contracteur aura également le droit exclusif de conserver les
surfaces correspondantes si celles-ci donnent lieu à l'octroi d'un Périmètre d'Evaluation ou d'un
Périmètre d'Exploitation selon les conditions du présent Contrat, et d'y effectuer les Opérations
Pétrolières.

3.7. A la fin de la troisième période d'exploration définie à l'article 3.3, le Contracteur devra
abandonner la totalité de la surface restante de la Région Délimitée, à l'exception des Périmètres
d'Evaluation et des Périmètres d'Exploitation qui ont été octroyés à cette date ou antérieurement,
ou pour lesquels une demande d'autorisation d'évaluation ou d'autorisation d'exploitation a été
déposée si celle-ci donne lieu par la suite à l'octroi d'un Périmètre d'Evaluation ou d'un Périmètre
d'Exploitation selon les conditions du présent Contrat.

3.8. Si, à l'expiration de l'ensemble des périodes d'exploration, le Contracteur n’a pas obtenu une
autorisation exclusive d'évaluation ou une autorisation exclusive d'exploitation, le présent Contrat
prendra fin à l'échéance définitive de la dernière période d'exploration. Nonobstant ce qui précède,
si une demande d'autorisation exclusive d'évaluation ou d'autorisation exclusive d'exploitation a été
déposée, antérieurement à cette date, le Contrat restera en vigueur sur le périmètre concerné par la
demande d'autorisation exclusive d'évaluation ou d'autorisation exclusive d'exploitation jusqu'à ce
que le Gouvernement statue sur la demande du Contracteur.

Si le Gouvernement rejette la demande d'autorisation exclusive d'évaluation ou d'autorisation
exclusive d'exploitation, le présent Contrat prendra fin à l'échéance définitive de la dernière période
d'exploration. Si une autorisation exclusive d'évaluation ou une autorisation exclusive d'exploitation
est octroyée, le présent Contrat restera en vigueur sur les Périmètres d'Evaluation ou Périmètres
d'Exploitation accordés.

3.9. L'expiration du présent Contrat, ou sa résiliation pour quelque raison que ce soit, ne mettra pas
fin aux obligations du Contracteur au titre du Contrat nées avant ou à l'occasion de ladite expiration
ou résiliation.

ARTICLE 4 : ENGAGEMENTS DE TRAVAUX D'EXPLORATION
41. Le Contracteur devra commencer les travaux géologiques et géophysiques prévus à l'article
4.2 ci-dessous dans un délai de trois (3) mois à compter de la Date d'Effet.

4.2. Durant la première période d'exploration définie à l'article 3.1, le Contracteur réalisera au
minimum les travaux suivants dans la Région Délimitée :
- Acquisition, traitement et interprétation de sismique 3D d'au moins deux mille six cents
kilomètres carrés (2 600 km?) ;
- Etudes géologiques et géophysiques (G&G) ;
4.3. Durant la seconde période d'exploration définie à l'article 3.2, le Contracteur réalisera au
minimum les travaux suivants dans la Région Délimitée :
- Acquisition, traitement et interprétation de sismique 3D complémentaire sur la surface
restante du bloc après la première période d'exploration et non couverte en 3D ;
- Etudes géologiques et géophysiques (G&G) ; et
- Un (1) forage d'exploration ferme.
4.4. Durant la troisième période d'exploration définie à l’article 3.3, le Contracteur réalisera au
minimum les travaux suivants dans la Région Délimitée :
- Etudes géologiques et géophysiques (G&G) ; et
- Un (1) forage d'exploration ferme.
4.5. Chacun des forages d'exploration prévus aux articles 4.3 et 4.4 devra :
a) soit atteindre l’Albien et le traverser sur au moins cent (100) mètres ;

b) soit atteindre une profondeur de deux mille sept cent cinquante (2 750) mètres sous la ligne
de boue.

Dans tous les cas, la poursuite du forage pourra être arrêtée à une profondeur moindre si :

a) le socle est rencontré à une profondeur inférieure à la profondeur minimale prévue au présent
Contrat ;

b) la poursuite du forage présente un danger manifeste ;
c) des formations rocheuses sont rencontrées dont la dureté ne permet pas, en pratique, la

poursuite du forage ; ou
“ v\É TL
d) des formations pétrolières sont rencontrées dont la traversée nécessite, pour leur protection,
la pose de tubages ne permettant pas d'atteindre la profondeur minimale prévue au présent
Contrat.

Dans le cas où l’une des raisons ci-dessus énumérées existe, le forage d'exploration sera réputé
avoir été foré à la profondeur minimale prévue au présent Contrat.

Nonobstant toute disposition contraire du présent Contrat, sera considéré comme forage
d'exploration, aux fins du présent article 4, tout forage réalisé dans la Région Délimitée à l'extérieur
de tout Périmètre d'Evaluation ou tout Périmètre d'Exploitation, en vigueur à la date où débutent les
opérations du forage.

Les forages effectués dans le cadre d'une autorisation exclusive d'évaluation ne seront pas
considérés comme forages d'exploration et seront régis par les dispositions de l'article 11.

4.6. Pour réaliser les travaux d'exploration définis aux articles 4.2 à 4.4 suivant les Règles de l'Art,
le Contracteur s'engage à investir au minimum les montants suivants :
a) Dix millions de Dollars (US $10 000 000) durant la première période d'exploration définie à
l'article 3.1 ;
b) Vingt millions de Dollars (US $20 000 000) durant la seconde période d'exploration définie à
l'article 3.2 ; et
c) Vingt millions de Dollars (US $20 000 000) durant la troisième période d'exploration définie à
l'article 3.3.
Nonobstant ce qui précède, si le Contracteur a réalisé, au titre d'une période d'exploration, ses
engagements de travaux pour un montant inférieur à celui prévu ci-dessus, il sera considéré comme
ayant rempli ses obligations d'investissements pour ladite période. En revanche, le Contracteur
devra réaliser l'ensemble des engagements de travaux prévus pour une période d'exploration
donnée même si cela entraîne pour lui un investissement supérieur à celui prévu ci-dessus pour
ladite période.
4.7. Dans le cas où le Contracteur réalise, au cours d'une période d'exploration donnée, un où
plusieurs forages d'exploration supplémentaires, ce où ces forages d'exploration supplémentaires
pourront être reportés sur la période qui suit immédiatement si une demande est formulée par le
Contracteur lors du renouvellement de ladite période d'exploration telle que prévue aux articles 3.2
ou 3.3 ci-dessus. Cette demande, qui ne sera pas refusée sans juste motif, devra obligatoirement
être accompagnée du programme des travaux qu'il s'engage à réaliser au cours de la période
d'exploration qui bénéficiera du report et devra indiquer les coûts estimatifs y afférents.
4.8. Le Contracteur doit fournir au Gouvernement les garanties bancaires irrévocables acceptables
par ce dernier pour garantir l'exécution des programmes minimum de travaux d'exploration énoncés
aux articles 4.2, 4.3 et 4.4, comme suit :

a) Au plus tard trente (30) jours après la Date d'Effet du présent Contrat, le Contracteur doit
fournir une garantie bancaire d'un montant de dix millions de Dollars (US $10 000 000) pour
garantir l'exécution du programme minimum de travaux d'exploration pour la première période
d'exploration conformément à l’article 4.2.

Le montant de la garantie bancaire sera réduit de :

- cinquante pour cent (50%) du montant original, soit cinq millions de Dollars
{US $5 000 000) après la remise par l'Opérateur au Gouvernement d'une copie signée du
contrat d'acquisition sismique 3D durant la première période d'exploration et au
démarrage de ladite acquisition sismique ;

- vingt-cinq pour cent (25%) du montant original, soit deux millions et demi de Dollars
{US $2 500 000) après l'achèvement des travaux d'acquisition sismique ; et

- vingt-cinq pour cent (25%) du montant original, soit deux millions et demi de Dollars
(US $2 500 000) suite à la remise par l'Opérateur au Gouvernement de tous les rapports
et documents résultant de l'exécution du programme minimum de travaux d'exploration
de la première période d'exploration à la satisfaction du Gouvernement conformément au
présent Contrat.

b) A la date d'entrée dans la deuxième période d'exploration, le Contracteur doit fournir une
garantie bancaire d'un montant de vingt millions de Dollars (US $20 000 000) pour garantir
l'exécution du programme minimum de travaux d'exploration précisé dans l'article 4.3. Le
montant de la garantie bancaire, ajusté pour tenir compte des forages d'exploration réalisés

}
par anticipation lors de la période d'exploration précédente et reportés sur la période
d'exploration suivante selon les termes de l'article 4.7, sera réduit de :

- vingt-cinq pour cent (25%) du montant original, soit cinq millions de Dollars
{US $5 000 000) après la remise par l'Opérateur au Gouvernement d'une copie signée du
contrat d'acquisition sismique 3D durant la deuxième période d'exploration ;

-trente-cinq pour cent (35%) du montant original, soit sept millions de Dollars
(US $7 000 000) après la remise par l'Opérateur au Gouvernement d'une copie signée du
Contrat de forage du puits à forer durant la deuxième période d'exploration et au
démarrage dudit forage ;

- vingt pour cent (20%) du montant original, soit quatre millions de Dollars (US $4 000 000)
après l'achèvement des travaux de forage de ce puits ; et

- vingt pour cent (20%) du montant original, soit quatre millions de Dollars (US $4 000 000)
suite à la remise par l'Opérateur au Gouvernement de tous les rapports et documents
résultant de l'exécution du programme minimum de travaux d'exploration de la deuxième
période d'exploration et la réalisation des travaux d'abandon du puits à la satisfaction du
Gouvernement conformément au présent Contrat.

c) A la date d'entrée dans la troisième période d'exploration, le Contracteur doit fournir une
garantie bancaire d'un montant de vingt millions de Dollars (US $20 000 000) pour garantir
l'exécution du programme minimum de travaux d'exploration précisé dans l'article 4.4. Le
montant de la garantie bancaire, ajusté pour tenir compte des forages d'exploration réalisés
par anticipation lors de la période d'exploration précédente et reportés sur la période
d'exploration suivante selon les termes de l'article 4.7, sera réduit de :

- cinquante pour cent (50%) du montant original, soit dix millions de Dollars
{US $10 000 000) après la remise par l'Opérateur au Gouvernement d'une copie signée
du contrat de forage du puits à forer durant la troisième période d'exploration et au
démarrage dudit forage ;

- vingt-cent pour cent (25%) du montant original, soit cinq millions de Dollars
{US $5 000 000) à l'achèvement des travaux de forage de ce puits ; et

- vingt-cinq pour cent (25%) du montant original, soit cinq millions de Dollars
(US $5 000 000) suite à la remise par l'Opérateur au Gouvernement de tous les rapports
et documents résultant de l'exécution du programme minimum de travaux d'exploration
de la troisième période d'exploration et la réalisation des travaux d'abandon du puits à la
satisfaction du Gouvernement conformément au présent Contrat.

Les garanties bancaires ci-dessus seront émises dans des termes comparables à la garantie
bancaire figurant à l'Annexe 3 en accord avec la banque émettrice et la décision d'acceptation du
Gouvernement devra intervenir au plus tard dix (10) jours à compter de la soumission de la garantie
bancaire par le Contracteur. Passé ce délai, la garantie bancaire sera réputée acceptée.

4.9. L'Opérateur notifiera au Gouvernement l'achèvement des travaux d'exploration du programme
minimum de travaux d'exploration pour une période d'exploration donnée. Si la garantie bancaire doit
être libérée conformément à l'article 4.8, dans les quinze (15) jours qui suivent la notification de
l'Opérateur, le Gouvernement notifiera à la banque la mainlevée de la garantie bancaire à
concurrence du montant nécessaire ou notifiera à l'Opérateur sa contestation relative à l'achèvement
du programme minimum de travaux d'exploration. La garantie bancaire sera libérée conformément à
l'article 4.8, à moins qu'un paiement ne soit dû au titre de l'article 4.10, auquel cas la garantie
bancaire sera libérée une fois ce paiement effectué.

4.10. Si pour un motif autre qu'un cas de Force Majeure, le Contracteur ne réalise pas, en tout ou
en partie, le programme minimum de travaux correspondant à une période d'exploration donnée en
vertu des articles 4.2, 4.3 et 4.4, le Contracteur sera alors soumis au versement d’une indemnité
égale au montant de la garantie bancaire telle qu'elle aura été réduite conformément à l'Article 4.8.
Si ce montant n'est pas réglé par le Contracteur, le Gouvernement aura le droit d'appeler la garantie
bancaire, dans les conditions et délais prévus par ladite garantie bancaire fournie pour chaque
période d'exploration. Une fois le paiement effectué, le présent Contrat prend fin et le Contracteur
sera libéré de tout engagement de travaux.

10

+
ARTICLE 5: ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE
TRAVAUX ET BUDGETS

5.1. Au moins deux (2) mois avant le début de chaque Année Civile, ou pour la première année au
plus tard deux (2) mois après la Date d'Effet, le Contracteur préparera et soumettra au
Gouvernement, pour approbation, un Programme Annuel de Travaux ainsi que le Budget
correspondant, pour l'ensemble de la Région Délimitée, en spécifiant les Opérations Pétrolières,
ainsi que leur coût, que le Contracteur se propose de réaliser au cours de l'Année Civile
considérée, ou de la portion d'Année Civile considérée dans le cas où une période d'exploration
s'achèverait antérieurement à la fin de ladite Année Civile. En cas de renouvellement de
l'autorisation exclusive d'exploration, le Contracteur devra soumettre, dans les trente (30) jours
suivant l'expiration de la période d'exploration précédente, un Programme Annuel de Travaux ainsi
que le Budget correspondant relatif à la première Année Civile ou à la portion de la première Année
Civile de la période d'exploration suivante.

5.2. Si le Gouvernement désire proposer des révisions ou modifications aux Opérations Pétrolières
prévues dans ledit Programme Annuel de Travaux, il devra, dans un délai de trente (30) jours
suivant la réception de ce Programme Annuel de Travaux, notifier au Contracteur son désir de
révision ou modification en présentant toutes les justifications jugées utiles. Dans ce cas, le
Gouvernement et le Contracteur se réuniront aussi promptement que possible pour étudier les
révisions ou modifications demandées et établir, d'un commun accord, le Programme Annuel de
Travaux et le Budget correspondant dans leur forme définitive, suivant les Règles de l'Art.
Toutefois, pendant la période d'exploration, le Programme Annuel de Travaux d'exploration et le
Budget correspondant établis par le Contracteur après la réunion susvisée seront réputés
approuvés dans la mesure où ils satisfont aux obligations fixées à l'article 4.

Chaque partie du Programme Annuel de Travaux et du Budget pour laquelle le Gouvernement
n'aura pas demandé de révision ou modification dans le délai de trente (30) jours susvisé, devra
être réalisée par le Contracteur dans les délais prévus, sous réserve de l'Article 5.3.

Si le Gouvernement omet de notifier au Contracteur son désir de révision ou modification dans le
délai de trente (30) jours susvisé, le Programme Annuel de Travaux et le Budget correspondant
soumis par le Contracteur seront réputés approuvés par le Gouvernement.

5.3. Il est admis par le Gouvernement et le Contracteur que les connaissances acquises au fur et à
mesure du déroulement des travaux ou des circonstances particulières peuvent justifier certains
changements dans certains détails du Programme Annuel de Travaux. Dans ce cas, après
notification au Gouvernement, le Contracteur pourra effectuer de tels changements, sous réserve
que les objectifs fondamentaux dudit Programme Annuel de Travaux ne soient pas modifiés.

ARTICLE 6 : OBLIGATIONS DU CONTRACTEUR AFFERENTES AUX PERIODES D’EXPLORATION
6.1. Le Contracteur a la responsabilité des Opérations Pétrolières et doit, par conséquent, fournir
pour la réalisation de ces opérations :

- Tous les fonds nécessaires ;

- Tous les matériels, équipements et matériaux indispensables ; et

- Toute l'aide technique, y compris le personnel nécessaire, sous réserve des dispositions de l'article 30.

6.2. Le Contracteur est responsable de la préparation et de l'exécution des Programmes Annuels de
Travaux qu'il devra réaliser selon les Règles de l'Art.

6.3. Le Contracteur prendra toutes les dispositions raisonnables et pratiques pour :

a) Assurer la protection des nappes aquifères rencontrées au cours de ses travaux ;

b) Effectuer les essais nécessaires à la détermination de la valeur des indices significatifs
rencontrés en cours de forage et du caractère exploitable des découvertes d'Hydrocarbures
éventuelles ; et

c) Eviter les pertes et rejets d'Hydrocarbures produits ainsi que les pertes et rejets de la boue à
base d'huile ou de tout autre produit utilisés dans les Opérations Pétrolières conformément
aux Règles de l'Art.

6.4. Toutes les constructions et installations érigées par le Contracteur en vertu du présent Contrat
devront, selon leur nature et les circonstances, être construites, implantées, placées, indiquées,
balisées, signalisées, équipées et conservées de façon à laisser en permanence et dans des
conditions de sécurité, le libre passage à la navigation dans la Région Délimitée, et sans préjudice
de ce qui précède, le Contracteur devra, pour faciliter la navigation, installer les dispositifs sonores
et optiques approuvés ou exigés par les autorités compétentes telles que notifiées au Contracteur

11
LA

&

+
par le Gouvernement, et les entretenir d'une manière qui donnera satisfaction auxdites autorités,
conformément à la législation en vigueur en République de Côte d'Ivoire.

6.5. Dans l'exercice de son droit de construire, exécuter des travaux et entretenir toutes les
installations nécessaires aux fins du présent Contrat, le Contracteur ne devra troubler aucun lieu
public tels que cimetières, édifices religieux, immeuble gouvernemental ou affecté à un service
public, sans le consentement préalable du Gouvernement, et devra payer les indemnités dues pour
les dommages causés par lui, conformément à l’article 29.

6.6. Le Contracteur devra, au cours des Opérations Pétrolières, prendre toutes les mesures
nécessaires à la préservation de l'environnement en conformité avec les Règles de l'Art et
respecter les conventions internationales (ainsi que leurs amendements) auxquelles le
Gouvernement est partie relatives à la pollution des eaux de la mer par les Hydrocarbures.

Aux fins de prévenir la pollution, le Gouvernement peut décider, en consultation avec le
Contracteur, de toute mesure supplémentaire qui lui paraîtrait nécessaire pour assurer la
préservation de l'environnement conformément aux lois en vigueur en République de Côte d'Ivoire
et aux conventions internationales sur l'environnement auxquelles le Gouvernement est partie.

6.7. Le Contracteur et ses sous-traitants auront l'obligation d'accorder leur préférence aux services
et aux produits ivoiriens, à conditions équivalentes en termes de prix, qualité, capacité, hygiène,
santé et sécurité au travail, sécurité, performance environnementale, délais de livraison et de
paiement. Les services et produits ivoiriens signifient des services produits ou des biens produits ou
fournis par une compagnie enregistrée en République de Côte d'Ivoire.

Sauf approbation contraire du Gouvernement, le Contracteur et ses sous-traitants auront l'obligation
de procéder à des appels d'offres, parmi des candidats ivoiriens et étrangers, pour les contrats
d'approvisionnement, de construction ou de services d'un montant estimé supérieur à deux cent
mille Dollars (US $200 000) par contrat en période d'exploration, et à cinq cent mille Dollars
(US $500 000) par contrat en période d'exploitation, étant entendu que le Contracteur ne
fractionnera pas abusivement lesdits contrats.

Des copies des contrats se rapportant aux Opérations Pétrolières seront transmises au
Gouvernement aussi promptement possible après leur signature.

6.8. Le Contracteur s'engage, à donner la préférence, à conditions économiques équivalentes, à
l'achat des biens nécessaires aux Opérations Pétrolières par rapport à leur location où à toute
autre forme de bail.

A cet effet, tous les contrats de location d'une valeur estimée supérieure à cinq cent mille Dollars
{US $500 000) devront être indiqués par le Contracteur dans les Programmes Annuels de Travaux.

ARTICLE 7 : DROITS DU CONTRACTEUR AFFERENTS AUX PERIODES D'EXPLORATION
7.1. Sans préjudice des dispositions du présent Contrat, le Contracteur aura le droit :

a) d'effectuer, sous son entière responsabilité, la direction et le contrôle des Opérations
Pétrolières dans la Région Délimitée ;

b) d'accéder à tout endroit situé à l'intérieur de la Région Délimitée, afin d'y mener les
Opérations Pétrolières ;

c) de réaliser tous actes, toutes installations, tous travaux, et toutes opérations nécessaires à
la conduite des Opérations Pétrolières tant à l'intérieur qu'à l’extérieur de la Région
Délimitée. L'emplacement des installations durant les périodes d'exploration peut être choisi,
conformément à la réglementation en vigueur en République de Côte d'ivoire, par le
Contracteur à telle place qu'il fixera sous réserve (i) de l'approbation du Gouvernement, qui
ne sera pas refusée sans raison valable et (ii) des conditions de l’article 2.3 et des articles
64à6.6;et

d) de faire exécuter par l'intermédiaire d'agents et d'entrepreneurs indépendants les droits conférés
par ce Contrat et de payer en conséquence tous leurs frais et charges y afférents et dans la
monnaie du choix du Contracteur, conformément aux dispositions prévues à l'article 23.

7.2. Les agents, employés et préposés du Contracteur ou de ses sous-traitants pourront, aux fins
des Opérations Pétrolières, entrer ou sortir librement de la Région Délimitée, et accéder à toutes
installations mises en place par le Contracteur.

7.3. Le Contracteur aura droit, moyennant paiement des redevances en vigueur en République de
Côte d'Ivoire, de prélever et d'utiliser la terre du dessus, le bois de haute futaie, le sable, l'argile, la
chaux, le gypse, les pierres et autres substances similaires nécessaires aux Opérations Pétrolières.
Le Contracteur peut, après accord du Gouvernement, faire usage raisonnable de ces matières pour
la réalisation des Opérations Pétrolières, à titre gratuit, quand elles sont situées sur un terrain
appartenant au Gouvernement et placées dans le voisinage du terrain où ont lieu les Opérations
Pétrolières.

Le Contracteur peut, sans paiement aucun, prendre ou utiliser l'eau nécessaire aux Opérations
Pétrolières, à condition que l'irrigation ou la navigation existante ne subisse pas de préjudice et que
terrains, maisons ou points d'eau pour le bétail ne soient pas privés d'une raisonnable quantité d'eau.

ARTICLE 8: RAPPORTS D'ACTIVITES PENDANT LES PERIODES D’EXPLORATION ET
SURVEILLANCE DES OPERATIONS PETROLIERES

8.1. Sous réserve des dispositions de l'article 8.4 ci-dessous, le Gouvernement sera propriétaire et
disposera librement de toutes les données originales et de tous les documents techniques finaux
se rapportant aux Opérations Pétrolières tels que: enregistrements, échantillons, rapports
géologiques, géophysiques, pétrophysiques, de forage, de mise en exploitation, sans que cette
énumération puisse être considérée comme exhaustive.

8.2. Le Contracteur s'engage à fournir au Gouvernement les rapports périodiques suivants :

a) rapports journaliers sur les activités de forage ;

b) rapports hebdomadaires sur les activités de géophysique ;

c) dans les trente (30) jours suivant chaque Trimestre Civil un rapport sur les Opérations
Pétrolières effectuées, ainsi qu'un état détaillé des Coûts Pétroliers du Trimestre Civil
précédent ; et

d) avant la fin du mois de février de chaque Année Civile, un rapport annuel sur les Opérations
Pétrolières effectuées, ainsi qu'un état détaillé des Coûts Pétroliers de l'Année Civile
précédente.

8.3. En outre, les rapports ou documents suivants seront fournis au Gouvernement, dès leur
établissement ou obtention :

a) une copie des rapports d'études et de synthèses géologiques ainsi que les cartes y
afférentes ;

b) une copie de levées géophysiques, de rapports de mesures, d'études et d'interprétation
géophysique, des cartes, profils, sections ou autres documents y afférents, ainsi que, sur
demande du Gouvernement, l'original ou une copie authentique des données sismiques
enregistrées ;

c) une copie des rapports d'implantation et de fin de sondage pour chacun des forages, ainsi
qu'un jeu complet des diagraphies enregistrées ;

d) une copie des rapports des tests ou essais de production réalisés ainsi que de toute étude
relative à la mise en débit ou en production d'un puits ; et

e) une copie des rapports concernant les analyses effectuées sur carottes et les analyses de fluides.

Toutes les cartes, sections, profils, diagraphies et autres documents géophysiques seront fournis
sur un support adéquat pour reproduction ultérieure.

Une portion représentative des carottes et des déblais de forage prélevés dans chaque puits ainsi
que des échantillons des fluides produits pendant les tests ou essais de production seront
également fournis au Gouvernement dans des délais raisonnables, et au plus tard soixante (60)
jours après la fermeture du puits.

A l'expiration, ou en cas de renonciation ou de résiliation du présent Contrat, les originaux des
documents techniques finaux et échantillons relatifs aux Opérations Pétrolières, y compris en cas
de demande, les données sismiques, seront remis au Gouvernement.

Après en avoir avisé préalablement le Contracteur, le Gouvernement pourra à n'importe quel
moment raisonnable, pendant les heures normales de bureau et conformément aux règles de
sécurité courantes, avoir accès aux dossiers du Contracteur en rapport avec les Opérations
Pétrolières, dont au moins une copie sera conservée en République de Côte d'Ivoire.

8.4. Les Parties s'engagent à considérer comme confidentiels et à ne pas communiquer à des Tiers,
partie où totalité des documents et échantillons se rapportant aux Opérations Pétrolières, pendant
toutes les périodes d'exploration, telles qu'elles sont définies à l'article 3, pendant toute période
d'évaluation, pendant toute période d'exploitation, et, en cas de renonciation à une surface, jusqu'à
la date de ladite renonciation en ce qui concerne les documents et échantillons se rapportant à la

surface abandonnée. }
13
me p
Nonobstant les stipulations ci-dessus, chaque entité membre du Contracteur peut divulguer
librement les informations et renseignements confidentiels :

i- à toute société intéressée et de bonne foi dans la réalisation d'une cession/acquisition
éventuelle où d'une assistance dans le cadre des Opérations Pétrolières, après obtention,
de cette société, d'un engagement de garder confidentiels ces informations et
renseignements et de les utiliser aux seules fins de ladite cession ou assistance ;

ii- à toute Société Affiliée d'un membre du Contracteur, ainsi qu'à tout consultant
professionnel extérieur, intervenant dans le cadre des Opérations Pétrolières, après
obtention, de la part de ce dernier, d'un engagement similaire de confidentialité ;

ï-_ à toute banque ou établissement financier auprès duquel le Contracteur recherche ou
obtient un financement, après obtention d'un engagement similaire de confidentialité de la
part de ces organismes ;

iv- lorsque et dans la mesure où le règlement d'une bourse de valeurs ou d'une autorité
administrative de supervision ou de contrôle s'imposant à l'un des membres du
Contracteur ou à l'une de ses Sociétés Affiliées, reconnue l'exige ;

v- dans le cadre de toute procédure contentieuse en matière judiciaire, administrative ou
arbitrale ou selon que l'exige la loi applicable.

Pour des raisons dûment justifiées, les Parties pourront décider d'augmenter la période de
confidentialité prévue à cet article 8. par voie d'avenant au présent Contrat.

8.5. Le Contracteur tiendra le Gouvernement informé de ses activités. En particulier, le Contracteur
devra notifier au Gouvernement dès que possible, et au moins quinze (15) jours à l'avance, toutes
les Opérations Pétrolières projetées dans la Région Délimitée, telles que campagne géologique,
campagne sismique, début de forage, installation de plate-forme et toute autre opération importante
mentionnée dans le Programme Annuel de Travaux approuvé.

Au cas où le Contracteur déciderait d'abandonner un forage, il devra le notifier au Gouvernement
dans un délai de quarante-huit (48) heures au moins avant l'abandon.

8.6. Un ou des représentants du Gouvernement dûment mandaté(s) auront la possibilité, pendant
les heures normales, après notification à l'Opérateur, d'inspecter les Opérations Pétrolières et, à
intervalles raisonnables, d'inspecter les travaux, installations, équipements, matériels,
enregistrements et livres relatifs aux Opérations Pétrolières, sous réserve de ne pas causer un
retard préjudiciable au bon déroulement desdites opérations. Ce représentant aura notamment le
droit d'être présent pendant les essais et l'abandon de n'importe quel puits. Il est entendu que la
notification à l'Opérateur sera donnée suffisamment à l'avance pour permettre le respect des règles
de l'Opérateur en matière de sûreté, de sécurité et de santé, et d'éviter toute interférence,
obstruction ou retard injustifié dans l'exécution des Opérations Pétrolières.

En vue de permettre l'exercice des droits visés ci-dessus, le Contracteur fournira aux représentants
du Gouvernement, une assistance raisonnable, notamment en matière de couverture d'assurance,
de moyens de transport, d'hébergement et de frais de mission dûment justifiés.

8.7. Le Contracteur devra informer, aussi promptement que possible, le Gouvernement de toute
découverte de substances minérales dans la Région Délimitée.

ARTICLE 9 : OCCUPATION DES TERRAINS

9.1. Le Gouvernement devra, sans contrepartie pécuniaire, mettre à la disposition du Contracteur,
et seulement pour les besoins des Opérations Pétrolières, les terrains lui appartenant et
nécessaires aux Opérations Pétrolières. Le Contracteur pourra y construire et y entretenir, au-
dessus et au-dessous du sol, les installations nécessaires aux Opérations Pétrolières.

Le Contracteur ne devra pas solliciter l'usage desdits terrains s’il n'en a pas réellement besoin et
devra s'abstenir de réclamer tout terrain occupé par des immeubles ou des propriétés utilisés par le
Gouvernement. Il est bien entendu que les terrains appartenant à des établissements publics ou
organismes sous tutelle étatique ne sont pas considérés comme des terrains du Gouvernement.

Le Contracteur devra indemniser le Gouvernement pour tout dommage aux terrains causé par la
construction, l’utilisation et l'entretien de ses installations sur de tels terrains. Cette indemnisation
constituera des Coûts Pétroliers recouvrables. ae

14

&
Le Gouvernement autorisera le Contracteur à construire, utiliser et entretenir un système de
téléphone, de télécommunication et de canalisations, au-dessus où au-dessous du sol et le long des
terrains n'appartenant pas au Gouvernement, sans lui réclamer d'indemnité, à condition que le
Contracteur s'efforce de minimiser les dommages occasionnés à ces terrains et paie aux propriétaires

de ces terrains, en contrepartie, une compensation raisonnable fixée d’un commun accord.

9.2. Les droits sur les terrains appartenant à des particuliers, qui seraient nécessaires pour les
Opérations Pétrolières, seront acquis par accord direct entre le Contracteur et le particulier
conformément à la réglementation en vigueur en République de Côte d'Ivoire. En cas de désaccord,
le Contracteur pourra saisir le Gouvernement et celui-ci aura recours à la procédure d'expropriation
pour cause d'utilité publique aux frais du Contracteur. En fixant la valeur de ces droits, il ne sera pas
tenu compte du but visé par le Contracteur en les acquérant, et le Gouvernement convient
qu'aucune loi ou procédure pour ladite acquisition ne jouera pour leur donner ni une valeur
excessive, ni une valeur de confiscation. Ces droits acquis par le Gouvernement seront enregistrés
en son nom, mais le Contracteur pourra en jouir pour les besoins des Opérations Pétrolières, à titre
gratuit, pendant toute la durée du présent Contrat. Le Gouvernement garantit que le Contracteur
sera protégé dans l'usage et l'occupation de ces terrains au même titre que s'il en possédait les
titres de propriété.

ARTICLE 10 : UTILISATION DES INSTALLATIONS

10.1. Pour les besoins des Opérations Pétrolières, le Contracteur aura le droit d'utiliser, sous
réserve des lois et règlementations en vigueur en République de Côte d'Ivoire, tout chemin de fer,
route, aérodrome, terrain d'atterrissage, canal, rivière, pont, cours d'eau et tout réseau téléphonique
ou de télécommunication en République de Côte d'Ivoire, qu'il soit la propriété du Gouvernement ou
de n'importe quelle entreprise privée, moyennant paiement des redevances en vigueur
conformément aux lois applicables en République de Côte d'ivoire ou telles que fixées d'un
commun accord mais qui ne seront pas supérieures à des prix et tarifs consentis à des Tiers pour
des services similaires.

Sous réserve de l'approbation du Gouvernement, le Contracteur aura le droit de faire à ses frais et
risques, conformément aux lois et règlements en vigueur en République de Côte d'Ivoire et
conformément aux Règles de l'Art, des additions et modifications aux installations déjà en place
pour les transports, le traitement ou le stockage des Hydrocarbures, à condition qu'un tel droit
n'entrave pas les droits des Tiers et ne leur porte pas préjudice et que les additions et modifications
soient nécessaires pour l'exploitation rentable des Hydrocarbures provenant de la Région Délimitée.

Le Contracteur aura aussi le droit d'utiliser pour les besoins des Opérations Pétrolières tout moyen
de transport par terre, mer ou air, pour le déplacement de ses employés ou de ses matériels, sous
réserve de respecter les lois et règlements en vigueur en République de Côte d'Ivoire pour
l'utilisation de ces moyens de transport.

10.2. Le Gouvernement aura le droit d'utiliser, dans des circonstances exceptionnelles, n'importe
quel moyen de transport et de communication mis en place par le Contracteur, moyennant une juste
compensation à fixer d'un commun accord, mais qui ne sera pas supérieure à des prix et tarifs
consentis à des Tiers pour des services similaires, sous réserve que, de l'avis du Contracteur, cette
utilisation par le Gouvernement n'entrave pas les Opérations Pétrolières ou ne leur porte pas
préjudice.

Dans les mêmes conditions, en cas de nécessité nationale, notamment catastrophes nationales,
cataclysmes, périls intérieurs ou extérieurs, le Contracteur mettra ses moyens à la disposition du
Gouvernement à la requête de celui-ci.

40.3. Rien dans le présent Contrat ne limitera le droit du Gouvernement de construire, exploiter et
entretenir, sur, sous et le long des terrains mis à la disposition du Contracteur pour les besoins des
Opérations Pétrolières, des routes, chemins de fer, aérodromes, terrains d'atterrissage, canaux,
ponts, travaux de protection contre les inondations, postes de police, installations militaires, pipelines,
lignes téléphoniques et de télécommunications utiles, à condition qu'un tel droit ne compromette ni
n'entrave les droits du Contracteur au titre du présent Contrat, ou les Opérations Pétrolières, ou qu'il
leur porte préjudice, sauf cas de nécessité nationale.

De même, le Gouvernement peut autoriser des personnes à construire, exploiter et entretenir des
installations dans la Région Délimitée à condition qu'un tel droit ne compromette ni n'entrave les droits
du Contracteur au titre du présent Contrat, ou les Opérations Pétrolières, où qu'il ne leur porte pas
préjudice, sauf cas de nécessité nationale.

Le 15

&
ARTICLE 11 : EVALUATION D’UNE DECOUVERTE D'HYDROCARBURES

11.1. Au cas où le Contracteur découvrirait des indices d'Hydrocarbures à l'intérieur de la Région
Délimitée, il devra le notifier au Gouvernement aussi promptement que possible et lui soumettre
dans les trente (30) jours suivant la date de fermeture provisoire ou d'abandon du puits de
découverte, un rapport donnant toutes les informations relatives à ladite découverte.

11.2. Si le Contracteur désire entreprendre les travaux d'évaluation de la découverte
d'Hydrocarbures visée à l’article 11.1 ci-avant, il devra soumettre au Gouvernement, dans les douze
(12) mois suivant la date de notification de ladite découverte, une demande d'autorisation pour la
durée nécessaire auxdits travaux et l'estimation du budget correspondant, ainsi qu'une carte fixant
les limites du Périmètre d'Evaluation, pour examen et approbation par le Gouvernement.

Les dispositions des articles 5.2, 5.3 et 5.4 s'appliqueront, mufatis mutandis, audit programme
d'évaluation en ce qui concerne son approbation et son exécution, étant précisé que le programme
soumis ne pourra pas être refusé ou modifié par le Gouvernement s’il est conforme aux Règles de l'Art.
Nonobstant toute disposition contraire du présent Contrat, les délais de notification définis aux
articles 11.1 et 11.2 s'appliqueront même en cas d'expiration d'une période d'exploration. Le
Gouvernement et le Contracteur conviendront du Périmètre d'Evaluation provisoire qui restera
valable tant que le Contracteur pourra soumettre la demande visée à l’article 11.2 jusqu'à
l'expiration de la période visée au premier alinéa de l'article 11.2.

11.3. Si le Contracteur satisfait aux conditions visées à l’article 11.2, le Gouvernement lui accordera
une autorisation exclusive d'évaluation d'une durée maximale de quatre (4) ans à compter de la
date d'approbation du programme des travaux d'évaluation et du budget correspondant, portant sur
le Périmètre d'Evaluation fixé dans ledit programme. Sauf disposition particulière du présent article,
le Contracteur restera pendant la validité de ladite autorisation exclusive d'évaluation soumis au
même régime que celui applicable à l'autorisation exclusive d'exploration.

11.3.1. Si une autorisation exclusive d'évaluation est accordée par le Gouvernement conformément
à l'article 11.3, le Contracteur devra alors réaliser avec diligence le programme des travaux
d'évaluation de la découverte concernée, notamment forer les puits d'évaluation et effectuer les
essais de production prévus audit programme.

A la demande du Contracteur, notifiée au Gouvernement, au moins trente (30) jours avant
l'expiration de la période d'évaluation définie à l'article 11.3 ci-avant, la durée de ladite période
pourra être prorogée au maximum de douze (12) mois, à condition que cette prorogation soit
justifiée par la poursuite des forages et des essais de production du programme d'évaluation.

11.3.2. Dans un délai de trois (3) mois à compter de la fin des travaux d'évaluation, et au plus tard
trente (30) jours avant l'expiration de la période d'évaluation, le Contracteur fournira au
Gouvernement un rapport détaillé donnant toutes les informations relatives à la découverte et à son
évaluation.

11.3.3. Si le Contracteur estime, après avoir réalisé les travaux d'évaluation, que le Gisement
correspondant à la découverte d'Hydrocarbures est commercial, il devra également soumettre au
Gouvernement, avec le rapport sur la découverte et sur l'évaluation défini à l’article 11.3.2 ci-avant,
une demande d'autorisation exclusive d'exploitation accompagnée d'un plan détaillé de
développement et de production dudit Gisement comportant notamment :

a) le projet de délimitation du Périmètre d'Exploitation demandé par le Contracteur, de telle sorte
que celui-ci couvre la surface définie par la fermeture du Gisement identifié à l'article 11.1,
ainsi que tous les justificatifs techniques concernant l'étendue dudit Gisement ;

b) une estimation des réserves en place, des réserves récupérables, prouvées et probables, et
des productions annuelles correspondantes, ainsi qu'une étude sur les méthodes de
récupération et la valorisation éventuelle des produits associés au Pétrole Brut, tel que le Gaz
Naturel Associé ;

c) la description des installations et des travaux nécessaires à la production, tels que nombre de
puits de développement, nombre de plates-formes, pipelines, installations de production, de
traitement, de stockage et de chargement, ainsi que leurs caractéristiques ;

d) le calendrier estimatif de réalisation et la date prévue de début de la production ; et

e)les estimations des investissements et des frais d'exploitation, ainsi qu'une évaluation
économique confirmant le caractère commercial de la découverte décrite à l’article 11.1.

ne
11.3.4. Le caractère commercial d'un où de plusieurs Gisements d'Hydrocarbures sera laissé à
l'appréciation du Contracteur, sous réserve que celui-ci puisse, à l'issue des travaux d'évaluation,
soumettre au Gouvernement l'étude économique visée à l'article 11.3.3.e) qui confirme le caractère
commercial dudit ou desdits Gisements.

Un Gisement pourra être déclaré commercial par le Contracteur, après l'examen des données
opérationnelles et financières collectées au cours de l'exécution du programme d'exploration et du
programme d'évaluation, y compris, sans limitation, les réserves récupérables d'Hydrocarbures, les
niveaux de production durable, la disponibilité des marchés commerciaux et autres facteurs
techniques et économiques et ce, conformément aux Règles de l'Art.

11.3.5. Aux fins d'apprécier le caractère commercial du ou desdits Gisement(s), le Gouvernement et
le Contracteur se réuniront dans les quatre-vingt-dix (90) jours suivant la soumission du plan de
développement et de production accompagné de l'évaluation économique.

11.3.6. Le plan de développement et de production soumis par le Contracteur devra recevoir
l'approbation du Gouvernement, approbation qui ne pourra être refusée sans raison valable. Dans
un délai de quatre-vingt-dix (90) jours suivant la soumission dudit plan, le Gouvernement pourra
proposer des révisions ou modifications à celui-ci en les notifiant au Contracteur avec toutes les
justifications utiles. Dans ce cas, les Parties se réuniront dans les plus brefs délais pour examiner
les révisions où modifications demandées et pour établir d'un commun accord le plan dans sa forme
définitive. Le plan sera réputé approuvé par le Gouvernement à la date dudit accord.

Si le Gouvernement omet de notifier au Contracteur son désir de révision ou modification dans le
délai de quatre-vingt-dix (90) jours ci-dessus mentionné, le plan de développement et de production
soumis par le Contracteur sera réputé approuvé par le Gouvernement à l'expiration dudit délai.
11.4. Lorsque le Contracteur ne désire pas entreprendre les travaux d'évaluation de la découverte
d'hydrocarbures visée à l'article 11.1, les dispositions de l'article 3.8 seront applicables.

11.5. Si, à l'issue de la période d'évaluation définie à l'article 11.3, le Contracteur justifie que la mise
en exploitation du Gisement évalué est peu rentable en fonction des circonstances économiques du
moment et que d'autres découvertes sont susceptibles d'être faites dans le reste de la Région
Délimitée qui permettront de faire une déclaration de commercialité cumulée de l’ensemble des
découvertes, il pourra demander au Gouvernement le droit de conserver ses droits sur la surface
délimitant la découverte pour une durée qui n'excèdera en aucun cas celle de l'ensemble des
périodes d'exploration.

11.6. Si, pour des raisons non justifiées techniquement, le Contracteur :

a) n'a pas, dans un délai de douze (12) mois après notification au Gouvernement d'une
découverte d'Hydrocarbures, demandé une autorisation exclusive d'évaluation, ou

b) n'a pas commencé les travaux d'évaluation de ladite découverte dans les six (6) mois suivant
l'octroi de ladite autorisation exclusive d'évaluation, ou

c) dans un délai de dix-huit (18) mois après l'achèvement des travaux d'évaluation, ne déclare
pas la découverte comme étant commerciale,

le Gouvernement pourra demander au Contracteur d'abandonner ses droits sur la surface
présumée délimitant ladite découverte sans aucune indemnité en faveur du Contracteur.

Si dans les soixante (60) jours suivant la demande du Gouvernement, le Contracteur n'a pas demandé
une autorisation exclusive d'évaluation, ni commencé les travaux d'évaluation ni déclaré que la
découverte est commerciale, selon le cas, le Contracteur devra alors abandonner ladite surface et
perdra tout droit sur les Hydrocarbures qui pourraient être produits à partir de ladite découverte ; toute
surface ainsi rendue viendra en déduction des surfaces à rendre au titre de l'article 3.5.

11.7. Toute quantité d'Hydrocarbures produite à partir d'une découverte avant que celle-ci n'ait été
déclarée commerciale, si elle n’est pas utilisée pour les besoins des Opérations Pétrolières ou
perdue, mais si elle est vendue, sera mesurée conformément aux dispositions de l'article 15.9, et
incluse dans la Production Totale pour l'application des dispositions des articles 16, 17 et 21.

11.8. Nonobstant toute disposition contraire du présent article 11, si le Contracteur considère qu'il
peut développer et produire directement une découverte d'Hydrocarbures sans réaliser au préalable
tous les travaux d'évaluation, il pourra soumettre une demande d'autorisation exclusive
d'exploitation accompagnée d'un plan détaillé de développement et de production conformément à
l'article 11.3.3, à condition toutefois qu'il puisse justifier dans ledit plan qu'il a rassemblé les
informations suffisantes, notamment en ce qui concerne les tests de production, démontrant qu'il

n'est pas nécessaire de réaliser des travaux d'évaluation.
ee Ne"
EE
ARTICLE 12 : OCTROI D'UNE AUTORISATION EXCLUSIVE D'EXPLOITATION RELATIVE À
UNE DECOUVERTE COMMERCIALE

12.1. Une découverte commerciale d'Hydrocarbures donnera le droit exclusif au Contracteur, s’il en
fait la demande dans les conditions fixées à l'article 11.3.3, d'obtenir pour la découverte concernée
une autorisation exclusive d'exploitation portant sur le Périmètre d'Exploitation correspondant.

12.2. Si le Contracteur effectue plusieurs découvertes commerciales dans la Région Délimitée,
chacune d'entre elles donnera lieu, conformément aux dispositions de l'article 12.1, à une
autorisation exclusive d'exploitation correspondant chacune à un Périmètre d'Exploitation. Le
nombre des autorisations exclusives d'exploitation et des Périmètres d'Exploitation y afférents dans
la Région Délimitée n'est pas limité.

12.3. Si, au cours des travaux ultérieurs à l'octroi de l'autorisation exclusive d'exploitation, il
apparaît que la surface définie par la fermeture du Gisement concerné a une extension supérieure à
celle initialement prévue conformément à l'article 11.3.3, le Gouvernement accordera au
Contracteur, dans le cadre de l'autorisation exclusive d'exploitation déjà octroyée, une surface
supplémentaire de telle sorte que la totalité dudit Gisement soit ainsi couverte par le Périmètre
d'Exploitation, à condition, toutefois, que le Contracteur fournisse au Gouvernement, dans sa
demande, la documentation technique justifiant l'extension.

12.4. Au cas où un Gisement déclaré commercial s'étendrait au-delà des limites de la Région
Délimitée, sur des surfaces attribuées à d’autres entités, le Contracteur, à la demande écrite du
Gouvernement, et après la soumission d’un plan de développement et de production dudit
Gisement, par le Contracteur ou le(s) titulaire(s) des surfaces adjacentes, devra exploiter ledit
Gisement en association avec le(s) titulaire(s) des surfaces adjacentes suivant les dispositions
d'un accord dit « d’unitisation ».

Dans ce cas, le Contracteur et le(s) titulaire(s) des surfaces adjacentes doivent soumettre un plan de
développement et de production conjoint le (« Plan Conjoint »), à l'approbation du Gouvernement,
dans un délai maximum de douze (12) mois après que le Gouvernement l'ait requis.

Le Plan Conjoint devra suivre les Règles de l'Art et sera traité conformément aux dispositions de
l'article 11.3.6.

Si le Contracteur et le(s) titulaire(s) des surfaces adjacentes ne soumettent pas le Plan Conjoint à
l'approbation du Gouvernement, dans le délai maximum de douze (12) mois stipulé ci-dessus, le
Gouvernement désignera un consultant indépendant, sur les listes de quatre (4) consultants
proposées chacune par le Contracteur et par le(s) titulaire(s) des surfaces adjacentes dans les
trente (30) jours après expiration du délai de douze (12) mois ci-avant.

Le consultant ainsi désigné par le Gouvernement devra préparer, conformément aux Règles de
l'Art et dans un délai de quatre-vingt-dix (90) jours, un Plan Conjoint, sur la base des derniers
plans de développement soumis par le Contracteur et par le(s) titulaire(s) des surfaces
adjacentes. Pendant cette procédure, le consultant devra se concerter avec les Parties et les
tenir régulièrement informées. A la fin de ses travaux, le consultant devra soumettre le Plan
Conjoint au Gouvernement, au Contracteur et au(x) titulaire(s) des surfaces adjacentes.

Le Gouvernement, le Contracteur et le(s) titulaire(s) des surfaces adjacentes se réuniront aussi
promptement que possible pour examiner toute révision et modification proposée, et pour établir
d'un commun accord la forme finale du Plan Conjoint.

12.5. Au cas où un Gisement déclaré commercial s'étendrait au-delà des limites de la Région
Délimitée sur un bloc non encore attribué ou qui ne fait pas encore l'objet de négociation avec une
autre société, le Gouvernement accordera en priorité au Contracteur, selon des conditions définies
dans une convention, ledit bloc adjacent, si le Contracteur en fait la demande.

ARTICLE 13 : DUREE DE LA PERIODE D'EXPLOITATION

13.1. La durée d'une autorisation exclusive d'exploitation, pendant laquelle le Contracteur est
autorisé à assurer l'exploitation d’un Gisement commercial, est fixée à vingt-cinq (25) années à
compter de la date de son octroi tel que stipulé à l'article 12.

Si à l'expiration de la période d'exploitation de vingt-cinq (25) années définie ci-dessus, une
exploitation commerciale reste possible sur un Gisement, le Gouvernement autorisera le
Contracteur, à la demande motivée de celui-ci, soumise au moins douze (12) mois avant ladite
expiration, à poursuivre, dans le cadre du présent Contrat, l'exploitation dudit Gisement pendant
une période additionnelle couvrant la durée restante d'exploitation commerciale du Gisement sans
que cette durée puisse excéder dix (10) années, à condition que le Contracteur ait rempli ses
obligations durant la période d'exploitation en cours.

Si à l'expiration de cette période d'exploitation additionnelle, une exploitation commerciale dudit
Gisement reste possible, le Contracteur pourra demander au Gouvernement, au moins douze (12)
mois avant ladite expiration, de l'autoriser à poursuivre l'exploitation dudit Gisement, dans le cadre
du présent Contrat, pendant une période additionnelle à convenir.

13.2. Le Contracteur pourra à tout moment, renoncer totalement ou partiellement à une autorisation
exclusive d'exploitation, sous réserve d’un préavis d'au moins six (6) mois, qui pourra être réduit
avec le consentement du Gouvernement. Ce préavis sera accompagné de la liste des mesures que
le Contracteur renonçant s'engage à prendre, conformément aux Règles de l'Art, à l'occasion de sa
renonciation, et celle-ci ne deviendra effective qu'après l'exécution des travaux d'abandon
nécessaires.

13.3. L'autorisation exclusive d'exploitation pourra être retirée dans les cas suivants :

a) l'arrêt des travaux de développement ou de la production d'un Gisement déclaré commercial
pendant une durée ininterrompue d’au moins six (6) mois sauf déclaration de cas de Force
Majeure conformément à l’article 33, sans l'accord du Gouvernement, ou

b) l'abandon de l'exploitation d’un Gisement à l'exception des dispositions de l’article 13.2.

Dans le cas d'un Gisement de Gaz Naturel, si le ou les acheteurs du Gaz Naturel n'ont pas pu ou
n'ont pas voulu prendre livraison de la production de Gaz Naturel à des conditions commerciales
normales, pendant une période d'au moins six (6) mois, le Contracteur pourra saisir le
Gouvernement par écrit et le Contrat sera prorogé de la période égale à celle de l'interruption des
travaux de production.

13.4. A l'expiration, à la renonciation ou au retrait de la dernière autorisation exclusive d'exploitation
accordée au Contracteur, le présent Contrat prendra fin.

13.5. L'expiration du présent Contrat ou sa résiliation pour quelque raison que ce soit ne mettra pas
fin aux obligations du Contracteur nées avant ou à l'occasion de ladite expiration ou résiliation et qui
devront être remplies, notamment en ce qui concerne les dispositions de l'article 20.

13.6. En cas de renonciation par le Contracteur à tout ou partie d'un Périmètre d'Exploitation ou de
retrait où d'expiration d'une autorisation exclusive d'exploitation, si le Gouvernement considère que
l'exploitation du Gisement concerné peut être poursuivie par un nouvel exploitant, le Gouvernement
aura le droit de le faire exploiter, sans aucune contrepartie pour le Contracteur. Les Parties et le
nouvel opérateur se consulteront au sujet d'un plan de transition en vue d’assurer la continuité de
l'exploitation. Dans ce cas, le Contracteur sera libéré de tout engagement et de toute responsabilité
résultant du présent Contrat, notamment des obligations d'abandon prévues à l’article 20.16.

ARTICLE 14 : OBLIGATIONS D'EXPLOITATION

44.1. Pour tout Gisement ayant donné lieu à l'octroi d'une autorisation exclusive d'exploitation, le
Contracteur s'engage à réaliser, à ses frais et à son propre risque financier, toutes les Opérations
Pétrolières utiles et nécessaires à l'exploitation dudit Gisement.

14.2. Si le Contracteur détermine, au cours soit de la période de développement, soit de la période
de production, que l'exploitation d'un Gisement ne peut être commercialement rentable, bien qu'une
autorisation exclusive d'exploitation ait été octroyée conformément aux dispositions de l’article 12.1,
le Gouvernement s'engage à ne pas obliger le Contracteur à continuer l'exploitation de ce
Gisement.

Dans ce cas, le Gouvernement pourra retirer au Contracteur, sans aucune contrepartie en faveur de
ce dernier, l'autorisation exclusive d'exploitation concernée, avec un préavis de soixante (60) jours,
et les dispositions des articles 13.6 et 20 seront notamment applicables.

ARTICLE 15: OBLIGATIONS ET DROITS DU CONTRACTEUR AFFERENTS AUX
AUTORISATIONS EXCLUSIVES D'EXPLOITATION

15.1. Le Contracteur devra commencer les travaux de développement présentés dans le plan de
développement et de production au plus tard six (6) mois après l'approbation du plan de
développement et de production prévue à l’article 11.3.6, et devra les poursuivre avec diligence.

Sous réserve de l'article 14.2, le Contracteur s'engage à mettre en exploitation, dans des conditions

économiques, tous les Hydrocarbures contenus dans le Périmètre d'Exploitation.
.|
êÆ fr
15.2. Les dispositions des articles 5, 6, 7, 8, 9 et 10 sont également applicables, mutatis mutandis,
dans le cadre des autorisations exclusives d'exploitation.

15.3. Le Contracteur a le droit de construire, utiliser, faire fonctionner et entretenir toutes les
installations de stockage et de transport des Hydrocarbures qui sont nécessaires à la production, au
traitement, au transport et à la vente des Hydrocarbures produits, conformément aux conditions
prévues au présent Contrat.

Le Contracteur pourra déterminer le tracé et l'emplacement des pipelines à l'intérieur de la
République de Côte d'Ivoire nécessaires aux Opérations Pétrolières, mais des plans conformes aux
Règles de l'Art et à la règlementation en vigueur en République de Côte d'Ivoire devront être remis
par lui au Gouvernement, pour approbation, avant le commencement des travaux; tous les
pipelines croisant ou longeant des routes ou voies de passage (autres que celles utilisées
exclusivement par le Contracteur) seront construits de façon à ne pas gêner sur ces routes ou voies
de passage.

Les conditions de transport, ainsi que le règlement de sécurité pour ces ouvrages, feront l'objet d’un
accord entre les Parties.

15.4. Le Contracteur pourra être tenu, dans la limite et pour la durée de la capacité excédentaire
d'un pipeline ou d’une installation de traitement, de transport ou de stockage, construits pour les
besoins des Opérations Pétrolières, d'accepter le passage des Hydrocarbures provenant
d'exploitations autres que celles du Contracteur, à condition que :
a) ce passage ne porte pas préjudice aux Opérations Pétrolières, et
b) un tarif raisonnable, couvrant une rémunération normale des capitaux investis pour la
réalisation du pipeline ou de l'installation concerné, soit versé par l'utilisateur.

Le Contracteur déterminera un ordre de priorité au cas où il y aurait un passage d'Hydrocarbures
provenant d'une (1) ou plusieurs autres exploitations. Les tarifs de passage et l'ordre de priorité
seront soumis à l'approbation préalable du Gouvernement.

15.5. Dès l'obtention d'une autorisation exclusive d'exploitation, le Contracteur s'engage à procéder
avec diligence à la réalisation des forages de développement, en adoptant un espacement entre
ceux-ci de façon à maximiser, conformément aux Règles de l'Art, la récupération économique des
Hydrocarbures contenus dans le Gisement concerné.

15.6. Le Contracteur devra observer, dans la conduite des opérations de développement et de
production, les Règles de l'Art de façon à maximiser la récupération économique des Hydrocarbures.
145.7. Le Contracteur fournira au Gouvernement, tous les rapports, études, résultats des mesures,
tests, essais et documents qui permettent de contrôler l'exploitation de chaque Gisement.

Le Contracteur devra notamment effectuer les mesures suivantes sur chaque puits en production :
a) test mensuel de production et du rapport gaz/pétrole ; et

b) mesure semestrielle de la pression des réservoirs du Gisement.

15.8. Le Contracteur s'engage, à partir de chaque Gisement, à produire annuellement des quantités
d'Hydrocarbures en conformité avec les dispositions de l’article 15.6.

Les taux de production annuels prévus de chaque Gisement seront soumis par le Contracteur,
conjointement avec les Programmes Annuels de Travaux visés à l'article 5, à l'approbation du
Gouvernement, approbation qui ne sera pas refusée si le Contracteur apporte des arguments
techniques et économiques justifiés.
15.9. Le Contracteur devra mesurer, en utilisant, après approbation du Gouvernement, de
l'instrument de mesure, les appareils et procédures de mesure suivant les Règles de l'Art, en un
point fixé d'un commun accord entre les Parties, tous les Hydrocarbures produits après extraction
de l'eau et des sédiments, à l'exception :

a) des Hydrocarbures ayant servi aux Opérations Pétrolières, et

b) des pertes inévitables.
Le Gouvernement aura le droit d'examiner ces mesures et de vérifier ou de faire vérifier les
appareils ou procédures utilisés.
Si le Contracteur désire modifier lesdits appareils ou procédures de mesure, il devra au préalable
recevoir l'approbation du Gouvernement.
Lorsque les appareils et procédures utilisés ont conduit à une surestimation ou à une sous-
estimation des quantités mesurées, l'erreur sera réputée exister depuis la date du dernier
étalonnage des appareils, à moins que le contraire puisse être justifié, et l'ajustement approprié

sera réalisé pour la période d'existence de cette erreur.
2 |
P-4 fr

2
ARTICLE 16 : RECOUVREMENT DES COUTS PETROLIERS AFFERENTS AU PETROLE BRUT
ET PARTAGE DE LA PRODUCTION

16.1. Dès le commencement d’une production commerciale de Pétrole Brut le Contracteur devra
commercialiser toute la production de Pétrole Brut obtenue à partir de la Région Délimitée,
conformément aux dispositions ci-dessous définies.

16.2. Pour le recouvrement des Coûts Pétroliers afférents au Pétrole Brut, le Contracteur pourra
prélever gratuitement, chaque Année Civile, une portion de la production de Pétrole Brut qui ne sera
en aucun cas supérieure à quatre-vingt pour cent (80%) de la Production Totale de Pétrole Brut de
la Région Délimitée, ou seulement un pourcentage inférieur qui serait nécessaire et suffisant pour
recouvrer les Coûts Pétroliers afférents au Pétrole Brut effectivement encourus et payés.

Si au cours d'une Année Civile, les Coûts Pétroliers non encore recouvrés par le Contracteur en
application des dispositions du présent article, dépassent l'équivalent en valeur de quatre-vingt pour
cent (80%) de la Production Totale de Pétrole Brut de la Région Délimitée, le solde des Coûts
Pétroliers ne pouvant être ainsi recouvré dans l'Année Civile considérée sera reporté sur la ou les
Années Civiles suivantes jusqu'au recouvrement total des Coûts Pétroliers.

Le Contracteur bénéficiera d'un crédit d'investissement de vingt-cinq pour cent (25%) appliqué aux
dépenses de développement effectivement réalisées dans le cadre de l'exécution du plan de
développement initial approuvé par le Gouvernement y compris ses modifications ultérieures
soumises par le Contracteur et approuvées par le Gouvernement, quand bien même ces dépenses
de développement seraient réalisées après le début de la production (« Crédit d'investissement »).
Le Crédit d'investissement sera appliqué annuellement en une seule fois sur les dépenses de
développement concernées, ne sera pas capitalisable, et sera ajouté aux dépenses de
développement que le Contracteur aura le droit de recouvrer au titre des Coûts Pétroliers
conformément au présent article 16.2.

16.3. La quantité de Pétrole Brut de la Région Délimitée restant au cours de chaque Année Civile
après que le Contracteur ait prélevé sur la Production Totale de Pétrole Brut la portion nécessaire
au recouvrement des Coûts Pétroliers conformément aux dispositions de l'article 16.2, ci-après
dénommée « Production Restante », sera partagée entre le Gouvernement et le Contracteur pour
chaque tranche de la manière suivante :

Tranche de Production Totale
Journalière de Pétrole Brut
(en Barils/jour)

Part du Contracteur dans la
Production Restante

De 0 à 75 000 53,5% multiplié par H
De 75 001 à 150 000 48,0% multiplié par H
De 150 001 à 300 000 43,5% multiplié par H
Supérieure à 300 000 40,0% multiplié par H

Le facteur « H » est défini de la manière suivante :
-_ Pour un prix du Pétrole Brut déflaté compris entre US $50 et US $200 par Baril :

H = 1,629 — 0,141 x Ln (prix du Pétrole Brut déflaté à décembre 2011),
Ln étant le Logarithme naturel.
En tout état de cause, il est entendu que :
-_ Pour un prix du Pétrole Brut déflaté inférieur à US $50 par Baril : H = 1,08.
-_ Pour un prix du Pétrole Brut déflaté supérieur à US $200 par Baril : H = 0,88.
Le calcul de la déflation se fait sur la base de l'indice des prix à la consommation des Etats Unis
d'Amérique le Consumer Price Index (« CPI »), selon la formule suivante :
; P(M)x CPI(déc.2011
PGM, déc 2011) = 2CH)XCPI(déC2OU)
CPI(M)
Avec:

P(M, déc.2011) : Prix du pétrole brut du mois M déflaté à décembre 2011;

P(M) : Prix du Pétrole Brut du mois M ;

CPI(M) : CPI du mois M;

CPl(déc.2011) : CPI de décembre 2011.
Sauf convention contraire, les CPI sont fournis par le "U.S. Department of Labor, Bureau of Labor
Statistics/AIl Urban Consumers/U.S. city average/AIl items” sur le site internet “www.bls.gov/cpi”.

x“
RS Ï
Au cas où l'indice susmentionné n'existe plus, les Parties conviendront de choisir un autre indice, dans
les quatre-vingt-dix (90) jours suivant la date où l'inexistence de l'indice a été constatée. Si un accord
sur un nouvel indice de substitution n'est pas trouvé dans les quatre-vingt-dix (90) jours ci-avant, les
Parties pourront, au titre des Coûts Pétroliers, engager un consultant indépendant afin de proposer
dans les quatre-vingt-dix (90) jours, un autre indice d'effet similaire qui s'imposera au Contracteur.

A défaut d'accord sur un consultant indépendant aux termes des quatre-vingt-dix (90) jours ci-avant,
le Gouvernement désignera un consultant, dans les trente (30) jours, pour proposer un nouvel
indice dans les soixante (60) jours suivant sa désignation par le Gouvernement. Les frais et charges
du consultant sont des Coûts Pétroliers recouvrables au titre du présent Contrat.

Lorsque la production cumulée de Pétrole Brut dans la Région Délimitée atteint vingt-cinq
(25) millions de Barils, la part du Contracteur dans la Production Restante (avant application du
facteur H) décroit de zéro virgule cinq pour cent (0,5%) pour chaque tranche de production
applicable - par exemple :

53,5% - (53,5% x 0,5%) = 53,2325%.
Lorsque la production cumulée de Pétrole Brut dans la Région Délimitée atteint cinquante (50)
millions de Barils, ainsi que pour chaque vingt-cinq (25) millions de Barils incrémentiels, la part du
Contracteur dans la Production Restante (avant application du facteur H) décroit de un pour cent
(1%) pour chaque tranche de production applicable jusqu'à ce qu'une limite cumulative de cent
cinquante (150) millions de Barils soit atteinte - par exemple :

53,5% - (53,5% * 1%) = 52,965%.

Lorsque la production cumulée dans la Région Délimitée atteint cent cinquante (150) millions de
Barils, aucune autre réduction de la part du Contracteur ne sera appliquée.

La part de l'Etat dans la Production Restante est égale à la Production Restante après récupération
des Coûts Pétroliers moins la part du Contracteur comme calculée ci-dessus.

Pour l'application du présent article, la Production Totale Journalière de Pétrole Brut est le taux
moyen de Production Totale de Pétrole Brut par jour pendant le mois considéré.

Ainsi, pour une Production Totale Journalière de Pétrole Brut donnée, le Contracteur prendra la
portion nécessaire au recouvrement des Coûts Pétroliers, tel que prévu à l'article 16.2, sur chaque
tranche de Production Totale Journalière de Pétrole Brut définie dans le tableau ci-dessus, avant le
partage de la Production Restante entre le Gouvernement et le Contracteur selon les taux convenus
ci-dessus.

Aux fins de l'application de la législation fiscale de la République de Côte d’lvoire, la quantité de
Pétrole Brut que le Gouvernement recevra au cours de chaque Année Civile, en application du
présent article 16.3, comprendra la portion nécessaire pour payer tout(s) impôt(s) du Contracteur en
République de Côte d'Ivoire qui sera imposé sur ses revenus. Le Gouvernement s'engage à payer
sur cette portion tout(s) impôt(s) sur les revenus pour et au nom du Contracteur, et à remettre à
celui-ci des attestations officielles de tels paiements comme prévu à l'article 17.6. Pour la
détermination, en valeur, de ladite portion nécessaire au règlement de l'impôt sur les revenus, le
Gouvernement utilisera le prix de vente défini à l'article 18. La part de Pétrole Brut mise à la
disposition du Gouvernement représentant l'impôt sur les revenus devra être déterminée
séparément et spécifiée conformément aux dispositions du présent article.
Toutefois, par dérogation à ce qui précède, il est convenu que chaque entité constituant le
Contracteur aura la faculté de payer directement en espèces l'impôt direct sur ses bénéfices
industriels et commerciaux au titre d'une Année Fiscale considérée.
L'impôt, dans ce cas, sera payé par l'entité concernée, par voie d'acomptes:

- dans les délais applicables à PETROCI conformément à l'article 16.6 ci-dessous ; ou

- dans un délai de quarante-cinq (45) jours à compter de l'enlèvement par le Gouvernement de

sa part dans la Production Restante, pour le cas où le Gouvernement choisirait conformément
à l'article 16.5 de recevoir en nature la totalité de sa part.

Le montant des acomptes à régler, comme indiqué ci-dessus, sera à chaque fois égal à la contre-valeur,
sur la base du prix de vente défini à l'article 18 ci-dessous, de la portion qui aura été reçue par le
Gouvernement, au titre de sa part dans la Production Restante, en vue du paiement de l'entité concernée.
Dès le paiement par l'entité concernée de l'acompte à régler en vertu de ce qui précède, le
Gouvernement remettra à ladite entité, en compensation, une quantité identique à la portion
susmentionnée que le Gouvernement aura préalablement perçue. La détermination de la quantité

22

&
de Pétrole Brut et l'allocation de Pétrole Brut à cette entité se feront autant que possible lors du
premier enlèvement suivant le paiement de chaque acompte de l'impôt sur le revenu.

A la clôture de l'Année Fiscale pour le cas où le montant des acomptes payé par l'entité au titre de l'Année
Fiscale considérée, serait supérieur ou inférieur au montant de l'impôt effectivement dû, une régularisation
sera opérée selon le cas, soit par règlement du solde par l'entité, soit par remise par l'entité ou le
Gouvernement de la quantité équivalente. Aucune régularisation n'interviendra en fin de Contrat.

16.4. Le Gouvernement pourra recevoir sa part de production définie à l’article 16.3, soit en nature,
soit en espèces, étant entendu que pour des fins budgétaires quinze pour cent (15%) de cette part
de production sera affectée au Fonds d'Actions Pétrolières de l'Etat et n'entraînera aucune charge
supplémentaire pour le Contracteur.

16.5. Si le Gouvernement désire recevoir, en nature, tout où partie de sa part de production définie
à l’article 16.3, il devra en aviser le Contracteur par écrit au moins quatre-vingt-dix (90) jours avant
le début du Trimestre Civil concerné, en précisant la quantité exacte qu'il désire recevoir en nature
durant ledit Trimestre Civil.

Dans ce cas, le Contracteur ne souscrira à aucun engagement de vente de la part de production du
Gouvernement dont la durée serait supérieure à une (1) année sans que le Gouvernement y
consente par écrit.

16.6. Si le Gouvernement désire recevoir en espèces tout où partie de sa part de production définie à
l'article 16.3 ou si le Gouvernement n'a pas avisé le Contracteur de sa décision de recevoir sa part de
production en nature conformément à l'article 16.5, PETROCI est tenu de commercialiser la part de
production du Gouvernement (déduction faite le cas échéant des volumes revenant à chaque entité
constituant le Contracteur en compensation du paiement éventuel des impôts en espèces, comme
stipulé à l'article 16.3) et de verser à celui-ci, dans les trente (30) jours après réception du paiement, le
montant égal au produit de la quantité correspondant à la part de production du Gouvernement par le
prix de vente défini à l'article 18 moins les frais occasionnés par une telle opération.

ARTICLE 17 : REGIME FISCAL

17.1. Sous réserve des dispositions contraires du présent Contrat et conformément à l’article 18 j)
du Code Pétrolier, le Contracteur sera, à raison de ses Opérations Pétrolières, assujetti aux lois
applicables et à la réglementation en vigueur en République de Côte d'Ivoire concernant les Impôts
et Taxes, y compris les exigences relatives à la production des déclarations de revenus ainsi que le
calcul des impôts et des cotisations fiscales et le Contracteur fera les déclarations qui pourraient
être requises à cet effet.

Il est spécifiquement reconnu que les dispositions de cet article s'appliquent individuellement à
l'égard de toutes entités constituant le Contracteur au titre du présent Contrat.

Le Contracteur tiendra, par Année Fiscale, une comptabilité distincte des Opérations Pétrolières,
conforme à la réglementation en vigueur en République de Côte d'Ivoire, qui permette d'établir, en
particulier, un compte de production et de résultats ainsi qu’un bilan faisant ressortir tant les
résultats des Opérations Pétrolières que les éléments d'actif et de passif qui y sont affectés ou qui
s'y rattachent.

17.2. Pour l'application des dispositions de l'article 17.1, le Contracteur est, à raison de son
bénéfice net provenant des Opérations Pétrolières, soumis à l'impôt direct sur les bénéfices
industriels et commerciaux ainsi qu'il est prévu au Code Général des Impôts.

Conformément aux dispositions de l'article 16.3, le Contracteur ne sera assujetti à aucun paiement
au Gouvernement au titre dudit impôt. Du point de vue des autorités fiscales de la République de
Côte d'Ivoire, la part des Hydrocarbures que le Contracteur est autorisé à recevoir en application
des dispositions des articles 16.2, 16.3 et 21.3.1 est considérée comme représentant le
recouvrement des Coûts Pétroliers et le bénéfice net revenant au Contracteur après impôt sur les
bénéfices industriels et commerciaux.

17.3. Pour permettre la détermination du bénéfice net imposable du Contracteur au titre d'une
Année Fiscale, le compte de production et de résultats sera notamment crédité :
a) du revenu brut annuel du Contracteur enregistré dans ses livres de comptabilité, provenant de
la commercialisation de la quantité d'Hydrocarbures dont il dispose en application des articles
16.2, 16.3 et 21.3.1.

Le Contracteur s’efforcera d'obtenir un prix à l'exportation du Pétrole Brut qui reflètera le plus
fidèlement possible les cours du marché international au moment de leur établissement.

É N

kr
b) de tous autres revenus ou produits liés aux Opérations Pétrolières, y compris notamment
ceux provenant :

- de la vente de substances connexes ;

-_ du traitement, du transport ou du stockage de produits pour des Tiers dans les installations
affectées aux Opérations Pétrolières ;

- des plus-values réalisées à l'occasion de la cession ou du transfert d'éléments
quelconques de l'actif du Contracteur, ou de la cession totale ou partielle des droits et
obligations découlant du présent Contrat. Toutefois ne peut entraîner une plus-value, toute
cession (i) ne donnant pas lieu à un paiement effectif en numéraire ou en nature du
cessionnaire au cédant où à la reprise d'un passif déjà comptabilisé par le cédant ou (ii) ne
pouvant être assimilé à un profit financier de quelque manière que ce soit ; et

-_des bénéfices de change réalisés à l'occasion des Opérations Pétrolières.

c) de la valeur de la part d'Hydrocarbures prélevée par le Gouvernement, conformément au
dernier alinéa de l’article 16.3 et de l'avant dernier alinéa de l'article 21.3.1, en règlement de
l'impôt sur les revenus visé à l’article 17.1 au titre de l'Année Fiscale considérée.

17.4. Ce même compte de production et de résultats sera débité de toutes les charges nécessaires
aux Opérations Pétrolières au titre de l'Année Fiscale considérée, dont la déduction est autorisée
par les lois applicables en République de Côte d'Ivoire et les dispositions du présent Contrat.

Les charges déductibles du revenu de l'Année Fiscale considérée comprennent notamment les
éléments suivants :

a) Outre les charges explicitement visées ci-dessous au présent article 17.4, tous les autres
Coûts Pétroliers, y compris le Crédit d'investissement prévu à l’article 16.2, les coûts des
approvisionnements, les dépenses de personnel et de main d'œuvre, et les coûts des
prestations fournies au Contracteur à l'occasion des Opérations Pétrolières. Toutefois :

- les coûts des approvisionnements, du personnel, et des prestations fournis par des
Sociétés Affiliées seront déductibles dans la mesure où ils n'excèdent pas ceux qui
seraient normalement facturés dans des conditions de pleine concurrence entre un
acheteur et un vendeur indépendants pour des approvisionnements ou prestations
identiques ou analogues ; et

- les dépenses d'immobilisations seront amorties à compter du commencement d'une
exploitation commerciale dans la Région Délimitée. Les amortissements déductibles au
titre de l'Année Fiscale considérée seront égaux, à concurrence, si elle est positive, entre
le montant des Coûts Pétroliers recouvrés au titre de l'Année Fiscale considérée en
application de l’article 16.2, et le total des autres charges portées au débit du compte de
production et de résultats conformément au présent article 17.4.

b) Les frais généraux afférents aux Opérations Pétrolières effectuées dans le cadre du présent
Contrat, y compris notamment :

- les frais de location des biens meubles et immeubles ainsi que les cotisations
d'assurance ; et

- une quote-part raisonnable, eu égard aux services rendus aux Opérations Pétrolières
réalisées en République de Côte d'Ivoire, des appointements et des salaires payés aux
directeurs et employés résidant à l'étranger, et des frais généraux d'administration des
services centraux du Contracteur et des Sociétés Affiliées travaillant pour son compte,
situés à l'étranger, et des coûts indirects encourus par lesdits services centraux à l'étranger
pour leur compte. Les frais généraux payés à l'étranger ne devront en aucun cas être
supérieurs aux limites fixées dans la procédure comptable.

c) Les intérêts et agios versés aux créanciers du Contracteur, pour leur montant réel, dans les
limites fixées dans la procédure comptable. Les actionnaires et Sociétés Affiliées ne seront
pas considérés comme des «tiers » au sens de l'article 72.3 du Code Pétrolier et, en
conséquence, les avances et emprunts effectués auprès d'eux hors de la République de Côte
d'Ivoire ne seront pas soumis à l'agrément de l'administration pétrolière prévu audit article,
mais devront être déclarés auprès de celle-ci et, conformément à l'alinéa précédent, seront
également soumis aux limitations fixées dans la Procédure Comptable.

d) Les pertes de matériels ou biens résultant de destruction ou de dommages, des biens
auxquels il sera renoncé où qui seront abandonnés en cours d'année, les créances

irrécouvrables, et les indemnités versées aux Tiers pour dommages.
NS

&
e) Les provisions raisonnables et justifiées, constituées en vue de faire face ultérieurement à des
pertes ou charges nettement précisées et que les évènements en cours rendent probables,
notamment les provisions pour coûts d'abandon constituées au titre de l'article 20.8.

f) Toutes autres pertes ou charges directement liées aux Opérations Pétrolières, ainsi que les
bonus et les sommes payés durant l'Année Fiscale en application respectivement de l'article
19 et des articles 30.2, 30.3 et 30.4 à l'exception du montant de l'impôt direct sur les
bénéfices déterminé conformément aux dispositions du présent article.

g) Le montant non apuré des déficits relatifs aux Années Fiscales antérieures conformément à la
réglementation en vigueur en République de Côte d'Ivoire.

17.5. Le bénéfice net imposable du Contracteur sera égal à la différence, si elle est positive, entre le
total des sommes portées au crédit et le total des sommes portées au débit du compte de
production et de résultats. Si cette somme est négative, elle constitue un déficit.

17.6. Dans les trois (3) mois suivant la clôture d'une Année Fiscale, chaque entité constituant le
Contracteur remettra aux autorités fiscales compétentes sa déclaration annuelle des résultats,
accompagnée des états financiers, telle qu'elle est exigée par la réglementation en vigueur en
République de Côte d'Ivoire.

Le Gouvernement, après examen de ladite déclaration annuelle et constatation du paiement de
l'impôt, délivrera au Contracteur dans un délai raisonnable, les attestations fiscales et tous autres
documents attestant que le Contracteur a rempli au titre de l'Année Fiscale considérée toutes ses
obligations fiscales en matière d'impôts sur les bénéfices industriels et commerciaux telles que
définies au présent article. Ces quittances fiscales émises au nom du Contracteur, indiqueront le
montant d'impôt sur le revenu payé et présenteront en détail les informations y relatives.

17.7. En dehors de l'impôt sur les bénéfices industriels et commerciaux tel que défini au présent
article et des bonus prévus à l’article 19, le Contracteur sera exempt de tous impôts, droits, taxes ou
contributions de quelque nature que ce soit, nationaux, régionaux ou communaux, frappant les
Opérations Pétrolières et tout revenu y afférent ou, plus généralement, les propriétés, biens à usage
(y compris le navire de stockage en mer), activités ou actes du Contracteur (y compris son
établissement et son fonctionnement en exécution du présent Contrat).

17.8 Le Contracteur et ses agents, sous-traitants, fournisseurs et Sociétés Affiliées seront également
exempts de tous impôts, droits, taxes ou contributions de quelque nature que ce soit, nationaux,
régionaux, ou communaux, perçus sur les Opérations Pétrolières et tout revenu y afférent en particulier
et sans limitation des taxes sur le chiffres d'affaires, des taxes sur la valeur ajoutée TVA, des taxes sur
les opérations bancaires (TOB), des taxes sur le bénéfice non commercial (BNC), de l'impôt sur les
revenus des créances (IRC) ainsi que des bénéfices industriels et commerciaux (BIC), du prélèvement
communautaire de solidarité (PCS) qui seraient exigibles à l'occasion de ventes ou d'achats faits,
travaux exécutés, et des services rendus au Contracteur dans le cadre du présent Contrat.

En application de ce qui précède, le Contracteur est présumé avoir acquitté au nom et pour le
compte de ses agents, sous-traitants, fournisseurs et Sociétés Affiliées les taxes décrites ci-dessus
par l'attribution au Gouvernement de la part d'Hydrocarbures lui revenant en application des articles
16.3 et 21.3.2 ci-après, par conséquent le bénéfice de l'attestation délivrée par le Gouvernement au
Contracteur en vertu du paiement des impôts sur la portion d'Hydrocarbures qui lui est attribuée au
titre des articles 16.3 et 21.3.1 s'étend aux agents, sous-traitants, fournisseurs et Sociétés Affiliées
du Contracteur.

17.9 Seront aussi exempts de tous impôts, droits, taxes et contributions, les actionnaires des entités
constituant le Contracteur, leurs Sociétés Affiliés, à raison des dividendes reçus, des créances,
prêts et des intérêts y afférents, des achats, transports d'Hydrocarbures à l'exportation, services
rendus et plus généralement, à raison de tous revenus et activités en République de Côte d'Ivoire
liés aux Opérations Pétrolières.

17.10 En plus des exemptions prévues par le Code Pétrolier, les cessions de toute nature entre les
sociétés signataires du présent Contrat, elles-mêmes ou entre elles et leurs Sociétés Affiliées, ainsi
que tout autre transfert effectué conformément aux dispositions de l'article 35, seront exempts de
tous droits ou taxes exigibles à ce titre. Les cessions de toute nature entre les sociétés signataires
du présent Contrat et les Tiers seront soumises au paiement de frais tels que définis à l'article 35.
47.11 En application des dispositions du présent article et celles relatives au régime douanier, le
Contracteur communiquera au Directeur Général des Hydrocarbures, la liste des sous-traitants,
fournisseurs et Sociétés Affiliées devant fournir des biens et services dans le cadre de l'exécution
du présent Contrat. La copie de la liste ainsi visée sera transmise à la Direction Générale des

A

ET
Impôts et également à la Direction Générale des Douanes. Cette liste fera l'objet de révision,
d'amendement périodique au fur et à mesure de l’exécution du Contrat.

17.12. Par dérogation aux dispositions précédentes, les impôts fonciers seront exigibles selon les
lois en vigueur en République de Côte d'Ivoire sur les immeubles à usage d'habitation, et les
exonérations ci-dessus mentionnées ne s'appliquent pas aux droits, taxes et redevances exigibles
en contrepartie des services rendus par les administrations, collectivités et établissements publics
ivoiriens.

Toutefois, les tarifs pratiqués en l'espèce vis-à-vis du Contracteur et de ses entrepreneurs,
transporteurs et clients, et de ses agents, resteront raisonnables par rapport aux services rendus et
correspondront aux tarifs affichés et généralement pratiqués pour ces mêmes services par lesdites
administrations, collectivités et établissements publics.

ARTICLE 18 : PRIX DE VENTE DU PETROLE BRUT

18.1. Pour les besoins du présent Contrat, et notamment pour l'application des articles 16.2, 16.6,
47, 22 et 27, le prix du Pétrole Brut sera le « Prix du Marché » F.O.B. au Point de Livraison du
Pétrole Brut, exprimé en Dollars par Baril et payable à trente (30) jours à compter de la date de
connaissement, tel que déterminé ci-après pour chaque Trimestre Civil.

Un Prix du Marché sera déterminé pour chaque type de Pétrole Brut ou mélange de Pétroles Bruts.

18.2. Le Prix du Marché applicable aux enlèvements de Pétrole Brut effectués au cours d'un
Trimestre Civil sera calculé à la fin dudit Trimestre Civil et sera égal à la moyenne pondérée des prix
de vente en fonction du volume de Pétrole Brut de la Région Délimitée obtenus au cours dudit
Trimestre Civil par le Contracteur et par le Gouvernement auprès d'acheteurs indépendants, ajustés
pour refléter les différences de qualité et densité ainsi que des termes de livraison F.O.B. et des
conditions de paiement, sous réserve que les quantités ainsi vendues à des acheteurs indépendants
au cours du Trimestre Civil considéré représentent au moins trente pour cent (30%) du total des
quantités de Pétrole Brut de la Région Délimitée vendues au cours dudit Trimestre Civil.

18.3. Au cas où de telles ventes à des acheteurs indépendants n'auraient pas été effectuées au
cours du Trimestre Civil considéré ou ne représenteraient pas trente pour cent (30%) du total des
quantités de Pétrole Brut de la Région Délimitée vendues au cours dudit Trimestre Civil, le Prix du
Marché sera déterminé, pour les ventes de Pétroles Bruts de qualité similaire au Pétrole Brut de la
Région Délimitée à destination des mêmes marchés que ceux à destination desquels le Pétrole Brut
ivoirien serait normalement vendu, sur la base des prix appliqués sur le marché international au
cours de ce Trimestre Civil entre acheteurs et vendeurs indépendants publiés au cours de ce
Trimestre Civil dans le « Platts Oilgram Price Report» ou dans tout autre document convenu
mutuellement entre les Parties, ajustés pour tenir compte des différences de qualité, de densité et
de transport ainsi que des conditions de vente et de paiement.

Le Gouvernement et le Contracteur sélectionneront ces Pétroles Bruts de référence au début de
chaque Année Civile,

18.4. Les transactions suivantes seront notamment exclues du calcul du Prix du Marché du Pétrole
Brut:

a) ventes dans lesquelles l'acheteur est une Société Affiliée du vendeur ainsi que les ventes
entre entités constituant le Contracteur ;

b) ventes sur le marché intérieur ivoirien au titre de l'article 27.1 ; et

c) ventes comprenant une contrepartie autre qu'un paiement en devises librement convertibles
et ventes motivées, en tout où partie, par des considérations autres que les incitations
économiques usuelles dans les ventes de Pétrole Brut sur le marché international (tels que
contrats d'échange, ventes de gouvernement à gouvernement ou à des agences
gouvernementales).

18.5. Dans les dix (10) jours suivant la fin de chaque Trimestre Civil, le Gouvernement et le
Contracteur s'aviseront mutuellement des prix obtenus pour leur part de production de Pétrole Brut
de la Région Délimitée vendue à des acheteurs indépendants au cours du Trimestre Civil
considéré, en indiquant pour chaque vente les quantités vendues, les conditions de livraison et de
paiement.

Dans les vingt (20) jours suivant la fin de chaque Trimestre Civil, le Contracteur déterminera,
conformément aux dispositions de l'article 18.2 ou de l'article 18.3, selon le cas, le Prix du Marché
applicable au Trimestre Civil considéré, et avisera le Gouvernement de ce Prix du Marché en
indiquant la méthode de calcul et tous les éléments utilisés dans le calcul de ce Prix du Marché.

SL
Dans les trente (30) jours suivant réception de l'avis visé à l'alinéa précédent, le Gouvernement
vérifiera le calcul du Prix du Marché et notifiera le Contracteur de son acceptation ou de ses
objections. À défaut de notification du Gouvernement dans ce délai de trente (30) jours, le Prix du
Marché stipulé dans l'avis du Contracteur visé à l'alinéa précédent sera considéré comme accepté
par le Gouvernement.

Au cas où le Gouvernement aurait notifié des objections au Prix du Marché, le Gouvernement et le
Contracteur se réuniront dans les quinze (15) jours suivant la notification du Gouvernement pour
convenir par accord mutuel du Prix du Marché. Si le Gouvernement et le Contracteur ne
parviennent pas à s'entendre sur le Prix du Marché applicable à un Trimestre Civil donné dans les
soixante-quinze (75) jours suivant la fin de ce Trimestre, le Gouvernement, ou le Contracteur,
pourra immédiatement soumettre à un expert, nommé conformément à l'alinéa suivant, la
détermination du Prix du Marché (y compris la détermination des Pétroles Bruts de référence si le
Gouvernement et le Contracteur ne les ont pas déterminés). L'expert devra déterminer le prix dans
un délai de trente (30) jours après sa nomination, et ses conclusions auront valeur finale et
obligatoire pour le Gouvernement et le Contracteur. L'expert se prononcera en conformité avec les
dispositions du présent article.

L'expert sera choisi par accord entre le Gouvernement et le Contracteur ou, à défaut d’un tel accord, par
le Centre International d'Expertise de la Chambre de Commerce Internationale (« CCI ») conformément
au Règlement d'Expertise de celle-ci, sur requête du Gouvernement ou du Contracteur. Les frais
d'expertise seront à la charge du Contracteur et inclus dans les Coûts Pétroliers.

18.6. Au cas où il serait nécessaire de calculer à titre provisoire au cours d'un Trimestre Civil le prix
du Pétrole Brut applicable aux enlèvements effectués au cours dudit Trimestre Civil, ce prix sera
établi comme suit :

a) pour toute vente à des acheteurs indépendants, le prix applicable à cette vente sera le prix
obtenu pour le Pétrole Brut pour ladite vente, ajusté pour refléter des termes de livraison
F.0O.B. et des termes de paiement à trente (30) jours ;

b) pour tout enlèvement autre que ceux ayant fait l'objet d'une vente à des acheteurs indépendants,
le prix applicable à cet enlèvement sera le Prix du Marché en vigueur au cours du Trimestre Civil
précédent ou, si ce Prix du Marché n'a pas été déterminé, un prix fixé par un accord mutuel du
Gouvernement et du Contracteur ou, à défaut, le dernier Prix du Marché connu.

Dès que le Prix du Marché d’un Trimestre Civil aura été déterminé à titre définitif, les ajustements
éventuels seront effectués dans un délai de trente (30) jours après la date de détermination du Prix
du Marché.

ARTICLE 19 : BONUS

19.1. À titre de bonus, le Contracteur, à l'exception de PETROCI, paiera la somme de quinze
millions de Dollars (US $15 000 000) au service compétent de la Direction Générale des Impôts de
Côte d'Ivoire, conformément aux articles 981 et 982 de la loi de finances (gestion 1981), comme suit :

a) Huit millions de Dollars (US $8 000 000) comme bonus de signature versé dans les trente
(30) jours suivant la Date d'Effet ; et

b) Sept millions de Dollars (US $7 000 000) versés dans les trente (30) jours suivant la date
de signature de l'autorisation exclusive d'exploration pour la seconde période d'exploration,
dans le cas uniquement où le Contracteur demande d'entrer en seconde période
d'exploration, conformément à l'article 3.2.

19.2. Les paiements visés à l'article 19.1 ne sont pas recouvrables et ne peuvent donc, en aucun
cas, être considérés comme un Coût Pétrolier, mais seront pris en compte dans le calcul de l'impôt
conformément à l'article 17.4 f).

ARTICLE 20 : PROPRIETE ET ABANDON DES BIENS

20.1. La propriété de tous les biens meubles et immeubles acquis par le Contracteur dans le
cadre des Opérations Pétrolières, qu'ils soient situés à l'intérieur ou à l'extérieur de la Région
Délimitée, sera transférée au Gouvernement, une fois par Année Civile, à la survenance du premier
des évènements suivants :
a) le recouvrement par le Contracteur de l'intégralité des Coûts Pétroliers correspondants ; ou
b) la renonciation à l'ensemble de la Région Délimitée ; ou
c) l'expiration du présent Contrat ; ou
d) la résiliation du présent Contrat.
de GE WE
AVS
Le transfert de propriété se fera libre de toute sûreté ou garantie portant sur les biens faisant l'objet
d'un tel transfert.

Les dispositions prévues au premier alinéa du présent article 20.1 ne seront pas applicables aux
biens appartenant à des Tiers ou à des Sociétés Affiliées et qui sont loués au Contracteur ou
autrement mis à sa disposition pour les Opérations Pétrolières.

20.2. Nonobstant le transfert de propriété visé à l'article 20.1, le Contracteur aura l'utilisation
exclusive à titre gracieux, de ces biens meubles et immeubles dans le cadre du Contrat sous
réserve d'en assurer l'entretien et la maintenance conformément aux Règles de l'Art.

Le Contracteur pourra utiliser lesdits biens pour les besoins de ses opérations pétrolières en
République de Côte d'Ivoire qui sont régies par d'autres contrats, moyennant facturation par le
Gouvernement d'un tarif de location, qui ne sera pas supérieur à ceux facturés par des Tiers pour
des biens similaires.

20.3. Dans le cas où des biens mentionnés à l'article 20.1 font l'objet de sûretés consenties à des
Tiers dans le cadre du financement des Opérations Pétrolières, le transfert de la propriété de ces
biens au Gouvernement n'interviendra qu'après complet remboursement par le Contracteur des
emprunts ainsi garantis et mainlevée des sûretés. Les Parties conviennent que les sûretés sur les
emprunts contractés dans le cadre du financement des Opérations Pétrolières doivent, avant leur
mise en œuvre, être préalablement approuvées par le Gouvernement.

20.4. Le transfert de propriété des biens fera l'objet de procès-verbaux signés par le
Gouvernement et le Contracteur. Le Contracteur procédera chaque Année Civile à l'inventaire et à
l'évaluation, dans la mesure où celle-ci étant requise aux fins d'assurance, des biens meubles et
immeubles, propriété du Gouvernement.

20.5. Si, à la renonciation de la Région Délimitée par le Contracteur, à l'expiration ou à la
résiliation du présent Contrat, le Gouvernement décide de ne pas poursuivre les Opérations
Pétrolières ou de ne pas conserver les biens dont la propriété lui a été transférée conformément à
l'article 20.1, le Gouvernement devra le notifier au Contracteur au plus tard dans les cent vingt (120)
jours suivant la date de notification par écrit au Gouvernement de la décision de retrait du
Contracteur suite à la renonciation de la Région Délimitée, à l'expiration ou à la résiliation du
présent Contrat. Dans ce cas, le Contracteur aura alors la responsabilité de réaliser les travaux
d'abandon conformément aux Règles de l'Art, et d'enlever à ses frais les installations relatives à la
surface abandonnée que le Gouvernement décide de ne pas accepter.

20.6. Le Contracteur est responsable du démantèlement et du retrait des installations érigées ou
construites par lui dans le cadre de ses Opérations Pétrolières. A ce titre, il doit assurer le
financement des coûts relatifs à l'abandon, et procéder également à la restauration du site,
conformément à la règlementation en vigueur en République de Côte d'Ivoire et aux Règles de l'Art.

20.7. Le plan de développement et de production soumis au Gouvernement par le Contracteur
conformément à l'article 11.3.3 devra comprendre un plan d'abandon (le « Plan d’Abandon »)
détaillé de tous les aménagements et installations du Périmètre d'Exploitation demandé par le
Contracteur ainsi qu'un plan de restauration des sites liés à ses Opérations Pétrolières.

Ledit Plan d'Abandon devra être mis à jour dans le cadre des Programmes Annuels de Travaux et
Budget conformément à l'article 5, en tenant compte des développements opérationnels et de
l'évolution des Règles de l'Art.

20.8. Afin d'assurer le financement du coût des travaux d'abandon, un compte séquestre devra
être constitué et approvisionné par le Contracteur, durant la période d'exploitation du Gisement, à
compter de la mise en production du Gisement concerné. Ce compte séquestre devra être ouvert,
dans un établissement bancaire de premier ordre en République de Côte d'Ivoire, désigné par le
Contracteur et acceptable par le Gouvernement, pourvu que cet établissement bancaire ait une
notation de crédit long terme au minimum de « AA » selon Standard and Poor's Corporation ou au
minimum de « Aa3 » selon Moody's Investor Service.

Au cas où aucune banque en République de Côte d'Ivoire ne disposerait d'une notation de crédit
long terme d'au minimum de « AA- » selon Standard and Poor ‘s Corporation où au minimum de
« Aa3 » selon Moody's Investors Service, le Contracteur pourra ouvrir le compte séquestre ci-avant,
dans un établissement bancaire à l'étranger, qualifié et accepté par le Gouvernement. Dans le cas
où une banque en République de Côte d'Ivoire viendrait à obtenir l'une des notations de crédit ci-
avant, le compte séquestre devra y être transféré dans les douze (12) mois à compter de la date
d'obtention de ladite notation de crédit.
ee

28
A compter du mois de janvier suivant le début de la production commerciale dans la Région
Délimitée, le Contracteur devra déposer chaque Trimestre Civil, une provision dans le compte
séquestre générant des intérêts, ouvert aux noms des Parties.

Ce compte séquestre destiné à couvrir les coûts d'abandon du site sera cogéré par le Gouvernement
et l'Opérateur, et les retraits ne pourront être effectués, d'un commun accord entre les Parties, que
pour le financement exclusif des activités d'abandon du site approuvées par le Gouvernement.

Par ailleurs, le Gouvernement cosignera avec le Contracteur, toute demande de retrait de fonds sur
le compte séquestre.

20.9. Le montant global à déposer dans le compte séquestre, y compris intérêts et autres montants
qui rémunèrent les dépôts du compte, sera égal aux coûts d'abandon inclus dans le plan de
développement et de production approuvé.

20.10. Si la Région Délimitée compte plus d'un Périmètre d'Exploitation, le montant de la provision
sera augmenté subséquemment afin de refléter les coûts des immobilisations du développement de
tous les Périmètres d'Exploitation. De même, le montant global sera ajusté chaque Année Civile
pour refléter les nouvelles estimations des coûts d'abandon vérifiés par un expert indépendant.

20.11. La contribution annuelle du Contracteur au compte séquestre, ci-après désigné « CACS »
d'une Année Civile donnée sera calculée au moyen de la formule suivante :

CACS = (MGP - MCPV) x PT/VRR, où :

MGP est le montant global de la provision établi conformément aux articles 20.9 et 20.10 pour
l'Année Civile donnée.

MCPV représente le montant cumulatif des provisions versées par le Contracteur dans le compte
séquestre, au cours des Années Civiles antérieures à l'Année Civile en question, et les intérêts et
autres montants qui rémunèrent les dépôts du compte.

PT est la Production Totale pour l'Année Civile considérée du Programme Annuel des Travaux et
du Budget approuvé, conformément à l'article 5.

VRR est le volume estimatif des réserves récupérables restantes de la Région Délimitée qui
peuvent être produites pendant la durée restante du Contrat.

20.12. Pour chaque Année Civile, et au plus tard le quinzième (15°) jour de chaque Trimestre Civil,
le Contracteur doit déposer dans le compte séquestre, vingt-cinq pour cent (25%) du CACS de
l'Année Civile concernée.

20.13. Les contributions versées par le Contracteur dans le compte séquestre seront des Coûts
Pétroliers recouvrables conformément aux articles 16 et 21 du présent Contrat.

20.14. Tous les intérêts ou frais de toute nature engendrés ou autres revenus générés relativement
au compte séquestre seront retenus dans ledit compte.

20.15. Au cas où le montant cumulé du compte séquestre est insuffisant pour exécuter les
opérations d'abandon de la Région Délimitée, le Contracteur aura l'obligation de satisfaire aux frais
et dépenses complémentaires nécessaires à l'achèvement desdites opérations dans les délais
prévus dans le Plan d'Abandon.

Au cas où le montant du compte séquestre est supérieur au coût réel d'abandon du site, le solde de
ce compte sera partagé, conformément au taux de partage utilisé pour le dernier enlèvement
effectué conformément aux dispositions de l’article 16.3 ou de l'article 21.3.1, selon le cas.

20.16. Si le Gouvernement décide que tout ou partie des installations lui soit remis à l'expiration du
présent Contrat pour quelque raison que ce soit, le solde du compte séquestre lui sera transféré en
tout ou partie, après le financement de l'abandon des installations que le Gouvernement n'entend
pas conserver, cet abandon partiel devant être fait par le Contracteur conformément aux éléments
spécifiques détaillés dans le Plan d'Abandon. Le Gouvernement assumera la responsabilité pleine
et entière des installations ainsi transférés et des travaux d'abandon y afférent. En conséquence, le
Gouvernement garantit le Contracteur contre tous recours de Tiers liées à ces installations ou aux
Travaux d'Abandon.

20.17. Les programmes d'abandon temporaire ou permanent des puits doivent être soumis en
même temps que les programmes de forage desdits puits. Les travaux d'abandon des puits doivent
être inspectés par le Gouvernement, aux frais et charges de l'Opérateur. Les résultats des travaux
d'abandon des puits doivent être soumis au Gouvernement et agréés par celui-ci.

29
ù

3

ae
Sous réserve des dispositions des articles 20.1, 20.5 et 20.16, à la fin des Opérations Pétrolières, le
Contracteur devra réaliser les travaux d'abandon définitif de tous les puits et de toutes installations
liées aux Opérations Pétrolières.

Les travaux d'abandon sont régis par le présent Contrat.

ARTICLE 21 : GAZ NATUREL
21.1. Gaz Naturel Non Associé

21.1.1. En cas d'une découverte de Gaz Naturel Non Associé, le Contracteur engagera des
discussions avec le Gouvernement en vue de déterminer si l'évaluation et l'exploitation de ladite
découverte présentent un caractère potentiellement commercial.

211.2. Si le Contracteur, après les discussions susvisées, considère que l'évaluation de la
découverte de Gaz Naturel Non Associé est justifiée, il devra entreprendre le programme de travaux
d'évaluation de ladite découverte, conformément aux dispositions de l’article 11.

Le Contracteur aura droit, aux fins d'évaluer la commercialité de la découverte de Gaz Naturel Non
Associé, s'il en fait la demande au moins trente (30) jours avant l'expiration de la troisième période
d'exploration visée à l'article 3.3, à l'octroi d'une autorisation exclusive d'évaluation en ce qui
concerne le Périmètre d'Evaluation de la découverte susvisée, pour une durée de quatre (4) ans.

En outre, le Contracteur évaluera les débouchés possibles pour le Gaz Naturel Non Associé de la
découverte concernée, à la fois sur le marché local et à l'exportation, ainsi que les moyens
nécessaires à sa commercialisation, et les Parties considèreront la possibilité d'une
commercialisation conjointe de leur part de production au cas où la découverte de Gaz Naturel Non
Associé ne serait pas autrement exploitable commercialement. A cet effet, un comité consultatif de
Gaz Naturel sera mis sur pied par les Parties pour assurer, le cas échéant, la coordination et sa
mise en œuvre.

21.1.3. A l'issue des travaux d'évaluation, prévus à l’article 21.1.2, si le Contracteur s'engage à
développer et produire ce Gaz Naturel Non Associé, le Contracteur soumettra avant la fin de la
période d'évaluation une demande d'autorisation exclusive d'exploitation que le Gouvernement
accordera dans les conditions prévues à l’article 12.1.

Le Contracteur aura alors le droit et l'obligation de procéder au développement et à la production de
ce Gaz Naturel Non Associé conformément au plan de développement approuvé tel qu'il est prévu
à l'article 11.3, et les dispositions du présent Contrat applicables au Pétrole Brut s'appliqueront,
mutatis mutandis, au Gaz Naturel Non Associé, sous réserve des dispositions particulières prévues
à l'article 21.1.

21.1.4. Si le Contracteur considère que l'évaluation de la découverte de Gaz Naturel Non Associé
concernée n'est pas justifiée, le Contracteur devra abandonner ses droits sur la surface délimitant
ladite découverte, à l'expiration de l'autorisation exclusive d'exploration.

Si le Contracteur, à l'issue des travaux d'évaluation, prévus à l'article 21.1.2, considère que la
découverte de Gaz Naturel Non Associé n'a pas d'intérêt commercial, le Contracteur devra
abandonner ses droits sur ladite découverte de Gaz Naturel Non Associé, soit à l'expiration de
l'autorisation exclusive d'exploration soit à l'expiration de l'autorisation exclusive d'évaluation
relative à ladite découverte, si celle-ci est postérieure à la précédente, à moins que ladite surface ait
été incluse dans une autorisation exclusive d'exploitation antérieurement à cette date.

Dans chaque cas, le Contracteur perdra tout droit sur le Gaz Naturel Non Associé qui pourrait être
produit à partir de ladite découverte, et le Gouvernement pourra alors réaliser, ou faire réaliser, tous les
travaux d'évaluation, de développement, de production, de traitement, de transport et de
commercialisation relatifs à cette découverte, sans aucune contrepartie pour le Contracteur, à
condition, toutefois, de ne pas porter atteinte à la réalisation des Opérations Pétrolières du Contracteur.
Si, à l'issue des travaux d'évaluation effectués sur une découverte, le Contracteur considère que le
Gisement de Gaz Naturel Non Associé est commercial mais que les débouchés commerciaux
actuels ne permettent pas une exploitation rentable dudit Gisement, le Contracteur pourra soi
a) demander au Gouvernement que le Contracteur conserve ce Gisement pendant une période
de cinq (5) années pour lui permettre de rechercher les débouchés suffisants pour une mise
en exploitation rentable dudit Gisement ; cette période pourra être renouvelée à condition
que le Contracteur justifie ses efforts pour atteindre cet objectif. À l'issue de cette période, le
Contracteur devra abandonner tous ses droits sur la surface délimitant la découverte ; ou

er

30
b) abandonner immédiatement ses droits sur la surface délimitant ladite découverte.

21.1.5. Pour le recouvrement des Coûts Pétroliers afférents au Gaz Naturel Non Associé, le
Contracteur pourra prélever gratuitement, chaque Année Civile, une portion de la production de Gaz
Naturel Non Associé qui ne sera en aucun cas supérieure à quatre-vingt pour cent (80%) de la
Production Totale de Gaz Naturel Non Associé de la Région Délimitée, ou seulement un
pourcentage inférieur qui sera nécessaire et suffisant pour recouvrer les Coûts Pétroliers relatifs au
Gaz Naturel Non Associé effectivement encourus et payés.

Si au cours d'une Année Civile, les Coûts Pétroliers non encore recouvrés par le Contracteur en
application des dispositions du présent article, dépassent l'équivalent en valeur de quatre-vingt pour
cent (80%) de la Production Totale de Gaz Naturel Non Associé de la Région Délimitée, calculé
comme indiqué ci-dessus, le solde des Coûts Pétroliers afférents au Gaz Naturel Non Associé ne
pouvant être ainsi recouvré dans l'Année Civile considérée sera reporté sur la ou les Années Civiles
suivantes jusqu'au recouvrement total des Coûts Pétroliers.

21.2. Gaz Naturel Associé

21.2.1. En cas de découverte commerciale de Pétrole Brut, le Contracteur précisera dans le rapport
prévu à l'article 11.3.3 si la production de Gaz Naturel Associé (après traitement dudit Gaz Naturel
Associé afin de séparer les Hydrocarbures pouvant être considérés comme Pétrole Brut au titre des
articles 16.2 et 16.3) est susceptible d'excéder les quantités nécessaires aux besoins des Opérations
Pétrolières relatives à la production de Pétrole Brut (y compris les opérations de réinjection), et s'il
considère que cet excédent est susceptible d'être produit en quantités commerciales.

Au cas où le Contracteur aurait avisé le Gouvernement d'un tel excédent, les Parties évalueront
conjointement les débouchés possibles pour cet excédent de Gaz Naturel Associé, à la fois sur le
marché local et à l'exportation, (y compris la possibilité d'une commercialisation conjointe de leurs
parts de production de cet excédent de Gaz Naturel Associé au cas où cet excédent ne serait pas
autrement exploitable commercialement), ainsi que les moyens nécessaires à sa commercialisation.

Au cas où les Parties conviendraient que le développement de l'excédent de Gaz Naturel Associé
est justifié, ou au cas où le Contracteur désirerait développer et produire cet excédent pour
l'exportation, le Contracteur indiquera dans le programme de développement et de production visé
à l'article 11.3.3 les installations supplémentaires nécessaires au développement et à l’exploitation
de cet excédent et son estimation des coûts y afférents.

Le Contracteur sera alors en droit de procéder au développement et à l'exploitation de cet excédent
de Gaz Naturel Associé conformément au programme de développement et de production
approuvé par le Gouvernement dans les conditions prévues à l’article 11.3.6, et les dispositions du
Contrat applicables au Pétrole Brut, s'appliqueront, mutatis mutandis, à l'excédent de Gaz Naturel
Associé, sous réserve des dispositions particulières prévues à l'article 21.3.

Une procédure similaire sera applicable si la vente ou la commercialisation de l'excédent de Gaz
Naturel Associé est décidée par accord mutuel entre les Parties au cours de l'exploitation du Gisement.

21.2.2. Dans le cas où le Contracteur ne considérerait pas l'exploitation de l'excédent de Gaz
Naturel Associé comme justifié et si le Gouvernement, à n'importe quel moment, désirait l'utiliser, le
Gouvernement en avisera le Contracteur, auquel cas :
a)le Contracteur mettra gratuitement à la disposition du Gouvernement, à la sortie des
installations de séparation du Pétrole Brut et du Gaz Naturel Associé, tout ou partie de
l'excédent de Gaz Naturel Associé que le Gouvernement désirerait enlever ;

b) le Gouvernement sera responsable de la collecte, du traitement, de la compression et du
transport de cet excédent, à partir des installations de séparation susvisées, et supportera
tous les coûts supplémentaires y afférents ; et

c) la construction des installations nécessaires aux opérations visées à l'alinéa b) ci-dessus,
ainsi que l'enlèvement de cet excédent seront effectués par le Gouvernement conformément
aux Règles de l'Art et de manière à ne pas entraver la production, l'enlèvement et le transport
du Pétrole Brut par le Contracteur.

21.2.3. Tout excédent de Gaz Naturel Associé qui ne serait pas utilisé dans le cadre des articles
21.2.1 et 21.2.2, devra être réinjecté par le Contracteur. Toutefois, le Contracteur aura le droit de
brûler ledit gaz conformément aux Règles de l'Art, à condition que le Contracteur fournisse au
Gouvernement un rapport démontrant que ce Gaz Naturel Associé ne peut être économiquement
utilisé pour améliorer le taux de récupération du Pétrole Brut par réinjection suivant les dispositions

ae
Au)

I

dc
de l’article 15.6, et que le Gouvernement approuve ledit brûlage, approbation qui ne sera pas
refusée sans motif valable.

Nonobstant ce qui précède, lorsque les circonstances le nécessitent, en raison d'une urgence
pouvant porter atteinte à la sécurité des installations et des personnes, le Contracteur pourra
torcher le Gaz Naturel produit et informer aussi promptement que possible le Gouvernement. Le
Contracteur devra alors remédier à la situation d'urgence et mettre fin au torchage du Gaz Naturel
aussi promptement que possible, conformément aux Règles de l'Art.

21.2.4. Pour le recouvrement des Coûts Pétroliers afférents au Gaz Naturel Associé, le Contracteur
pourra prélever gratuitement, chaque Année Civile, une portion de la production de Gaz Naturel
Associé qui ne sera en aucun cas supérieure à quatre-vingt pour cent (80%) de la Production Totale
de Gaz Naturel Associé de la Région Délimitée, ou seulement un pourcentage inférieur qui serait
nécessaire et suffisant pour recouvrer les Coûts Pétroliers afférents au Gaz Naturel Associé
effectivement encourus et payés.

Si au cours d'une Année Civile, les Coûts Pétroliers non encore recouvrés par le Contracteur en
application des dispositions du présent article, dépassent l'équivalent en valeur de quatre-vingt
pour cent (80%) de la Production Totale de Gaz Naturel Associé de la Région Délimitée, calculé
comme indiqué ci-dessus, le solde des Coûts Pétroliers ne pouvant être ainsi recouvré dans
l'Année Civile considérée sera reporté sur la où les Années Civiles suivantes jusqu'au
recouvrement total des Coûts Pétroliers.

21.3. Dispositions Communes au Gaz Naturel Associé et Non Associé

21.3.1. La quantité de Gaz Naturel de la Région Délimitée restant au cours de chaque Année Civile
après que le Contracteur ait prélevé sur la Production Totale de Gaz Naturel la portion nécessaire
au recouvrement des Coûts Pétroliers conformément aux dispositions des articles 21.1.5 et 21.2.4,
ci-après dénommée «Production Restante », sera partagée entre le Gouvernement et le
Contracteur pour chaque tranche de la manière suivante :

Tranches de Production Totale Part de l'Etat dans la Part du Contracteur dans
Journalière de Gaz Naturel Production Restante la Production Restante
(Barils équivalent pétrole/jour)
De 0 à 75 000 46,5 % 53,5 %
De 75 001 à 150 000 52,0 % 48,0%
De 150 001 à 300 000 56,5 % 43,5%
Supérieure à 300 000 60,0 % 40,0 %

Pour l'application du présent article 21.3, la Production Totale Journalière de Gaz Naturel est le taux
moyen de la production totale de Gaz Naturel par jour, mesuré à l'emplacement indiqué dans le
plan de développement approuvé, en utilisant les dispositifs et procédures de mesures
conformément aux Règles de l'Art, au cours du mois considéré duquel sera retranché, le cas
échéant, le volume de Gaz Naturel nécessaire aux Opérations Pétrolières. La Production Totale
Journalière de Gaz Naturel sera exprimée en un nombre de Barils de Pétrole Brut en convertissant
le Gaz Naturel en Pétrole Brut de telle manière que cent soixante-cinq (165) mètres cubes de Gaz
Naturel mesurés à la température de 15°C et à la pression atmosphérique de 1,01325 bar sont
réputés égaux à un (1) Baril de Pétrole Brut, sauf convention différente entre les parties tenant
compte des caractéristiques du Gaz Naturel et du Pétrole Brut produits dans la Région Délimitée.

Ainsi, pour une Production Totale Journalière de Gaz Naturel donnée, le Contracteur prélèvera la
portion nécessaire au recouvrement des Coûts Pétroliers sur chaque tranche de Production Totale
Journalière de Gaz Naturel définie dans le tableau ci-dessus avant le partage de la Production
Restante entre le Gouvernement et le Contracteur selon les taux convenus ci-dessus.

Aux fins de l'application de la législation fiscale de la République de Côte d'Ivoire, la quantité de
Gaz Naturel que le Gouvernement recevra au cours de chaque Année Civile, en application du
présent article 21.3.1, comprendra la portion nécessaire pour payer tout(s) impôt(s) du Contracteur
en République de Côte d'Ivoire qui sera imposé sur ses revenus. Le Gouvernement s'engage à
payer sur cette portion tout(s) impôt(s) sur les revenus pour et au nom du Contracteur, et à remettre
à celui-ci des attestations officielles de tels paiements comme prévu à l'article 17.6. Pour la
détermination, en valeur, de ladite portion nécessaire au règlement de l'impôt sur les revenus, le
Gouvernement utilisera le prix de vente défini à l'article 21.3.7. La part de Gaz Naturel mise à la
disposition du Gouvernement représentant l'impôt sur les revenus devra être déterminée
séparément et spécifiée conformément aux dispositions du présent article.
Toutefois, par dérogation à ce qui précède, il est convenu que chaque entité constituant le
Contracteur aura la faculté de payer directement en espèces l'impôt direct sur ses bénéfices
industriels et commerciaux au titre d'une Année Fiscale considérée.

L'impôt, dans ce cas, sera payé par l'entité concernée, par voie d'acomptes :
- de manière concomitante aux règlements à effectuer par PETROCI dans le cas où PETROCI
serait chargé de commercialiser la part du Gouvernement dans la Production Restante ; ou

-_ dans un délai de quarante-cinq (45) jours à compter de l'enlèvement par le Gouvernement de
sa part dans la Production Restante, pour le cas où le Gouvernement choisirait de recevoir en
nature la totalité de sa part.

Le montant des acomptes à régler, comme indiqué ci-dessus, sera à chaque fois égal à la contre-
valeur, sur la base du prix de vente défini à l'article 21.3.7 ci-dessous, de la portion qui aura été
reçue par le Gouvernement, au titre de sa part dans la Production Restante, en vue du paiement de
l'entité concernée.

Dès le paiement par l'entité concernée de l'acompte à régler en vertu de ce qui précède, le
Gouvernement remettra à ladite entité, en compensation, une quantité identique à la portion
susmentionnée que le Gouvernement aura préalablement perçue.

A la clôture de l'Année Fiscale, pour le cas où le montant des acomptes payés par l'entité au titre de
l'Année Fiscale considérée serait supérieur ou inférieur au montant de l'impôt effectivement dû, une
régularisation sera opérée selon le cas, soit par règlement du solde par l'entité, soit par remise par l'entité
au Gouvernement, de la quantité équivalente. Aucune régularisation n'interviendra en fin de Contrat.

21.3.2. Le Gouvernement pourra recevoir sa part de production définie aux articles 21.1.5 et 21.2.4,
soit en nature, soit en espèces, selon les dispositions des articles 21.3.3 et 21.3.4, étant entendu
que pour des fins budgétaires quinze pour cent (15%) de la part de production du Gouvernement
sera affectée au Fonds d'Actions Pétrolières de l'Etat et n'entraînera aucune charge supplémentaire
pour le Contracteur.

21.3.3. Si le Gouvernement désire recevoir, en nature, tout ou partie de sa part de production
définie à l'article 21.3.1, le Gouvernement devra en aviser le Contracteur par écrit au moins trois (3)
mois avant le début de chaque Trimestre Civil, en précisant la quantité exacte qu'il désire recevoir
en nature durant ladite année.

Dans ce cas, le Contracteur ne souscrira à aucun engagement de vente de la part de production du
Gouvernement dont la durée serait supérieure à une (1) année sans que le Gouvernement n'y
consente par écrit.

21.3.4. Si le Gouvernement désire recevoir en espèces tout ou partie de sa part de production
définie à l'article 21.3.1 ou si le Gouvernement n'a pas avisé le Contracteur de la décision du
Gouvernement de recevoir sa part de production en nature conformément à l'article 21.3.3, le
Contracteur est tenu de commercialiser la part de production du Gouvernement et de verser à celui-
ci, dans les trente (30) jours après réception du paiement, le montant égal au produit de la quantité
correspondant à la part de production du Gouvernement par le prix de vente défini à l'article 21.3.7
moins les frais occasionnés par une telle opération.

21.3.5. Afin d'encourager l'exploitation du Gaz Naturel, le Gouvernement pourra consentir au
Contracteur des avantages particuliers lorsqu'ils sont dûment justifiés, notamment en ce qui
concerne le recouvrement des Coûts Pétroliers, le partage de la production, les bonus et la
participation de PETROCI, pour autant que chacun de ces avantages particuliers se rapporte à la
production de Gaz Naturel.

21.3.6. Le Contracteur aura le droit de disposer de sa part de production de Gaz Naturel,
conformément aux dispositions du présent Contrat. Il aura également le droit de procéder à la
séparation des liquides de tout Gaz Naturel produit, et de transporter, stocker, ainsi que vendre sur
le marché local où à l'exportation sa part des Hydrocarbures liquides ainsi séparés, lesquels seront
considérés comme du Pétrole Brut aux fins de leur partage entre les Parties selon l’article 16.

21.3.7. Pour les besoins du présent Contrat, le prix du Gaz Naturel, exprimé en Dollars par million
de BTU, sera égal au prix effectif déterminé dans les contrats de vente de Gaz Naturel, lesdites
ventes excluant spécifiquement :

a) les ventes dans lesquelles l'acheteur est une Société Affiliée du vendeur ainsi que les ventes
entre entités constituant le Contracteur ; et

&Ae

33

& me
b) les ventes comprenant une contrepartie autre qu'un paiement en devise librement convertible
et les ventes motivées, en tout ou en partie, par des considérations autres que les incitations
économiques usuelles dans les ventes de Gaz Naturel.

Pour les ventes visées aux alinéas a) et b) ci-dessus, le prix du Gaz Naturel sera convenu par accord
mutuel entre le Gouvernement et le Contracteur, ou entre le Contracteur et un Tiers sur la base des
cours du marché pratiqués au moment desdites ventes d'un combustible de substitution au Gaz Naturel.

21.3.8. Dans le cas où le Contracteur désirerait séparer du Gaz Naturel tout ou partie des
hydrocarbures liquides selon des procédés déterminés par le Contracteur, le Gaz Naturel sera
mesuré après que le Contracteur aura réalisé ses opérations de séparation des hydrocarbures
liquides du Gaz Naturel.

ARTICLE 22 : PARTICIPATION DE PETROCI

22.1. En raison des travaux précédemment entrepris dans la Région Délimitée, PETROCI est, à
compter de la Date d'Effet, associée aux entités constituant le Contracteur, pour participer aux
Opérations Pétrolières, à raison de dix pour cent (10%) ci-après dénommée « Participation Initiale ».

PETROCI est, au titre et au prorata de sa participation, bénéficiaire des mêmes droits et soumise
aux mêmes obligations que ceux du Contracteur définis au présent Contrat, sous réserve des
dispositions du présent article.

22.2. Dans le cadre de la politique de promotion de l'industrie pétrolière en République de Côte
d'Ivoire définie par le Gouvernement, PETROCI aura l'option d'accroître, à l'intérieur d'un Périmètre
d'Exploitation, le taux de sa participation, conformément aux dispositions suivantes :

a) PETROCI aura le droit d'obtenir une participation additionnelle (ci-après dénommée «
Participation Additionnelle ») de huit pour cent (8%) qui ne pourra lui être refusé par les autres
entités constituant le Contracteur.

b) Au plus tard quatre (4) mois à compter de la date d'octroi d'une autorisation exclusive
d'exploitation, PETROCI devra notifier aux autres entités constituant le Contracteur son désir
d'exercer son option d'augmenter sa participation relative au Périmètre d'Exploitation y afférent,
en précisant le taux de sa Participation Additionnelle pour ledit Périmètre d'Exploitation. A
défaut de notification dans le délai de quatre (4) mois, la participation de PETROCI pour ce
Périmètre d'Exploitation restera égale à sa Participation Initiale.

c) La Participation Additionnolle prendra cffct, pour le Périmètre d'Exploitation concerné, à
compter de la date de notification visée à l’article 22.2.b) ci-dessus.

d) Dès réception de la notification écrite de PETROCI, toutes les entités constituant le Contracteur
autres que PETROCI cèderont à PETROCI, immédiatement et ensemble, chacune au prorata
de sa participation à ce moment, sauf accord différent entre ces entités qui devra être fait par
écrit dans un délai de quinze (15) jours à compter de la date de notification de PETROCI, un
pourcentage de sa participation dans le Périmètre d'Exploitation concerné, dont le total sera
égal au pourcentage de la Participation Additionnelle de PETROCI.

e) A compter de la date de notification par PETROCI de l'acquisition de sa Participation
Additionnelle prévue à l'article 22.2.b) :

- Pour l'autorisation exclusive d'exploitation concernée, PETROCI participera, au prorata
de sa Participation Additionnelle, aux Coûts Pétroliers relatifs au Périmètre d'Exploitation
correspondant ;

- Si l'autorisation concernée est la première autorisation exclusive d'exploitation, PETROCI
remboursera, comme prévu à l'article 22.2.g) aux autres entités constituant le Contracteur
son pourcentage de Participation Additionnelle aux Coûts Pétroliers non encore
recouvrés, encourus à compter de la Date d'Effet jusqu'à la date de notification de sa
Participation Additionnelle ; et

- Pour chaque autorisation exclusive d'exploitation suivante, PETROCI remboursera,
comme prévu à l’article 22.2.g), aux autres entités constituant le Contracteur son
pourcentage de Participation Additionnelle aux Coûts Pétroliers relatifs au nouveau
Périmètre d'Exploitation non encore recouvrés, encourus à compter de la date de
notification de la Participation Additionnelle concernant l'autorisation exclusive
d'exploitation précédente jusqu'à la date de notification de la Participation Additionnelle
concernant la nouvelle autorisation exclusive d'exploitation.

Le 34

ac
f) Compte tenu des travaux antérieurs déjà entrepris dans la Région Délimitée, la Participation
Initiale de PETROCI n'entraînera pour PETROCI, pendant toute la durée du présent Contrat,
ni le financement, ni le remboursement de sa quote-part des Coûts Pétroliers, ces Coûts
Pétroliers étant supportés et recouvrables par les autres entités constituant le Contracteur,
conformément aux articles 16.2, 21.1.5 et 21.2.4.

En outre, la Participation Additionnelle de PETROCI n'entrainera pour PETROCI ni
participation ni remboursement, au prorata de sa Participation Additionnelle, aux dépenses
et coûts relatifs au portage de sa Participation Initiale.

g) Comme prévu à l'article 22.2.e), PETROCI remboursera aux autres entités constituant le
Contracteur les montants dus au titre de sa Participation Additionnelle, comme suit, au choix
de PETROCI :

- soit dans les six (6) mois de la date de notification de l'augmentation de sa participation,
par paiements en Dollars ou au moyen de paiements en Pétrole Brut valorisés
conformément aux dispositions de l'article 18 ;

- soit en nature par voie de prélèvement, par les autres entités constituant le Contracteur,
d'une portion de la part d'Hydrocarbures revenant à PETROCI au titre de l'article 16.3 et
21.3, à concurrence de cinquante pour cent (50%) de ladite part, la valeur de cette portion
étant calculée conformément aux dispositions de l'article 18, jusqu'à ce que la valeur de
ces prélèvements soit égale au solde restant dû augmenté des intérêts tels que prévus ci-
dessous. Le solde du montant restant dû à la date d'expiration de la période de six (6) mois
susmentionnée portera intérêt, à compter de cette date jusqu'à la date de remboursement,
au taux annuel du LIBOR (London Interbank Offered Rate) pour les dépôts en Dollars à six
(6) mois tel que côté par la National Westminster Bank à Londres au dernier jour ouvrable
précédant la date de paiement plus un (01) point, avec capitalisation annuelle.

En cas de cession par PETROCI de tout ou partie de ses intérêts découlant de sa
Participation Additionnelle à une société autre qu'une société ou un organisme contrôlé par
l'Etat conformément à l'article 22.3.e), le remboursement ci-dessus se fera en Dollars, dans
les trois (3) mois suivant la réalisation effective de la cession.

22.3 a) PETROCI ne sera pas assujetti à contribuer au prorata de sa Participation Initiale ou de sa
Participation Additionnelle au versement du bonus défini à l’article 19 et des budgets définis à
l'article 30, ceux-ci restant entièrement payables par les autres entités constituant le Contracteur.

b) L'association de PETROCI au Contracteur ne saurait, en aucun cas, ni annuler, ni affecter, les
droits des autres entités constituant le Contracteur à recourir à la clause d'arbitrage prévue à
l'article 32, celui-ci n'étant pas applicable aux litiges entre le Gouvernement et PETROCI mais
seulement aux litiges entre le Gouvernement et les autres entités constituant le Contracteur.

c) PETROCI, d'une part, et les autres entités constituant le Contracteur, d'autre part, ne seront
pas conjointement et solidairement responsables des obligations résultant du présent Contrat,
comme prévu à l'article 34. PETROCI sera individuellement responsable vis-à-vis du
Gouvernement de ses obligations au titre du présent Contrat.

d) Toute défaillance de PETROCI à exécuter l'une quelconque de ses obligations ne sera pas
considérée comme une défaillance des autres entités constituant le Contracteur, et ne pourra
en aucun cas être invoquée par le Gouvernement pour résilier le présent Contrat,
conformément à l'article 37.4, où pour engager la procédure prévue à l’article 37.3.

e) PETROCI peut, à tout moment, céder à une entreprise de son choix contrôlée par l'Etat tout ou

partie des droits et obligations résultant de la Participation Additionnelle visée au présent article.

22.4. Les modalités de la participation de PETROCI ainsi que les rapports entre les entités

constituant le Contracteur sont déterminés dans un accord d'association qui entrera en vigueur à
compter de la Date d'Effet.

ARTICLE 23 : CONTROLE DES CHANGES

23.1. Le Contracteur sera soumis à la réglementation du contrôle des changes de la République
de la République de Côte d'Ivoire, sous réserve des dispositions du présent article.

23.2. Le Contracteur aura le droit de conserver à l'étranger toutes les devises provenant de ventes à
l'exportation des Hydrocarbures qui lui sont attribués par le présent Contrat, ou de cessions, ainsi que
les capitaux propres, produits d'emprunt et, plus généralement, tous les éléments d'actifs acquis par lui
à l'étranger et en République de Côte d'Ivoire, et de disposer librement de ces devises étrangères ou

&æ 35
A

}
actifs dans la mesure où ceux-ci peuvent excéder les besoins correspondant à ses opérations en
République de Côte d'Ivoire.

23.3. Aucune restriction ne sera apportée aux emprunts à l'étranger et à l'importation par le
Contracteur des fonds destinés à l'exécution des Opérations Pétrolières.

23.4. Le Contracteur aura le droit d'acheter des devises de la République de Côte d'Ivoire avec
des devises étrangères, et de convertir librement en devises étrangères de son choix tous fonds
détenus par lui en République de Côte d'Ivoire excédant ses besoins locaux tels que déterminés
par le Contracteur, à des taux de change qui ne seront pas moins favorables que ceux
généralement applicables à tout autre acheteur ou vendeur de devises étrangères.

23.5. Le Contracteur aura le droit de payer directement à l'étranger ses fournisseurs non
domiciliés en République de Côte d'Ivoire pour des biens et des services nécessaires à la conduite
des Opérations Pétrolières.

23.6. Les dispositions du présent article 23 sont applicables aux sous-traitants de droit étranger du
Contracteur ainsi qu'à leurs employés expatriés.

23.7. Les employés expatriés du Contracteur, ou n'importe lequel de ses agents, entrepreneurs et
sous-traitants auront le droit d'envoyer librement à l'étranger tout ou partie de leurs salaires payés
en République de Côte d'Ivoire et tout revenu de placement gagné sur ces salaires, sous réserve
d'avoir acquitté les impôts et cotisations diverses prévues par la réglementation en vigueur.

ARTICLE 24 : UNITE MONETAIRE UTILISEE POUR LA TENUE DES LIVRES

24.1. Les registres et livres de comptes relatifs au présent Contrat seront tenus en langue française
et libellés en Dollars. Ces registres seront utilisés pour déterminer les Coûts Pétroliers, le revenu
brut, les frais d'exploitation, les bénéfices nets et pour la préparation de la déclaration des résultats
du Contracteur : ils devront entre autres contenir les comptes du Contracteur faisant ressortir les
ventes d'Hydrocarbures au titre du présent Contrat.

A titre d’information, les comptes et bilans seront également présentés en Francs CFA.

24.2. Toutes les fois qu'il sera nécessaire de convertir en Dollars les dépenses et recettes
exprimées dans une autre monnaie, les taux de change utilisés seront égaux à la moyenne
arithmétique des cours journaliers de clôture à l'achat et à la vente de ladite monnaie au cours du
mois où les dépenses ont été payées et les recettes encaissées sous réserve que dans le cas où le
Contracteur achète ou vend effectivement une devise en une autre devise, le Contracteur utilisera
le laux de change effectif pour les registres et les livres de compte.

En cas de dévaluation ou réévaluation officielle au cours d'un mois donné, il sera fait application de
deux (2) moyennes arithmétiques, la première calculée sur la base des cours journaliers de clôture
à l'achat et à la vente pour la période allant du premier jour du mois jusqu'à et y compris le jour
desdites dévaluation où réévaluation, la seconde sur la base des cours journaliers de clôture, à
l'achat et à la vente pour la période allant du jour desdites dévaluation ou réévaluation, non
compris, jusqu'au dernier jour du mois considéré.

Les taux de change devant être appliqués pour effectuer les dévaluations prévues au présent article
seront ceux cotés sur le marché des changes de Paris ou, à défaut, ceux cotés par la Citibank N.A.,
New York.

24.3. Les originaux des registres et livres de comptes désignés à l'article 24.1 seront conservés en
République de Côte d'Ivoire.

Les registres et livres de comptes seront justifiés par des pièces détaillées des recettes et des
Coûts Pétroliers.

ARTICLE 25 : METHODE DE COMPTABILITE ET VERIFICATIONS

25.1. Le Contracteur tiendra ses registres et livres de comptes conformément à la réglementation
en vigueur en République de Côte d'Ivoire et aux dispositions de la Procédure Comptable prévue à
l'Annexe 2 ci-jointe qui fait partie intégrante du présent Contrat.

25.2. Le Gouvernement, après en avoir informé le Contracteur par écrit, avec un préavis de trente
(30) jours, aura le droit de faire contrôler, examiner et vérifier, par ses propres agents ou des
experts de son choix, les registres et livres de comptes relatifs aux Opérations Pétrolières, et
disposera d’un délai de quatre (4) Années Civiles suivant la fin de chaque Année Civile pour
effectuer des contrôles, examens ou vérifications concernant ladite Année Civile et présenter au

EE
Contracteur ses objections pour toutes les contradictions où erreurs relevées lors des contrôles,
examens ou vérifications.

Si le Gouvernement omet de faire une réclamation dans le délai de quatre (4) Années Civiles
susvisé, aucune objection ou réclamation de la part du Gouvernement pour l'Année Civile
considérée ne sera admise.

25.3. Au terme de l'audit, le Gouvernement notifiera au Contracteur le rapport préliminaire d'audit
qui devra mentionner tous les points non conformes au Contrat. Le Contracteur dispose alors d'un
délai de soixante-dix (70) jours, à compter de la date de notification du Gouvernement, pour
répondre et apporter les justificatifs nécessaires au rapport préliminaire d'audit.

Dans les trente (30) jours suivant la réponse du Contracteur, les Parties se réuniront en vue de
résoudre les exceptions d'audit encore ouvertes. Si à l'issue de ce délai, des éléments non conformes
au Contrat restent retenus dans le rapport final d'audit, ceux-ci feront l'objet de redressements du
Contracteur ou de rectifications, d'ajustements, ou de modifications par le Contracteur.

ARTICLE 26 : IMPORTATION ET EXPORTATION

26.1. a) Le Contracteur aura le droit d'importer en République de Côte d'Ivoire, conformément à
l'article 17.7, pour son compte et pour le compte de ses sous-traitants, tous le matériel technique,
les matériaux, les équipements, les machines et outillages, les appareils, les véhicules automobiles,
les aéronefs, les pièces de rechange et matières consommables, les matériels et équipements de
bureau et informatiques, les biens et fournitures, nécessaires aux Opérations Pétrolières.

b) Le Contracteur aura également le droit d'importer en République de Côte d'Ivoire, en son
nom propre où au nom de ses employés et sous-traitants, les meubles, vêtements, appareils
ménagers et effets personnels pour tous les employés étrangers et leurs familles, appelés à
travailler en République de Côte d'Ivoire pour le compte du Contracteur ou de ses sous-traitants.

c) Toutefois le Contracteur et sous-traitants s'engagent à ne procéder aux importations visées
à l’article 26.1.a) que dans la mesure où lesdits articles ne sont pas disponibles en République de
Côte d'Ivoire en quantité, qualité, prix, délais et conditions de paiements équivalents, à moins
d'exigences ou d'urgences techniques particulières présentées par le Contracteur, ses agents,
entrepreneurs où sous-traitants.

d) Le Contracteur, ses agents, entrepreneurs et sous-traitants, auront le droit de réexporter
hors de la République de Côte d'Ivoire, en franchise de tous droits et/ou taxes, à tout moment, tous
les articles importés selon les articles 26.1.a) et 26.1.b) qui ne seraient plus nécessaires pour les
Opérations Pétrolières en vertu des dispositions de l'article 20.

26.2. Toutes les importations visées à l'article 26.1 que le Contracteur, ses agents, entrepreneurs et
sous-traitants, leurs employés étrangers et leurs familles auront le droit d'effectuer en une ou plusieurs
expéditions en République de Côte d'Ivoire, seront totalement exemptes de tous droits et/ou taxes
perçus à l'entrée.

Selon les cas, les formalités administratives applicables seront celles des régimes suivants :

a) Régime de l'admission temporaire exceptionnelle, en suspension totale des droits et taxes

d'entrée, pour les matériels, matériaux équipements, machines et outillages, appareils, véhicules
automobiles, biens et fournitures nécessaires aux Opérations Pétrolières, pour toute la durée
d'utilisation en République de Côte d'Ivoire, y compris sur le plateau continental, étant précisé que pour
les matériels, matériaux, équipements, machines et outillages, véhicules automobiles, biens et
fournitures consommés pendant les Opérations Pétrolières ou laissés sur place, l'apurement de
l'admission temporaire exceptionnelle sera automatique sur simple déclaration trimestrielle et sans
règlement de droits et/ou taxes.
En cas d'urgence dûment justifiée, les matériels, matériaux, équipements, machines et outillages,
appareils, véhicules automobiles, biens et fournitures seront mis à la disposition des utilisateurs dès
leur arrivée en République de Côte d'Ivoire, la régularisation administrative relative à leur admission
étant ultérieurement faite dès que possible.

b) Régime de l’avitaillement, pour les produits et denrées consommables, carburants et
lubrifiants utilisés en mer, notamment sur tous les navires, aéronefs et engins d'exploration et
d'exploitation pétrolières.

c) Régime de l'admission en franchise suivant la réglementation en vigueur en République de
Côte d'Ivoire, pour les meubles, vêtements, appareils ménagers et effets personnels.

37 k
rec

È
26.3. Les articles autres que ceux visés à l'article 26.1 seront soumis aux lois en vigueur en
République de Côte d'ivoire.

26.4. Le Contracteur, ses agents, entrepreneurs et sous-traitants auront le droit de vendre en
République de Côte d'Ivoire, à condition d'informer au préalable le Gouvernement de leur intention
de vendre et sous réserve des dispositions de l’article 20, tous matériels, matériaux, machines et
outillages, appareils, véhicules automobiles, pièces de rechange et matières consommables,
matériels et équipements de bureau et informatiques, biens et fournitures qu'ils auront importés si
ceux-ci sont considérés comme surplus ou ne sont plus nécessaires aux Opérations Pétrolières.
Dans ce cas, il incombera au vendeur de payer tous droits et/ou taxes applicables à la date de la
transaction et de remplir toutes formalités prescrites par la réglementation en vigueur en République
de Côte d'Ivoire.

Le Gouvernement aura le droit préférentiel d'acheter tous les articles énumérés ci-dessus à des prix
et conditions équivalents à ceux acceptés par des Tiers. Ce droit devra être exercé dans un délai
qui ne sera pas supérieur au délai accepté par lesdits Tiers pour la conclusion de l'achat.

26.5. Le Contracteur, ses clients et leurs transporteurs auront, pendant la durée du présent Contrat,
le droit d'exporter librement, au point d'exportation choisi à cet effet, en franchise de tous droits
et/ou taxes de sortie, et à n'importe quel moment, la portion d'Hydrocarbures à laquelle le
Contracteur a droit en vertu des dispositions des articles 16 et 21 du présent Contrat.

26.6. Toutes les importations et exportations effectuées au titre du présent Contrat seront soumises
aux formalités et à la documentation requises par la douane, mais ne donneront lieu à aucun
paiement de droits et/ou taxes d'entrée ou de sortie, sauf dispositions de l'article 26.3, en raison du
régime dont le Contracteur bénéficie en application des dispositions du présent Contrat.

ARTICLE 27 : MISE A DISPOSITION DE LA PRODUCTION POUR LA SATISFACTION DES
BESOINS NATIONAUX

27.1. Chaque Année Civile, jusqu'à un total de dix pour cent (10%) de la part de la production de
Pétrole Brut revenant au Contracteur en application des articles 16.2 et 16.3, sera vendu à
PETROCI par le Contracteur aux fins de satisfaire les besoins du marché intérieur de la République
de Côte d'Ivoire. De même, jusqu'à un total de dix pour cent (10%) de la part de la production de
Gaz Naturel revenant au Contracteur en application des articles 21.1.5, 21.2.4 et 21.3.1, sera vendu
à PETROCI par le Contracteur aux fins de satisfaire les besoins du marché intérieur de la
République de Côte d'Ivoire.

La contribution du Contracteur sera proportionnelle à sa part de production, telle que définie aux
articles 16.2, 16.3, 21.1.5, 21.2.4 et 21.3.1, par rapport à la production totale de Pétrole Brut et de
Gaz Naturel de la République de Côte d'Ivoire.

La quantité de Pétrole Brut et de Gaz Naturel que le Contracteur aura l'obligation de vendre à PETROCI
lui sera notifiée par PETROCI au moins trois (3) mois avant le début de chaque Trimestre Civil.

27.2. Le prix du Pétrole Brut vendu à PETROCI au titre de l'article 27.1 pour satisfaire les besoins du
marché intérieur sera égal à soixante-quinze pour cent (75%) du Prix du Marché défini à l'article 18.
Le prix du Gaz Naturel vendu à PETROCI au titre de l'article 27.1 pour satisfaire les besoins du marché
intérieur sera égal à soixante-quinze pour cent (75%) du Prix du Gaz Naturel défini à l'article 21.3.7

Les vingt-cinq pour cent (25%) de remise sur le prix du Pétrole Brut et celui du Gaz Naturel vendu à
PETROCI pour satisfaire les besoins nationaux seront considérés comme des Coûts Pétroliers et
recouvrables conformément aux articles 16.2, 21.1.5 et 21.24.

27.3. Le prix de ce Pétrole Brut et de ce Gaz Naturel sera payable au Contracteur, en Dollars, deux
(2) mois après réception de la facture, sauf convention contraire entre les Parties.

ARTICLE 28 : TRANSFERT DE PROPRIETE DES HYDROCARBURES ET ENLEVEMENTS

28.1. Le transfert de propriété et des risques de la part de production des Hydrocarbures revenant à
chaque Partie interviendra au Point de Livraison du Gaz Naturel ou au Point de Livraison du Pétrole Brut.
Le Contracteur ne sera pas propriétaire des Hydrocarbures avant le Point de Livraison du Gaz
Naturel ou du Point de Livraison du Pétrole Brut mais il devra souscrire toutes les assurances
nécessaires en vue de couvrir tous dommages, pertes ou responsabilités qui pourraient survenir
avant le Point de Livraison du Gaz Naturel ou du Point de Livraison du Pétrole Brut causés par le

Contracteur, ses agents et ses sous-traitants.
æ& ; h-
& we
28.2. Le Gouvernement et le Contracteur auront le droit et l'obligation, sous réserve des
dispositions des articles 16, 21 et 27.1, d'enlever et de disposer la part des Hydrocarbures leur
revenant au titre du présent Contrat.

Cette part sera enlevée sur une base aussi régulière que possible, étant entendu que chacune des
Parties, dans des limites raisonnables, sera autorisée à enlever plus (sur-enlèvement) ou moins
(sous-enlèvement) que sa part des Hydrocarbures produits et non-enlevés au jour de l'enlèvement,
tant que ce sur-ou-sous-enlèvement ne porte pas atteinte aux droits des autres Parties et qu'il soit
compatible avec le taux de production et la capacité de stockage.

Dans l'établissement de l'ordre des enlèvements, la priorité sera donnée à la Partie ayant la plus
grande quantité d'Hydrocarbures produite et non-enlevée à un moment donné.

Les Parties se concerteront périodiquement pour établir un programme prévisionnel d'enlèvement
sur la base des principes décrits ci-dessus et tenant compte des souhaits des Parties en ce qui
concerne les dates et les quantités de leurs enlèvements, dans la mesure où ces souhaits sont
compatibles avec ces mêmes principes.

Avant le début de la production commerciale dans la Région Délimitée, les Parties concluront un
contrat d'enlèvement conformément aux principes définis au présent article.

ARTICLE 29 : PROTECTION DES DROITS

29.1. Le Contracteur prendra toutes les mesures raisonnables pour remplir ses obligations au titre
du présent Contrat. Il sera tenu pour responsable conformément aux lois et règlements applicables
en République de Côte d'Ivoire pour tout préjudice ou perte que lui-même, ses employés, ses
entrepreneurs, sous-traitants ou agents et leurs employés pourraient causer au Tiers, à la propriété
où aux droits d'autres personnes, du fait ou résultant des Opérations Pétrolières.

29.2. Le Gouvernement prendra toutes les mesures raisonnables pour faciliter la mise en œuvre par
le Contracteur des objectifs du présent Contrat et protéger le Contracteur, les biens et les
opérations du Contracteur, ses employés, et sous-traitants en République de Côte d'Ivoire.

29.3. À la demande dûment justifiée du Contracteur, le Gouvernement interdira la construction de
bâtiments à usage d'habitation ou professionnel à proximité des installations que le Contracteur
pourrait déclarer dangereuses par suite de ses opérations. Il prendra les précautions nécessaires
pour interdire le mouillage à proximité des pipelines immergés aux passages des rivières, et pour
interdire toute entrave à l'utilisation de toute autre installation nécessaire aux Opérations
Pétrolières, à terre ou en mer.

29.4. Le Contracteur devra souscrire, et faire souscrire par ses entrepreneurs et sous-traitants, pour
les Opérations Pétrolières, toutes assurances du type et des montants en usage dans l'industrie
pétrolière internationale, notamment les assurances de responsabilité civile à l'égard des tiers et les
assurances de dommages à la propriété, aux installations, équipements et matériels, sans préjudice
des assurances qui seraient exigées par les lois applicables en République de Côte d'Ivoire.

Le Contracteur devra fournir au Gouvernement les attestations justifiant la souscription des
assurances visées ci-dessus. L'assurance doit être souscrite auprès de compagnies d'assurances
de bonne réputation.

29.5. Au cas où la responsabilité du Gouvernement serait recherchée du fait ou à l’occasion des
Opérations Pétrolières, le Contracteur indemnisera et prendra fait et cause pour le Gouvernement
pour toute réclamation, perte ou préjudice quelconque causés par ou résultant des Opérations
Pétrolières, sous réserve que lesdites réclamations, pertes ou préjudices ne proviennent pas, en
tout ou en partie, de l’action du Gouvernement.

ARTICLE 30 : PERSONNEL, FORMATION, EQUIPEMENTS ET ŒUVRES SOCIALES

30.1. Le Contracteur devra, pour la réalisation des Opérations Pétrolières, employer, en priorité, la
main-d'œuvre nationale de la République de Côte d'Ivoire, selon les dispositions ci-après de cet
article 30.1.

Les directeurs, techniciens, ingénieurs, comptables, géologues, géophysiciens, hommes de science,
chimistes, foreurs, contremaîtres, mécaniciens, ouvriers spécialisés, secrétaires et employés
supérieurs, non ivoiriens, ne pourront être engagés par le Contracteur, que si des spécialistes ivoiriens
de même qualification, formation et expérience ne peuvent pas être recrutés dans le pays ou à
l'extérieur, ou détachés de PETROCI où de l'administration pétrolière.

æÆ NN

D
Dans les quatre-vingt-dix (90) jours suivant l'octroi d'une autorisation exclusive d'exploitation, le
Contracteur doit soumettre au Gouvernement, pour approbation, un plan d'ivoirisation de son personnel
que le Contracteur financera une fois approuvé.

A cette fin, le personnel du Contracteur doit être composé d'au minimum :
- soixante pour cent (60%) d'ivoiriens, au plus tard à la date anniversaire du début de la
production commerciale ;
- soixante-dix pour cent (70%) d’ivoiriens, au plus tard trois (3) ans après le début de la
production commerciale ;
-  soixante-quinze pour cent (75%) d'ivoiriens, au plus tard cinq (5) ans après le début de la
production commerciale.
En outre, le Contracteur aura pour objectif d'employer une majorité de cadres ivoiriens à des postes
techniques, professionnels, de direction ou de supervision, dans les trois (3) ans suivant le début de
la production commerciale.

Au cas où l’un de ces objectifs ci-avant ne serait pas atteint, le Contracteur à l'exception de PETROCI
versera un montant annuel supplémentaire de cinq cent mille Dollars (US $500 000), non recouvrable
en tant que Coûts Pétroliers, au budget de formation jusqu'à ce que ledit objectif soit atteint.

30.2. En outre, le Contracteur, hormis PETROCI, à compter de la Date d'Effet, doit financer un
programme de formation des nationaux ivoiriens.

A cette fin, le Contracteur, hormis PETROCI, consacrera et payera au Gouvernement, un
budget de formation annuel, d'un montant de :

a) trois cent mille Dollars (US $300 000) en première période d'exploration,

b) cinq cent mille Dollars (US $500 000) en deuxième et troisième périodes d'exploration, et

c) deux millions de Dollars (US $2 000 000) en période d'exploitation.
Le budget de formation ci-avant est destiné au financement d'un programme de formation des
«nationaux ivoiriens », qui devra porter, sur toutes les opérations pétrolières, depuis l'exploration
jusqu'à l'exploitation, y compris notamment les études préparatoires à l'implantation et à l'exécution
des travaux (tels que campagne géophysique, forage, essais de production, développement d'un
gisement) et la négociation des contrats, sans que cette liste soit limitative.
Au sens du présent article 30.2, « nationaux ivoiriens » désignent le personnel de l'administration
ivoirienne en charge des hydrocarbures, des étudiants boursiers du ministère en charge des
Hydrocarbures et le personnel de PETROCI.

Un maximum de quinze pour cent (15%) du budget de formation sera alloué aux frais de la direction
générale en charge des Hydrocarbures et du cabinet du ministère en charge des Hydrocarbures,
pour la participation de leurs membres aux conférences, séminaires et missions internationales ou
locales (ainsi que la participation à leur organisation) et à la réalisation d'études, en rapport avec les
missions du ministère en charge des Hydrocarbures.
30.3. Le Contracteur, hormis PETROCI, consacrera et payera un budget annuel pour la réalisation
d'œuvres sociales telles que la construction d'infrastructures sanitaires (cliniques médicales,
dispensaires, hôpitaux, centres de santé, équipements ou matériels médicaux, etc.), infrastructures
sociales d'éducation, le développement économique (en particulier le support aux entreprises
locales), l'accès à l'énergie et la sécurité routière, ainsi que des actions sociales, d'un montant de :
a) trois cent mille Dollars (US $300 000) en première période d'exploration,
b) cinq cent mille Dollars (US $500 000) en deuxième et troisième périodes d'exploration, et de
c) un million cinq cent mille Dollars (US $1 500 000) en période d'exploitation.

Le Contracteur pourra proposer au Gouvernement des projets sociétaux, en tenant compte de leur
cohérence avec la politique sociétale des Parties.

Le représentant du Gouvernement informera annuellement le Contracteur des programmes sociaux

exécutés y compris les projets proposés par le Contracteur et agréés par le représentant du
Gouvernement.

30.4. Le Contracteur, hormis PETROCI, consacrera et payera au Gouvernement, un budget annuel
pour l'achat, par le Gouvernement, d'équipement, de matériels, de consommables et de services,
d'un montant annuel de :

a) trois cent mille Dollars (US $300 000) en période d'exploration, et
b) un million cinq cent mille Dollars (US $1 500 000) en période d'exploitation.
Le budget annuel de l'équipement est destiné en priorité à l'équipement de l'administration pétrolière et
du ministère en charge des Hydrocarbures.

Un maximum de quinze pour cent (15%) du budget de l'équipement sera alloué aux frais de la
direction générale en charge des Hydrocarbures et du cabinet du ministère en charge des
Hydrocarbures, pour la participation de leurs membres aux conférences, séminaires et missions
internationales ou locales (ainsi que la participation à leur organisation) et à la réalisation d'études,
en rapport avec les missions du ministère en charge des Hydrocarbures.

30.5. Aux fins de l'application des articles 30.2, 30.3 et 30.4, l'Opérateur, pour le compte du
Contracteur, financera et mettra à disposition, au plus tard le 15 janvier de chaque Année Civile et
pour la première période d'exploration, au plus tard deux (2) mois à compter de la date de signature
du présent Contrat les budgets annuels de formation, d'œuvres sociales et d'équipement. Pour
toute année inférieure à douze (12) mois, les budgets annuels de formation, d'œuvres sociales et
d'équipement ci-avant seront ajustés prorata temporis.

Les dépenses de formation et celles relatives aux œuvres sociales et aux équipements et matériel
supportées par le Contracteur, hormis PETROCI, seront traitées comme des Coûts Pétroliers
recouvrables par le Contracteur, hormis PETROCI.

Les budgets annuels de formation, équipements et œuvres sociales non utilisés sont reportés sur
l'Année Civile suivante. A la fin de chaque période d'exploration, les soldes des budgets ci-avant
seront mis à zéro suivant instructions du Gouvernement.

30.6. Le personnel étranger employé par le Contracteur, ses agents, entrepreneurs et sous-traitants
pour les Opérations Pétrolières sera autorisé à entrer en République de Côte d'Ivoire. Le
Gouvernement facilitera la délivrance des pièces administratives nécessaires à l'entrée et au séjour
en République de Côte d'Ivoire dudit personnel et de leurs familles.

30.7. Tous les employés requis pour les Opérations Pétrolières seront sous l'autorité du Contracteur ou
de ses agents, entrepreneurs et sous-traitants, en leur qualité d'employeurs. Leur travail, nombre
d'heures, salaires, et toutes autres modalités relatives à leur conditions d'emploi, seront déterminés par
le Contracteur ou ses agents, entrepreneurs et sous-traitants, conformément aux lois en vigueur en
République de Côte d'Ivoire et aux Règles de l'Art. Le Contracteur jouira, cependant, de toute liberté
dans la sélection et l'affectation de son personnel, sous réserve des dispositions de l’article 30.1.

ARTICLE 31 : RAPPORTS D’ACTIVITES AFFERENTS AUX AUTORISATIONS EXCLUSIVES
D'EXPLOITATION

31.1. Les dispositions de l'article 11 s'appliquent, mutatis mutandis, aux autorisations exclusives
d'exploitation. En outre, les rapports d'activités périodiques suivants seront notamment fournis au
Gouvernement pour chaque Gisement :
a) rapports journaliers de production ; et
b) rapports mensuels indiquant les quantités d'Hydrocarbures produites et celles vendues
au cours du mois écoulé ainsi que les informations sur ces ventes conformément à
l'article 18.5.

À moins que le Contracteur n'y consente autrement par écrit, les renseignements se rapportant à un
Périmètre d'Exploitation, à l'exception des statistiques d'activités, seront considérés par les Parties
comme confidentiels pendant la durée du présent Contrat, conformément à l'article 8.4 ci-avant.
31.2. Le Contracteur notifiera au Gouvernement, dans les plus brefs délais, tout dommage
important, de quelque nature qu'il soit, causé aux champs pétrolifères ou aux installations, et devra
prendre toutes les mesures raisonnables et nécessaires pour y mettre fin et effectuer les
réparations nécessaires.

31.3. À compter de la date d'octroi d'une autorisation exclusive d'exploitation, les rapports annuels
visés à l'article 8.2 devront également contenir ce qui suit :

a) les renseignements concernant toutes les opérations de développement et de production
effectuées au cours de l'Année Civile écoulée, y compris les quantités d'Hydrocarbures
produites et celles vendues, s’il en a eu;

b) les renseignements concernant toutes les opérations de transport et de vente, ainsi que
l'emplacement des principales installations construites par le Contracteur, s’il y en a eu;
et

c) un état indiquant le nombre d'employés et de manœuvres, avec leur qualification, leur
nationalité, leurs nom et prénoms, leur numéro et date d'embauche.

FA
ARTICLE 32 : ARBITRAGE

32.1. Les Parties s’efforceront de résoudre à l'amiable tous différends découlant du présent Contrat
où en relation avec celui-ci dans un délai de quatre-vingt-dix (90) jours à compter de la date de
notification d'une Partie à l’autre du différend ; À défaut, ce différend sera tranché définitivement
suivant le Règlement d'arbitrage de la Chambre de Commerce Internationale (« CCI ») par trois
arbitres nommés conformément à ce Règlement.

Aucun arbitre ne sera ressortissant des pays auxquels appartiennent les Parties.
32.2. Le lieu d'arbitrage sera Paris (France). La langue utilisée durant la procédure sera la langue
française et la loi applicable sera la loi ivoirienne.

La sentence du tribunal arbitral aura un caractère définitif; elle s'imposera aux Parties et sera
immédiatement exécutoire.

32.3. Les coûts d'arbitrage seront pris en charge par les Parties à l'arbitrage conformément aux
règles de la CCI.

L'exécution par les Parties de leurs obligations autres que celles constituant l'objet du différend
découlant du présent Contrat ne sera pas suspendue pendant la période d'arbitrage.

ARTICLE 33 : FORCE MAJEURE

33.1 Aucun retard ou défaillance d'une Partie à exécuter l’une quelconque des obligations
découlant du présent Contrat ne sera considéré comme une violation audit Contrat si ce retard ou
cette défaillance est dû à un cas de Force Majeure.

33.2 Aux termes du présent Contrat, «Force Majeure» désigne tout événement imprévisible,
irrésistible, indépendant de la volonté d'une Partie, et qui entrave, retarde ou empêche cette Partie
de respecter ses obligations au titre du présent Contrat y compris, sans limitation tremblement de
terre, inondation, catastrophe naturelle, épidémies, accident, grève, lock-out, émeute, retard dans
l'obtention des droits de passage, insurrection, trouble civil, sabotage, fait de guerre ou circonstance
imputable à la guerre, actes de terrorisme ou toute autre cause indépendante de sa volonté,
semblable ou différente de celles déjà citées.

En cas de conflit d'interprétation ou de cas de Force Majeure non énumérés ci-dessus, le terme
«Force Majeure» recevra l'interprétation la plus conforme aux principes et aux usages dans
l'industrie pétrolière internationale, ainsi qu’au droit applicable au Contrat.

Si,-par suite d'un cas-de Force Majeure, l'exécution de l'une quelconque des obligations du présent
Contrat était différée, la durée du retard en résultant, augmentée du délai qui pourrait être
nécessaire à surmonter le cas de Force Majeure et permettre la reprise des Opérations Pétrolières,
serait ajoutée au délai prévu au présent Contrat pour l'exécution de ladite obligation, et les
autorisations exclusives d'exploration, d'évaluation ou d'exploitation seraient prorogées d'autant en
ce qui concerne la région affectée par la Force Majeure.

33.3 Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l'une quelconque de ses
obligations en raison d'un cas de Force Majeure, elle doit le notifier aussi promptement que possible
à l'autre Partie en spécifiant les éléments de nature à établir la Force Majeure, et prendre, en
accord avec l'autre Partie, toutes les dispositions utiles, nécessaires et raisonnables pour permettre
la reprise normale de l'exécution des obligations affectées dès la cessation de l'événement
constituant le cas de Force Majeure.

Les obligations autres que celles affectées par la Force Majeure devront continuer à être remplies
conformément aux dispositions du présent Contrat.

33.4. Si une situation de Force Majeure s'étend sur une période de douze (12) mois à compter de la
date de notification conformément à l'article 33.3, le Contracteur aura la possibilité de résilier le
Contrat, après un préavis écrit d'au moins quatre-vingt-dix (90) jours notifié au Gouvernement.

ARTICLE 34 : OBLIGATIONS SOLIDAIRES ET GARANTIES

34.1. Toutes les clauses, conditions et dispositions du présent Contrat seront obligatoires pour les
Parties, leurs successeurs et ayants droit respectifs. Le présent Contrat constitue le seul accord
entre les Parties et aucune communication, promesse ou convention antérieure, soit verbale, soit
écrite, entre les Parties, relative à l'objet du présent Contrat ne peut être invoquée pour en modifier
les clauses.
Le Gouvernement certifie et garantit qu'il n'existe aucun autre accord en vigueur concernant les
droits pétroliers de la Région Délimitée, qu'il s'acquittera de ses obligations convenablement et
loyalement, et que le présent Contrat ne sera ni annulé, ni amendé, ni modifié sauf d'accord
Parties. En conséquence le Gouvernement garantit le Contracteur contre tous recours de Tiers de
quelque nature qu'ils soient qui auraient pour effet de remettre en cause tout ou partie des droits
consentis au Contracteur en vertu du présent Contrat.

34.2. Sous réserve de dispositions contraires de l'article 22.3.c), lorsque le Contracteur est constitué
de plusieurs entités, les obligations et responsabilités de ces dernières en vertu du présent Contrat
seront conjointes et solidaires, étant entendu que les entités membres du Contracteur ne seront pas
tenues solidairement au paiement de l'impôt sur les bénéfices prévus à l’article 17.

34.3. Dans les soixante (60) jours à compter de la Date d'Effet, chaque entité constituant le
Contracteur soumetira au Gouvernement pour approbation, un engagement de sa société mère ou
toute Société Affiliée garantissant la bonne exécution de la quote-part de ladite entité dans les
obligations mises à la charge du Contracteur au titre du présent Contrat, dans les termes de
l'engagement de bonne exécution figurant à l'Annexe 4.

ARTICLE 35 : DROITS DE CESSION

35.1. Sous réserve du consentement écrit du Gouvernement qui ne sera pas refusé sans motif
valable, à l'exception des dispositions de l'article 22.3.e), les droits et obligations découlant du
présent Contrat pourront être cédés par n'importe laquelle ou lesquelles des entités constituant le
Contracteur, en partie ou en totalité, à des Tiers dont la réputation technique et financière est bien
établie. Lesdits Tiers cessionnaires seront, alors, avec les autres entités constituant le Contracteur,
conjointement et solidairement responsables des obligations découlant du présent Contrat.

Les conditions de toute cession et de détention conjointes et solidaires devront être approuvées au
préalable par le Gouvernement.

Si, dans un délai de soixante (60) jours suivant la notification au Gouvernement d’un projet de cession
accompagnée de tous les renseignements y afférents et du projet d'acte de cession, celui-ci n'a pas
fait connaître sa décision, cette cession sera réputée avoir été approuvée par le Gouvernement.

À compter de la date d'approbation d'une cession, le cessionnaire sera lié par les termes et
conditions du présent Contrat et en cas de cession totale le cédant ne sera plus lié par les termes et
conditions du présent Contrat.

Toute cession de droits ou d'intérêts à des Tiers est soumise au paiement d'un droit de cession fixé
conformément-à la législation en vigueur-en République -de-Côte-d'ivoire-

Les droits fixes prévus à cet effet seront à la charge du cessionnaire qui devra s'en acquitter dans
les trente (30) jours suivant la date de l'approbation de la cession.

35.2. À l'exception des dispositions de l'article 22.3.e), les droits et obligations conjoints et solidaires
découlant du présent Contrat pourront être cédés, librement et à tout moment, en partie où en
totalité, par n'importe laquelle des entités constituant le Contracteur à une ou plusieurs Sociétés
Affiliées, ou aux autres entités constituant le Contracteur.

Lesdites cessions seront notifiées au Gouvernement par le Contracteur avant leur date d'entrée en
vigueur et, s'il y a lieu, les dispositions de l'article 34.2 seront applicables.

35.3. Les cessions réalisées en violation des dispositions du présent article sont nulles et de nul effet.

ARTICLE 36 : LOI APPLICABLE ET STABILITE DES CONDITIONS

36.1. Les lois et règlements en vigueur de la République de Côte d'Ivoire seront applicables à tout
moment au Contracteur, au présent Contrat et aux opérations qui en sont l'objet.

36.2. Le présent Contrat est conclu par les Parties conformément aux lois et règlements en vigueur
au moment de sa signature et en fonction des dispositions desdits lois et règlements, notamment en
ce qui concerne ses dispositions économiques, fiscales et financières.

En conséquence, au cas où des lois et règlements ultérieurs apporteraient des modifications aux
dispositions des lois et règlements en vigueur au moment de la signature du présent Contrat et où
ces modifications entraîneraient une altération substantielle de la situation économique du
Contracteur telle qu'elle résulte des dispositions actuelles dudit Contrat, les Parties rechercheront
de bonne foi un accord en vue de modifier ces dernières de manière à rétablir l'équilibre
économique du Contrat tel qu'il a été prévu lors de la signature de ce dernier.

Au cas où, en dépit de leurs efforts, les Parties n'arriveraient pas à un accord, il pourra être fait
application des dispositions de l'article 32 ci-dessus.

ac. 43

RY

we
ARTICLE 37 : APPLICATION DU CONTRAT
37.1. Les Parties sont d'accord pour coopérer afin d'atteindre les objectifs du présent Contrat.
A cet effet, un comité de coordination (« Comité de Coordination ») comportant le Gouvernement,
PETROCI, et l'Opérateur sera mis en place. Ce Comité de Coordination se réunira au moins une (1)
fois au cours de l'Année Civile et en tant que de besoin sur la demande dûment justifiée de l'un (1)
de ses membres. Cette demande devra être accompagnée d'une proposition d'agenda.
Le Comité de Coordination est présidé par le Directeur Général des Hydrocarbures, représentant du
Gouvernement au sein dudit Comité.
Dès que possible après la Date d'Effet, PETROCI et l'Opérateur notifieront chacun le nom et les
coordonnées de son représentant au sein du Comité de Coordination ainsi qu'un suppléant.
Ce Comité de Coordination sera un cadre d'information du Gouvernement, par l'Opérateur sur les
budgets, les programmes et l'exécution des travaux et obligations contractuelles sur la Région Délimitée.
Le Gouvernement facilitera au Contracteur l'exercice de ses activités en lui accordant tous permis,
licences et droits nécessaires à la réalisation des Opérations Pétrolières, et en mettant à sa
disposition tous les services et facilités appropriés, de sorte que les Parties puissent retirer le
meilleur profit d'une coopération sincère. Toutefois, le Contracteur est tenu de se conformer aux
procédures et aux formalités applicables des services compétents de l'administration.
37.2. Toutes notifications ou autres communications se rapportant au présent Contrat devront être
faites par écrit et seront adressées, à un représentant qualifié de la Partie concernée au lieu du
siège social de cette Partie et/ou du principal établissement en République de Côte d'ivoire de
ladite Partie par :

a) lettre recommandée tous frais payés,

b) câble ou télégramme,

c) télex ou fac-similé avec accusé de réception, ou

d) en mains propres contre décharge.
Les notifications ou autres communications se rapportant au présent Contrat seront considérées
comme ayant été effectuées à la date où le destinataire les recevra aux adresses suivantes ou à toute
autre nouvelle adresse en République de Côte d'Ivoire qui serait notifiée par la Partie concernée.
Pour le Gouvernement :
Monsieur le Directeur Général des Hydrocarbures
Boite Postale : BP V 42 Abidjan
Fax : (+225) 20 21 41 29
A l'attention de son Directeur Général
Pour le Contracteur :
TOTAL E&P CÔTE D'IVOIRE CI-605 B.V.
Bordewijklaan 18, 2591XR La Haye, Pays-Bas
Fax : +31 70 512 9622.
A l'attention de son Directeur Général
Pour PETROCI :
PETROCI HOLDING, Société Nationale d'Opérations Pétrolières de la Côte d'Ivoire,
14, Boulevard CARDE, BP. V 194 Abidjan Plateau,
Fax : (+225) 20 22 75 47
A l'attention de son Directeur Général
37.3. Si le Gouvernement considère que le Contracteur commet une défaillance dans l'exécution de
l'une de ses obligations prévues au présent Contrat, il en avertira le Contracteur par écrit et celui-ci
aura soixante (60) jours pour réparer ou pour soumettre la question à arbitrage conformément aux
dispositions de l'article 32 du présent Contrat.
37.4. La défaillance du Contracteur quant au respect des dispositions du présent Contrat est
susceptible d'entraîner la résiliation de celui-ci par le Gouvernement, après notification au
Contracteur conformément aux dispositions de l'article 37.3, sous réserve qu'une telle résiliation ne
sera pas prononcée si le Contracteur a entrepris de remédier à la défaillance après avoir avisé le
Gouvernement des mesures prises à cet effet ou si la question a été soumise à arbitrage

conformément aux dispositions de l'article 32.
es
bec

En cas de faillite entraînant la liquidation d'une des entités constituant le Contracteur, ladite entité sera
immédiatement déchue de ses droits au titre du présent Contrat et les autres entités constituant le
Contracteur pourront reprendre les droits et obligations attachés au pourcentage de participation de
ladite entité conformément à l'accord d'association, ainsi que ses droits et obligations au titre du
présent Contrat. Dans le cas où l'entité en liquidation est l'Opérateur, le Gouvernement pourra résilier
le présent Contrat si le nouvel Opérateur désigné par les autres entités constituant le Contracteur ne
satisfait pas aux exigences de capacités techniques et financières.

La résiliation du présent Contrat n'aura pas pour effet de libérer le Contracteur de ses obligations
nées avant ou à l'occasion de la résiliation.

37.5. Les termes et conditions du présent Contrat ne pourront être modifiés que par écrit et d'un
commun accord entre les Parties.

37.6. Sauf arrangement où décision écrite, le Gouvernement est représenté par le Directeur
Général des Hydrocarbures, aux termes du Contrat. À cet effet, le Directeur Général des
Hydrocarbures donnera, aux nom et place du Gouvernement, tout consentement qui pourrait être
nécessaire ou utile pour l'exécution du Contrat et recevra toutes les notifications pour le
Gouvernement au titre du présent Contrat.

37.7. Les titres figurant au présent Contrat sont insérés à des fins de commodité et de référence et
en aucune manière ne définissent, ne limitent, ni ne décrivent la portée ou l'objet du Contrat ni de
l'une quelconque de ses clauses.

37.8. Les Annexes 1, 2, 3 et 4 ci-jointes font partie intégrante du présent Contrat.

37.9. Toute renonciation du Gouvernement à l'exécution d'une obligation du Contracteur devra être
faite par écrit et signée par le Gouvernement, et aucune renonciation ne pourra être considérée
comme implicite si le Gouvernement renonce à se prévaloir d'un des droits qui lui sont reconnus par
le présent Contrat.

ARTICLE 38 : ENTREE EN VIGUEUR
Une fois signé par les Parties, le présent Contrat entrera en vigueur. La date de signature est
désignée sous le nom de Date d'Effet et rend ledit Contrat obligatoire pour les Parties.

EN FOI DE QUOI, les Parties ont signé ce Contrat en sept (7) exemplaires originaux [dont
quatre (4) pour le Gouvernement, deux (2) pour TOTAL et un (1) pour PETROCI].

(« Date d’Effet »)

POUR LA REPUBLIQUE DE COTE D'IVOIRE

Le Ministre auprès du Premier Le Ministre auprès du Premier Le Ministre du Pétrole
Ministre, Chargé de l’'Economi Ministre, Chargé du Budget et et de l'Energie
et des Finances du Portefeuille de l'Etat

(9

Adama KONE urahmane CISSE ama TOUNGARA
Er
POUR LE CONTRACTEUR
Pour PETROCI Pour TOTAL
Dr. DIABY Ibrahima Oli ATTEZ
Directeur Général Mandataire

45
ANNEXE 1

Attachée et faisant partie intégrante du présent Contrat entre la République de Côte d'Ivoire et le

Contracteur.

1.1. REGION DELIMITEE

A la Date d'Effet, la Région Délimitée, dénommée bloc CI-605, est constituée par la surface
comprise à l'intérieur du périmètre formé par les points 14L, 13V, 96L, 14N et 14M et indiqués sur la

carte ci-jointe.

Les coordonnées géographiques de ces points sont les suivantes, par référence au méridien de

Greenwich :

Point Longitude (W) Latitude (N)
14L 4°11'30,0000 4°10'47,2500
13V 3°32"16,0529 4°10'47,2500
96L 3°21"20,7500 3°56'00,0000
14N 3°26'29,9150 3°30’00,0000
14M 4°11'30,0000 3°3000,0000

La superficie de la Région Délimitée ci-dessus définie est réputée égale à environ six mille quatre
cent soixante-douze kilomètres carrés (6.472 km?).

1.2. CARTE DE LA REGION DELIMITEE

Lei PLAN DE

POSITION BLOC CI-605

CI-604

Fes \, ci-100
“

CI-543

805: COORDONNEES
BLOC CI 608: GEOGRAPHIQUES

(Sommet LONGITUDE(W)

LATITUDE (N)

14L | 4°11'30,0000

4°10'47,2500

13V | 3°32"16,0529

4°10'47,2500

-_96L-|-3°21'20,7500 _ |

3°56'00,0000

14N | 3°26'29,9150

3°30'00,0000

14M | 4°1130,0000

3°30'00,0000

SUPERFICIE
6472.38

CI-605

m

SRC_CLARKE 1880

CARTE DES BLOCS DU BASSIN SEDIMENTAIRE IVOIRIEN

46
ANNEXE 2

Attachée et faisant partie intégrante du présent Contrat entre la République de Côte d'Ivoire et le
Contracteur.
PROCEDURE COMPTABLE

Article 1. DISPOSITIONS GENERALES

141. Objet

La présente procédure comptable (« Procédure Comptable ») sera suivie et respectée dans
l'exécution des obligations du Contrat auquel la présente Annexe est attachée.

1.2. Comptes et relevés

Les registres et livres de comptes du Contracteur seront conformes à la réglementation, et tenus
suivant le Plan Comptable Général des Entreprises, en vigueur en République de Côte d'Ivoire.
Toutefois, le Contracteur pourra appliquer les règles et procédures comptables en usage dans
l'industrie pétrolière internationale dans la mesure où elles ne sont pas contraires à la
réglementation et aux plans susvisés.

Conformément aux dispositions de l'article 24 du présent Contrat, les comptes livres et registres
seront tenus en langue française et libellés en Dollars. Ces comptes seront notamment utilisés pour
déterminer le montant des Coûts Pétroliers, le recouvrement desdits coûts, le partage de la
production, ainsi que pour la déclaration des résultats du Contracteur. A titre d’information, les
comptes et bilans seront également tenus en Francs CFA.

Le Contracteur enregistrera tous les mouvements en rapport avec les Opérations Pétrolières dans
des comptes distincts de ceux relatifs à d'autres activités éventuellement exercées en République
de Côte d'Ivoire.

Tous les comptes, livres, registres et relevés, ainsi que les documents justificatifs des dépenses
encourues, tels que factures et contrats de prestations de service seront conservés en République de
Côte d'Ivoire afin de pouvoir être fournis en cas de demande des autorités ivoiriennes compétentes.
1.3. Interprétation

Sous réserve que la présente Procédure Comptable n'en dispose autrement, les définitions des
termes figurant dans cette Annexe 2 seront les mêmes que celles des termes correspondants,
figurant dans le Contrat.

Au cas où il y aurait conflit entre les dispositions de cette Procédure Comptable et le Contrat, ce
dernier prévaudra.

1.4. Modifications

Les dispositions de la présente Procédure Comptable pourront être modifiées d'un commun accord
entre les Parties.

1.5. Définitions

Les termes utilisés dans la présente Procédure Comptable ont la signification suivante :

a) « Dépenses de Développement » signifie tous les coûts et dépenses supportés et payés par
le Contracteur pour l'exécution des Opérations Pétrolières relatives à un Périmètre
d'Exploitation à l'exclusion des Dépenses d'Exploitation et des Frais Financiers.

b) « Dépenses d’Evaluation » signifie tous les coûts et dépenses supportés et payés par le
Contracteur pour l'exécution des Opérations Pétrolières relatives à un Périmètre d'Evaluation.

c) « Dépenses d'Exploitation » signifie tous les coûts et dépenses supportés et payés par le
Contracteur pour exploiter et entretenir les puits, équipements et installations connexes
relatives à un Gisement à compter de la mise en production dudit Gisement. Les Dépenses
d'Exploitation comprendront également tous les coûts et dépenses supportés et payés par le
Contracteur pour exploiter et maintenir les pipelines, générateurs, entrepôts, bassins et autres
installations que le Contracteur aura acquis, construits ou installés conformément aux
dispositions de l’article 7.2 du Contrat pour l'exécution des Opérations Pétrolières.

ce p_

SES
d) « Dépenses d’Exploration » signifie tous les coûts et dépenses supportés et payés par le
Contracteur pour l'exécution des Opérations Pétrolières (y compris notamment les coûts et
dépenses visés à l’article 2.2.13 de la présente Procédure Comptable), à l'exclusion des Dépenses
d'Evaluation, des Dépenses de Développement, des Dépenses d'Exploitation, des Frais
Financiers, des Frais Généraux en République de Côte d'Ivoire et des Frais Généraux à l'Etranger.

e) « Frais Financiers » signifie les intérêts et agios visés à l'article 2.2.10 de la présente
Procédure Comptable.

f) «Frais Généraux en République de Côte d'Ivoire » signifie les coûts et dépenses visés à
l’article 2.2.2 de la présente Procédure Comptable.

g) « Frais Généraux à l'Etranger » signifie les coûts et dépenses visés à l'article 2.2.3 de la
présente Procédure Comptable.

Article 2. COUTS PETROLIERS

2.1. Compte des Coûts Pétroliers

Le Contracteur tiendra un « Compte des Coûts Pétroliers » qui enregistrera de manière détaillée
les dépenses encourues et effectivement payées par le Contracteur se rapportant aux Opérations
Pétrolières effectuées au titre du présent Contrat, et qui seront recouvrables conformément aux
dispositions des articles 16 et 21 du Contrat. Le recouvrement des Coûts Pétroliers se fera sur la
base des dépenses encourues et effectivement payées.

Ce Compte des Coûts Pétroliers devra notamment distinguer, par Périmètre d'Evaluation ou
Périmètre d'Exploitation s’il y a lieu, les dépenses suivantes :

a) les Dépenses d'Exploration ;

b) les Dépenses d'Evaluation ;

c) les Dépenses de Développement;

d) les Dépenses d'Exploitation ;

e) les Frais Financiers ;

f) les Frais Généraux en République de Côte d'Ivoire ;

g) les Frais Généraux à l'Etranger ;

h) les fonds de réserve pour abandon ;

i) le Crédit d'investissement ;

j) les besoins nationaux ;

k)-les dépenses de formation, d'équipement et d'œuvres sociales.
Le Compte des Coûts Pétroliers permettra entre autres d'identifier à tout moment :

a) le montant total des Coûts Pétroliers depuis la Date d'Effet ;

b) le montant total des Coûts Pétroliers recouvrés ;

c) le montant total crédité au compte des Coûts Pétroliers au titre de l'article 2.4.b) de la

présente Procédure Comptable ;

d) le montant total des Coûts Pétroliers restant à recouvrer.
Aux fins de l'application des articles 16 et 21 du Contrat, les Coûts Pétroliers seront recouvrés dans
l'ordre de priorité suivant :

a) dépenses d'exploitation d'un Gisement encourues et effectivement payées à compter de la

date de commencement de production régulière ;

b) Frais Financiers ;

c) autres Coûts Pétroliers.
De plus dans chacune des catégories ci-dessus, les coûts seront recouvrés dans l'ordre selon
lequel ils ont été encourus et effectivement payés.
Nonobstant toute disposition contraire de la présente Procédure Comptable, l'intention des Parties
est de ne dupliquer aucun élément du crédit et du débit des comptes tenus au titre du Contrat.
2.2. Eléments inscrits au débit du Compte des Coûts Pétroliers
Les dépenses et charges suivantes seront inscrites au débit du Compte des Coûts Pétroliers :
2.2.1. Dépenses de personnel
Tous paiements effectués pour couvrir les appointements et salaires des employés du Contracteur
directement affectés en République de Côte d'Ivoire, soit temporairement soit continuellement, aux
Opérations Pétrolières exécutées au titre du présent Contrat, y compris les charges légales et
sociales et toutes charges complémentaires ou dépenses prévues par les Contrats individuels ou

collectifs ou suivant la réglementation administrative interne du Contracteur.
48
4
à ec
2.2.2. Frais Généraux en République de Côte d’lvoire

Traitements et salaires du personnel du Contracteur servant en République de Côte d'Ivoire les
Opérations Pétrolières dont le temps de travail n'est pas directement alloué aux programmes, ainsi
que coûts d'entretien et d'opération d’un bureau général et administratif et des bureaux auxiliaires
en République de Côte d'Ivoire nécessaires aux Opérations Pétrolières.

2.2.3. Frais Généraux à l'Etranger

Le Contracteur ajoutera une somme raisonnable à titre de frais généraux payés à l'étranger, liés à
la réalisation des Opérations Pétrolières par le Contracteur et ses Sociétés Affiliées, de tels
montants représentant le coût estimatif des services accomplis au bénéfice desdites Opérations
Pétrolières et correspondant à des prestations réelles effectuées à l'étranger par le Contracteur ou
ses Sociétés Affiliées.

Les Frais Généraux à l'Etranger comprennent une partie des appointements et salaires payés au
personnel résidant à l'étranger ainsi qu'une partie des frais généraux d'administration des services
centraux situés à l'étranger.

Les montants imputés seront des montants provisoires établis sur la base de l'expérience du
Contracteur, et seront ajustés annuellement en fonction des coûts réels supportés par le Contracteur.

Toutefois, les Frais Généraux à l'Etranger seront imputables dans les limites suivantes :

a) avant l'octroi d'une autorisation exclusive d'exploitation : cinq pour cent (5%) des dépenses
imputées au compte des Coûts Pétroliers hors frais généraux de l'Année Civile considérée ;

b) à compter de l'octroi de la première autorisation exclusive d'exploitation : trois pour cent (3%)
des dépenses imputées au Compte des Coûts Pétroliers hors bonus et frais généraux de
l'Année Civile considérée.

2.2.4. Bâtiments

Dépenses de construction, d'entretien et frais y afférents, ainsi que loyers payés pour tous bureaux,
maisons, entrepôts et bâtiments d'autres types, y compris habitations et centres de loisirs pour
employés, et coûts des équipements, mobiliers, agencements et fournitures nécessaires à l'usage
de tels bâtiments requis pour les besoins des Opérations Pétrolières.

2.2.5. Matériels, Equipements et loyers

Coûts des équipements, matériels, machines, articles, fournitures et installations achetés ou fournis
pour usage dans les Opérations Pétrolières, dès leur acquisition et paiement, ainsi que les loyers ou
compensations payés et encourus pour l'usage de tous les équipements et installations nécessaires.
aux Opérations Pétrolières, y compris les installations appartenant exclusivement au Contracteur.
2.2.6. Transport

Transport du personnel, des équipements, matériels et fournitures, à l'intérieur de la République de
Côte d'Ivoire ainsi qu'entre la République de Côte d'Ivoire et d'autres pays, nécessaires aux
Opérations Pétrolières.

Les coûts de transport du personnel comprendront les frais de déménagement des employés et de
leur famille payés par le Contracteur, conformément à la politique établie de celui-ci.

2.2.7. Prestations de services

Les frais de prestations de services rendues par des sous-traitants, des consultants, des experts-
conseils et des services publics, ainsi que tous les coûts relatifs à des services rendus par le
Gouvernement ou toutes autres autorités de la République de Côte d'Ivoire.

Les frais de prestations de services rendues par des Sociétés Affiliées, à condition que ces coûts ne
dépassent pas ceux qui seraient normalement pratiqués par des sociétés indépendantes pour un
service identique ou analogue en prenant en considération la qualité et disponibilité de tels services.
2.2.8. Assurances et réclamations

Primes payées pour les assurances qu'il faut normalement souscrire pour les Opérations
Pétrolières devant être réalisées par le Contracteur au titre du présent Contrat, ainsi que toutes
dépenses encourues et payées pour règlement de toutes pertes, réclamations, indemnités et autres
dépenses, y compris celles de services juridiques non recouvrées par le porteur d'assurance et
celle découlant de décisions judiciaires.

Si, après approbation du Gouvernement, aucune assurance n'est souscrite, toutes dépenses
payées par le Contracteur pour règlement de toutes pertes, réclamations, indemnités, décisions
judiciaires et autres dépenses.

2.2.9. Dépenses juridiques

Toutes dépenses relatives à la conduite, à l'examen et au règlement des litiges ou réclamations
survenant du fait des Opérations Pétrolières, ou celles nécessaires pour défendre ou recouvrer des
biens acquis dans l'exécution des Opérations Pétrolières, y compris notamment frais d'instruction ou
d'enquête, frais de justice, et montants payés pour règlement ou solde de tels litiges ou réclamations.
Si de telles actions doivent être conduites par le personnel juridique du Contracteur, une
rémunération raisonnable sera incluse dans les Coûts Pétroliers, qui ne dépassera pas le coût de
prestation d'un service identique ou analogue normalement pratiqué par une société indépendante.
2.2.10.Frais Financiers

Tous les intérêts et agios payés par le Contracteur au titre des emprunts contractés auprès de Tiers
et des avances obtenues auprès de Sociétés Affiliées, dans la mesure où ces emprunts et avances
sont affectés au seul financement des Dépenses de Développement d'un Gisement, et n'excèdent
pas soixante-quinze pour cent (75%) du montant total de ces Dépenses de Développement.

Ces emprunts et avances devront être soumis à l'agrément de l'administration dans les conditions
prévues à l'article 72.3 du Code Pétrolier, sauf dispositions particulières visées à l'article 17.4.c) du
présent Contrat.

Dans le cas où le financement est assuré auprès de Sociétés Affiliées, les taux d'intérêts
admissibles ne devront pas excéder les taux normalement en usage sur les marchés financiers
internationaux pour des prêts de nature similaire.

2.2.11. Besoins nationaux

La remise de vingt-cinq pour cent (25%) consentie à PETROCI sur les ventes de Pétrole Brut et de Gaz
Naturel destinées à la satisfaction des besoins nationaux conformément à l'article 27.2 du Contrat.
2.2.12. Les dépenses de formation, œuvres sociales et fourniture d'équipements et de matériel
Toutes les dépenses et frais encourus au titre de l'article 30 du présent Contrat.

2.2.13. Autres dépenses

Toutes dépenses supportées et payées par le Contracteur pour assurer l'exécution nécessaire et
correcte des Opérations Pétrolières dans le cadre des Programmes Annuels de Travaux et des
Budgets approuvés, à l'exception des dépenses couvertes par les dispositions précédentes de cet
article et des dépenses exclues des Coûts Pétroliers.

Ces autres dépenses comprennent notamment les pertes de change effectivement subies par le
Contracteur à l'occasion des Opérations Pétrolières.

2-3. Dépenses non imputables au compte des Coûts Pétroliers —

Les dépenses qui ne sont pas liées à la réalisation des Opérations Pétrolières, et les dépenses
exclues par les dispositions du Contrat ou de la présente Procédure Comptable ainsi que par le
Code Pétrolier et son décret d'application, ne sont pas imputables au Compte des Coûts Pétroliers
et ne sont donc pas recouvrables.

Ces dépenses comprennent notamment :

a) les dépenses relatives à la période antérieure à la Date d'Effet ;

b) tous les frais relatifs aux opérations effectuées au-delà du Point de Livraison, tels que frais de
transport et de commercialisation ;

c) les frais financiers relatifs au financement des Opérations Pétrolières d'exploration, et ceux
relatifs à la part de financement des Dépenses de Développement excédant soixante-quinze
pour cent (75%) du montant total des Dépenses de Développement ;

d) le bonus défini à l’article 19 du présent Contrat ;

e) les pertes de change autres que celles prévues à l'article 2.2.13 de la présente Procédure
Comptable.

D'autre part, les charges visées aux articles 17.4.d) et 17.4.g) du présent Contrat, bien que
déductibles du bénéfice net au titre de l'impôt sur les bénéfices industriels et commerciaux, ne sont
pas imputables au Compte des Coûts Pétroliers en raison de la définition de ces derniers.

2.4. Eléments inscrits au crédit du Compte des Coûts Pétroliers

Seront notamment inscrits au crédit du Compte des Coûts Pétroliers les revenus et produits
suivants effectivement perçus par le Contracteur :

a) les revenus issus de la vente de la quantité des Hydrocarbures dont le Contracteur dispose,
conformément aux articles 16 et 21 du présent Contrat, au titre du recouvrement des Coûts
Pétroliers ;

É4 50

œ We
b) tous autres revenus ou produits liés aux Opérations Pétrolières, notamment ceux issus :

- de la vente de substances connexes ;

- de tous services rendus à des Tiers utilisant les installations affectées aux Opérations
Pétrolières, notamment du traitement, du transport et du stockage de produits pour des
Tiers dans ces installations ;

- de la cession d'éléments d’actifs du Contracteur, et de la cession totale ou partielle des
droits et obligations du Contracteur selon l'article 35 du présent Contrat ;

- des bénéfices de change effectivement réalisés par le Contracteur à l'occasion des
Opérations Pétrolières.

Article 3. BASE D'IMPUTATION DES COUTS DES SERVICES, MATERIAUX ET EQUIPEMENTS
UTILISES DANS LES OPERATIONS PETROLIERES.

3.1. Prestations de services techniques

Un tarif raisonnable sera perçu pour les prestations de services techniques rendues par le
Contracteur ou par ses Sociétés Affiliées au profit des Opérations Pétrolières effectuées selon le
Contrat, à condition que de tels coûts ne dépassent pas ceux qui seraient normalement pratiqués
pour des services similaires procurés par des sociétés de services techniques et laboratoires
indépendants en prenant en considération la qualité et la disponibilité de tels services.

3.2. Achat de matériels et équipements

Les matériels et équipements achetés auprès de Tiers et nécessaires aux Opérations Pétrolières
effectuées dans le cadre du présent Contrat seront imputés au Compte des Coûts Pétroliers au
« Coût Net » supporté par le Contracteur.

Le « Coût Net » inclura le coût d'achat du matériel ou de l'équipement et les éléments tels que les
taxes, droits de commissionnaires en douane, frais de transport, de chargement et de
déchargement et de licence, relatifs à la fourniture de matériels et d'équipements, ainsi que les
pertes en transit non recouvrées par voie d'assurance.

3.3. Utilisation des équipements et installations appartenant exclusivement au Contracteur
Les équipements et installations appartenant au Contracteur et utilisés pour les Opérations
Pétrolières seront imputés au Compte des Coûts Pétroliers à un taux de location qui sera suffisant
pour couvrir l'entretien, les réparations, l'amortissement et les services fournis aux Opérations
Pétrolières, à condition que de tels coûts n'excèdent pas ceux qui seraient normalement pratiqués
par des Tiers dans la République de Côte d'Ivoire pour des prestations similaires en prenant en
considération la qualité et disponibilité de tels services.

3.4. Evaluation du matériel
Tout matériel transféré en République de Côte d'Ivoire à partir des entrepôts du Contracteur ou de
n'importe laquelle des entités constituant le Contracteur ou leurs Sociétés Affiliées, sera évalué
comme suit :
a) Matériel neuf
Matériel neuf (état « À ») représente le matériel neuf qui n'a jamais été utilisé : cent pour cent
(100%) du prix courant du marché, lequel correspond au prix qui serait normalement facturé
dans des conditions de pleine concurrence entre un acheteur et un vendeur indépendants
pour des fournitures similaires.
b) Matériel en bon état
Matériel d'occasion en bon état (état « B ») représente le matériel en bon état et encore
utilisable dans sa destination première sans réparation : soixante-quinze pour cent (75%) du
prix du matériel neuf.
c) Autre matériel usagé
Autre matériel usagé (état « C ») représente le matériel encore utilisable dans sa destination
première, mais seulement après réparations et remise en état, cinquante pour cent (50%) du
prix du matériel neuf.
d) Matériel en mauvais état
Matériel en mauvaise état (état « D ») représente le matériel qui n'est plus utilisable dans sa
destination première mais pour d'autres services : vingt-cinq pour cent (25%) du prix du
matériel neuf.
e) Ferrailles et rebuts
Ferrailles et rebuts (état « E ») représentent le matériel hors d'usage et irréparable : prix
courant des rebuts.

æ. st

& bec
3.5. Matériels et équipements cédés par le Contracteur

Les matériels et équipements acquis par la totalité des entités constituant le Contracteur seront
valorisés sur les bases définies à l'article 3.4 de la présente Procédure Comptable.

Les matériels et équipements acquis par n'importe laquelle des entités constituant le Contracteur,
ou par des Tiers, seront valorisés au prix de vente perçu, qui ne sera en aucun cas inférieur au prix
déterminé suivant les bases définies à l’article 3.4 de la présente Procédure Comptable.

Les sommes correspondantes seront créditées au Compte des Coûts Pétroliers.

Article 4. INVENTAIRES

4.1. Périodicité

Le Contracteur tiendra un inventaire permanent en quantité et en valeur de tous les biens utilisés
pour les Opérations Pétrolières et procèdera, à intervalles raisonnables, au moins une fois par an,
aux inventaires physiques tels que requis par les Parties, suivant les Règles de l'Art.

4.2. Notification

Une notification écrite de l'intention d'effectuer un inventaire sera adressée par le Contracteur au
moins quatre-vingt-dix (90) jours avant le commencement dudit inventaire, de sorte que le
Gouvernement et les entités constituant le Contracteur puissent être représentés à leurs frais lors
des opérations d'inventaire.

4.3. Information

Au cas où le Gouvernement où une entité constituant le Contracteur ne se ferait pas représenter
lors d’un inventaire, telle(s) Partie(s) serait (seraient) liée(s) par l'inventaire établi par le Contracteur
qui devra alors fournir à telle(s) Partie(s) copie dudit inventaire conformément aux Règles de l'Art.

Article 5. ETATS FINANCIERS ET COMPTABLES
Le Contracteur fournira au Gouvernement tous les rapports, relevés et états prévus par les
dispositions du Contrat et la réglementation en vigueur, et notamment les états financiers et
comptables suivants :
5.1. Etat des obligations de travaux en exploration
Cet état annuel sera soumis au plus tard un (1) mois après la fin de chaque Année Contractuelle
relative aux périodes d'exploration.
Il représentera de façon détaillée les travaux et les dépenses d'exploration effectués par le
Contracteur pour satisfaire aux obligations stipulées à l'article 4 du présent Contrat, à l'exclusion
notamment des forages d'évaluation -et-des Dépenses d'Evaluation correspondantes ainsi que des
Dépenses de Développement, des Dépenses d'Exploitation, des Frais Généraux en République de
Côte d'Ivoire et à l'étranger et des bonus.
5.2. Etat de recouvrement des Coûts Pétroliers
Un état trimestriel sera soumis au plus tard un (1) mois après la fin de chaque Trimestre Civil. Il
représentera les éléments suivants du Compte des Coûts Pétroliers :
a) le montant des Coûts Pétroliers restant à recouvrer au début du Trimestre Civil ;
b) le montant des Coûts Pétroliers relatifs au Trimestre Civil considéré et recouvrables selon
les dispositions du Contrat ;
c) la quantité et la valeur de la production d'Hydrocarbures prélevée au cours du Trimestre Civil
par le Contracteur au titre du recouvrement des Coûts Pétroliers ;
d)le montant des revenus ou produits crédités au titre de l'article 2.4.b) de la présente
Procédure Comptable au cours du Trimestre Civil ;
e) le montant des Coûts Pétroliers restant à recouvrer à la fin du Trimestre Civil.
En outre, un état annuel de recouvrement des Coûts Pétroliers sera soumis avant la fin du mois de
février de chaque Année Civile.
5.3. Etat de production
Après le commencement de la production, un état de production mensuel sera soumis au plus tard
quinze (15) jours après la fin de chaque mois.

Il présentera, pour chaque mois, le détail de la production de chaque Gisement, et notamment les

quantités d'Hydrocarbures :
ES N 52

a) en stock au début de mois ;

b) enlevées durant le mois ;

c) perdues et utilisées pour les Opérations Pétrolières ;
d) en stock à la fin du mois.
ANNEXE 3

Attachée et faisant partie intégrante du Contrat entre la République de Côte d'ivoire et le
Contracteur.

GARANTIE BANCAIRE

La présente garantie bancaire est émise ce jour indiquer la date d'émission)
société ...........,...... {indiquer la BANQUE), société anonyme au capital social de
immatriculée à sous le numéro . dont le siège social est situé à ............ , représentée
aux fins des présentes par Monsieur ............... prseesseenns (indiquer la qualité du signataire), ci-
après dénommée la «Banque»,

. par la

ATTENDU

(A) La société , société de droit
la « Compagnie » et représentée aux fins des présentes par …
Contrat de Partage de Production d'Hydrocarbures relatif au Bloc CI
le «CPP») avec le Gouvernement en date du .........................

(B) Conformément à l'article 4.8 du CPP, la Compagnie s'engage à fournir au Gouvernement
une garantie bancaire pour garantir sa quote-part de l'exécution des programmes minimum
des travaux d'exploration tels que définis dans l'article 4 du CPP.

(C) La Banque, à la demande de la Compagnie, accepte de fournir la présente garantie bancaire
au profit du Gouvernement, pour le Montant Garanti tel que défini à l'article 3 ci-dessous.

ci-après dénommée
. a conclu un
-605 (ci-après désigné

EN CONSÉQUENCE, la Banque émet la présente garantie selon les termes ci-après :

1. DÉFINITIONS ET INTERPRÉTATION

Sauf définition contraire, expressément spécifiée dans la présente garantie, les termes qui y sont
contenus auront la même définition que celle prévue au CPP.

Aux fins de la présente garantie, par jour ouvrable, on entend toute journée, du lundi au vendredi

inclus, en dehors des jours où les banques en République de Côte d'Ivoire [pays de la banque
—émettrice)sont-fermées-

2. ENTRÉE EN VIGUEUR

Cette garantie bancaire entre en vigueur et prend effet à compter de sa date d'émission (la «Date
d'Effet») et reste valable jusqu'à son annulation ou sa résiliation conformément à l'article 4 ci-dessous.

3. PAIEMENT DU MONTANT GARANTI

La Banque paiera au Gouvernement, le Montant Garanti, dans les huit (8) jours ouvrables suivant la
réception des documents suivants :

3.1. La réception par la Banque, d'une demande écrite du Gouvernement dûment signée par une
personne habilitée, accompagnée de la déclaration originale écrite signée par un représentant
autorisé du Contracteur au Gouvernement, indiquant que le Contracteur n'a pas l'intention
d'exécuter ou de poursuivre la réalisation du programme d'exploration minimum défini
conformément aux termes et conditions du CPP ou

3.2. La réception par la Banque d'une demande écrite du Gouvernement dûment signée par une
personne habilitée, accompagnée d'une copie de la mise en demeure adressée par le
Gouvernement au Contracteur d'avoir à palier sa défaillance au titre du programme minimum de
travaux d'exploration tel que spécifié dans l'article 4 du CPP, et restée sans effet durant les trente
(30) jours suivant la réception de ladite mise en demeure.

« Montant Garanti » désigne conformément à l’article 4.8 du CPP : (i) un montant maximum égal à
US $ . , où bien (ii) un montant égal au solde de ce montant tel que réduit
conformément audit article comme suit :.

[Reprendre les modalités de réduction propres à chacune des garanties, telles que prévues par les

sous-articles 4.8 a, 4.8 b et 4.8 c. du CPP] LATE ke

4. ANNULATION ET / OU CESSATION DE LA GARANTIE BANCAIRE

41. Les obligations de la Banque envers le Gouvernement en vertu de la présente garantie
bancaire prendront fin à la survenance de l'un des cas suivants :

4.1.1. Réception par la Banque d'une notification du Gouvernement indiquant que le Contracteur a
exécuté les travaux d'exploration minimum prévus au CPP, où

4.1.2. Réception par la Banque d'une notification écrite du Gouvernement indiquant que la
Compagnie a effectué un paiement correspondant à sa quote-part de la pénalité prévue à l'article
4.10 du CPP.

4.1.3. Soixante (60) jours suivant la fin de la période d'exploration concernée, soit au plus tard le
[date d'échéance de la garantie]. Toute demande reçue après cette date sera nulle et non avenue.
La garantie sera de plein droit éteinte que l'original de l'acte ait été restitué ou non à la Banque.

4.2. Par ailleurs, la restitution sans autre formalité de l'original du présent acte, par le
Gouvernement, vaut également mainlevée pleine et entière du présent engagement.

4.3. La présente garantie bancaire est constituée pour la durée de la période d'exploration
concernée, et son montant initial sera ajusté et prendra fin conformément aux dispositions de
l'article 4.8 du Contrat.

5. RESPONSABILITÉ

La responsabilité de la Banque au titre de la présente garantie bancaire envers le Gouvernement
est strictement limitée au Montant Garanti.

6. NOTIFICATION

Toutes les notifications, requêtes, demandes et autres communications au titre de la présente
garantie bancaire doivent être faites par écrit ou par télécopieur et adressées à la partie concernée
à l'adresse indiquée ci-dessous :

La Banque : [coordonnées de la banque à compléter]

Le Gouvernement : Le Directeur Général des Hydrocarbures, Fax n°: …

La Compagnie : …

7. LOIS
La présente garantie sera régie et interprétée selon les lois de la République de Côte d'Ivoire.

8. ARBITRAGE

Tous les litiges découlant de l'interprétation ou de l'application de la présente garantie seront
définitivement tranchés par voie d'arbitrage conformément aux dispositions de l'article 32 du CPP,
ces dispositions étant considérées comme s'appliquant mutatis mutandis à la Banque et au
Gouvernement.

En foi de quoi, la Banque a délivré la présente garantie.

Fait à , le

Signature :

Nom :

Qualité :

Æ 7
Annexe A (à la Garantie Bancaire): modèle de notification de réduction du montant garanti
Notification d'engagement de dépenses et de réduction du montant garanti

Objet : Notification d'engagement de dépenses et réduction du montant de la garantie ref. XXXX

Monsieur,

Nous nous référons au Contrat de Partage de Production d'Hydrocarbures signé en date du /date
de signature] ainsi qu'à la garantie bancaire d'un montant initial de [montant initial de la garantie, en
lettres et en chiffres] délivrée par [Nom de la Banque] en date du [date de signature de la garantie]
sous la référence n° [référence de la garantie].

A la date du , le programme de travail suivant a été engagé : . En conséquence le
montant de ladite garantie se trouve réduit à [montant en lettres + chiffres].

Formule de politesse

Date :
Signature de la Compagnie

Visa donneur d'ordre (signataire dûment habilité) précédé de la mention « Bon pour accord sur la
réduction de la garantie en objet à hauteur de XXXX »

Visa du Gouvernement (signataire dûment habilité) précédé de la mention « Bon pour accord sur la
réduction de la garantie en objet à hauteur de XXXX »

&-
55
ANNEXE 4

Attachée et faisant partie intégrante du présent Contrat entre la République de Côte d'Ivoire et le

Contracteur.
GARANTIE DE BONNE EXECUTION

Attendu Que. … Société de droit de l'Etat de , ayant son siège social

… ci-après dénommée « le Garant », est l'actionnaire unique de [la filiale], Société de
droit de l'Etat de... ayant son siège social à... , ci-après dénommé « à
compléter pour désigner l'entité membre du Contracteur vis-à-vis de laquelle s'engage ici le
Garant]»;
Attendu Que [/a filiale] a conclu, en date du , un Contrat de Partage de Production

(ci-après dénommé « le Contrat ») avec la République de Côte d'Ivoire (ci-après dénommé « le
Gouvernement »), se rapportant à la Région Délimitée définie à l'Annexe 1 dudit Contrat ;

Attendu Que [la filiale] est tenue à sa part des obligations au titre du Contrat vis-à-vis du
Gouvernement ;

Attendu Que [/a filiale] doit soumettre une garantie de bonne exécution de sa maison mère ou de
sa Société Affiliée en vertu de l'article 34.3 du Contrat ;

LE GARANT CONVIENT CE QUI SUIT :

Le Garant reconnaît par les présentes qu'il est parfaitement informé des obligations légales et
contractuelles souscrites par [la filiale] dans le cadre du Contrat et garantit qu'il met à la disposition
de [a filiale] tous les moyens techniques et financiers, le personnel et le matériel nécessaires à
l'exécution par [la filiale] de sa quote-part des obligations mises à la charge du Contracteur au titre
du Contrat.

La présente garantie de bonne exécution prendra effet à compter de sa date de signature et restera
en vigueur jusqu'à complète extinction desdites obligations de [la filiale] résultant du Contrat.

——— Sauf-accord-contraire-par-écrit-entre-le- Gouvernement-et [le Garanf], la présente garantie de bonne

exécution ne sera pas affectée par les modifications qui pourraient être apportées aux dispositions
du Contrat.

Aucun retard dans l'exercice par le Gouvernement de ses droits résultants du Contrat ne sera
interprété comme une renonciation à les faire valoir.

Tous les différends entre le Gouvernement et le Garant résultant de l'application ou de
l'interprétation de la présente garantie de bonne exécution technique seront résolus par voie
d'arbitrage conformément aux dispositions de l'article 32 du Contrat, ces dispositions étant
considérées comme s'appliquant mutatis mutandis au Gouvernement et au Garant.

Signé ce A

par. , titre

